Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 15 February 2001.
Statement by the President
Ladies and gentlemen, as you know, on 22 February there were unfortunately two more additions to the intolerable list of victims killed in ETA terrorist attacks in Spain.
The bomb attack in San Sebastian was directly targeted at Ignacio Dubreil, a local councillor of the Basque Socialist Party in Ordizia. The explosion killed José Ángel Santos and José Leonet, employees of Electra, and four further people were injured, including Mr Dubreil.
Once again, ETA terrorists have shown that they deny the right to life and reject the very principle of the rule of law. On behalf of the House, I have sent a message of our deepest sympathy to the families of the victims and wishes for the prompt recovery of those injured in the attack. I now ask you to please stand and observe a minute' s silence.
(The House rose and observed a minute' s silence)
Agenda
Relating to the agendas for the sittings on Wednesday 28 February and Thursday 1 March, I have a number of amendments to put to you, at the request of the political groups.
Relating to Wednesday: I propose that the Commission communication on human resources in the context of reform, to be presented by Mr Prodi and Mr Kinnock on behalf of the Commission, should be brought forward in the agenda. That means we would be timetabling this communication between 3 p.m. and 4 p.m., because the Commission already took a decision at its meeting this morning.
Secondly, I propose to also bring forward the debate on Mrs Haug' s report on behalf of the Committee on Budgets on the Draft Supplementary and Amending Budget in relation to the BSE crisis, to be dealt with immediately after the Commission communication.
Finally, at the request of the Committee on Agriculture and Rural Development, and with the agreement of the political groups, I propose entering on the agenda a Commission statement by Mr Byrne on developments in the situation with regard to foot-and-mouth disease. After this statement we will have a thirty minute question-and-answer session, according to the usual procedure.
Finally, in order to make the necessary time available, the report by the delegation to the Conciliation Committee on environmental inspections would be withdrawn, as would the report by Mr Wijkman, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Action Plan to improve energy efficiency in the European Community. These two reports will be taken off the agenda.
Relating to Thursday:
The Council and Commission statements on the air attacks against Iraq have been entered as the first item on the agenda. This debate will not conclude with a resolution. Finally, there will be a joint debate on two reports drawn up on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on association agreements, Mr Marset Campos' s report on Mercosur and Mr Salafranca Sánchez-Neyra' s report on Chile and the votes will be held, as scheduled, at 11 a.m.
Are there any objections to these amendments?
Madam President, this is not really an objection. It is just that I find it rather unfortunate that we shall not be adopting a resolution, as expected, following the debate on the air strikes against Iraq. This strikes me as a very important issue, particularly in the context of infringement of the principles governing common foreign and security policy.
You are right, Mr Gollnisch, that is not an objection to the agenda. So, shall we agree that the agenda has been finalised?
The agenda is thus adopted.
Madam President, I would like to raise an issue which is closely related to the debate on the future of Europe. Furthermore, I am delighted that President Prodi is present, and I believe that the Council is also present. I have discovered, by means of a communication to the three European schools - and the Members of this House well know that the European schools are highly active when it comes to approving the budget - that on 7 March a debate will be held with the pupils of the European School, section III, in which the President-in-Office of the Council and Swedish Prime Minister, Mr Persson, the President of the Commission, Mr Prodi, and the Prime Minister of the Belgian Federal Government, Mr Verhofstadt, will participate.
I think that this is a good initiative, but I notice that neither the European Parliament nor the Belgian Parliament will be present, although Mr Verhofstadt will be. And having reread the fourth Annex of the Nice Council conclusions, it seems to me that this initiative, which only brings together members of the Council, does not respond to that debate, which the members of the Nice Council remind us of so insistently. Madam President, I believe that this requires an explanation from you and that you should also approach the very august members of the Council to tell them that, if they want to speak with civil society - in this case the pupils of the school - they must take account of the Parliaments, as they emphasised in the fourth Annex.
Thank you very much, Madam President. I await your explanation. I would also ask President Prodi, who is present, and the Council to give us theirs.
Mr Barón Crespo, it is perfectly clear. You are well aware that we had indeed been informed that the Council was planning an initiative for 7 March this year, which it hoped would be common to all three institutions. You will doubtless remember that I discussed this prospect at length at the last Conference of Presidents, although at the time I did not have any details as to the form the proposed initiative would take. The Conference of Presidents decided to grant me a mandate and to entrust me with the task of determining, on the basis of the details provided for my information, whether the European Parliament' s involvement in this initiative would be appropriate or not. I even remember, Mr Barón Crespo, your saying at the time that the European Parliament would not just be participating in order to be included in the photo.
We have been working hard since that Conference of Presidents. My private office has endeavoured to obtain details of what would be done and what would not be done, because it is an important matter and one to which we are committed. To date we have received a few, still only very sketchy details, including the fact that this will take place in a school with the pupils involved. That is all very pleasant, but there would also be a letter to be signed by the Swedish President, the Belgian President, Mr Prodi, as the Commission President, and also by myself, on behalf of the European Parliament.
I considered that I could not single-handedly take the decision to sign a common letter of this kind. You are therefore about to receive a copy of this letter so that all the Members of the House and all the group Presidents can advise me of their views on this initiative. I do not doubt the value of this document, but I do think it ought to be considered by Parliament.
I think I have answered you with as much detail as possible and, believe me, we took the matter perfectly seriously.
Madam President, the problem is that the event has been announced and Parliament does not appear on the poster, to put it in artistic and bullfighting terms. I therefore do not really know what the point is in you replying to this, since we are not even attending the event, let alone performing.
Mr Prodi will perhaps clarify matters. It is true that I, at any rate, have not received any invitation to attend.
Madam President, it would appear that the central role of Parliament is being highlighted once again, for it is only now, through Mr Barón Crespo, that I have learned of this event, and this gives me great pleasure. I have asked for clarification and am told that a letter has just arrived, to which I have not yet replied. I have just learned of the matter through Parliament and I will make sure that I reply when I get back. I did not know anything about the debate or the invitation.
(Applause and laughter)
Mr Barón Crespo, how delightful! Mr Prodi has just learnt of the launch of this initiative through us, and it is his own chief of staff who has provided us with the famous letter I just mentioned!
We shall certainly coordinate our efforts to look into this matter and we shall endeavour to take the best course of action in the interest of our respective institutions and also, primarily, of course, in the common interest of Europe.
Madam President, as International Women's Day approaches, next week, we are appalled by the level of misogyny in Europe in the twenty-first century, despite the European Union's policy of sexual equality. The exclusion of the world-famous soprano Monserrat Caballe from an all-male club at the Liceu Opera in Barcelona cannot be construed as an internal affair at the Opera and is certainly a violation of the principle of sexual equality and Community legislation. And that is not all, this decision by the Opera harps back to an age when the sciences and arts were only open to men and it is an insult to all female artists and scientists. I therefore call on you, Madam President, not to let this unhappy incident, this unhappy decision pass unnoticed by the European Parliament and urge you to take the necessary initiative.
Thank you, Mrs Karamanou. I promise I shall look into the matter very carefully, as it is indeed quite intolerable.
Madam President, Rule 6(1) of our Rules of Procedure lays down that, in relation to petitions, the President must announce them to Parliament and refer the issue to the competent committee.
On 12 July 2000, the president of the Spanish Supreme Court sent a petition to the European Parliament requesting the waiver of the immunity of the Italian Members of the European Parliament, Mr Berlusconi and Mr Dell'Utri, because of alleged offences concerning the purchase of a Spanish television channel and the non-payment of taxes to the Spanish inland revenue.
Yesterday I asked the Chair of the Committee on Legal Affairs and the Internal Market whether she was aware of the issue and she told me that she had received no information about it.
Given the provisions of Rule 6(1) of the Rules of Procedure, I would like to ask Parliament' s President what has been done in relation to this petition and to add that, last Monday, the Spanish Ministry of Foreign Affairs said that it had only become aware of the issue through the newspapers.
Mr Medina Ortega, I shall give you all the details necessary. Article 6(1) to which you referred, stipulates that the request presented to the President must be sent from the competent Member State authority. However, the request to which you have referred raised a very serious problem. As you know, we are fully informed on these matters of waiver of immunity because we receive a great many of them with regard to all countries. Indeed, I have checked the facts of the matter, and all these requests, with the exception of those originating in Portugal, have always been sent by a government body, be it the Minister for Justice or Foreign Affairs. The case of Portugal is exceptional; requests from that country may be addressed directly by the judicial authority.
In this instance, the request was received directly from the Supreme Court. I immediately made enquiries to check the position - I was not in Brussels at the time, but I asked for verification immediately - and we noted that, several years previously, a request for the waiver of immunity had been received, also from Spain, but this had been sent to us from the Spanish Government, which conveyed the request of the Supreme Court.
Since there were no new developments in Spanish legislation between these two dates - 1990 and 1999 - I thought there was a significant problem of eligibility. As you know, Mr Medina, we are in a good position to know that we have to be very careful because European case law does not always follow us, and we must always act in a very disciplined fashion. I have therefore asked the head of my private office, who was present in Brussels at that time, to write to the Spanish authorities to find out whether the president of the Supreme Court was, in the eyes of Spanish law, the competent authority, in application of the regulation, to send us this request. I have not, to date, received any response.
I now understand better why I have not received a response. Reading the Spanish press, I have seen that the problem was a very complicated one, that there was unquestionably a difference of opinion between the judicial authorities and the governmental authorities.
The question, and it is a far-reaching one, as I am sure you can see, is whether the European Parliament can decide between the two arms of Member State authority, the judicial authority and the governmental authority, in order to determine which of the two is the competent body. I understand that the coordinators of the Committee on Legal Affairs and the Internal Market are going to look into this matter in March. Personally, I think this is excellent, but once again we must act with the utmost discipline in accordance with the texts of both national legal systems and European law.
Madam President, since the Chair of the Committee on Legal Affairs and the Internal Market cannot be here today for health reasons - she will be here next Monday when the coordinators of the Committee on Legal Affairs and the Internal Market debate this issue - and therefore is not able to reply to Mr Medina, I would like to say something to him.
Madam President, we Spanish Members of Parliament - all of us - have the right to be judged in Spain only by the Supreme Court, a right that has not been recognised in this case by the Spanish judge because he believes that it concerns a non-Spanish Member of Parliament from a non-Spanish Parliament.
However, this petition for waiver of parliamentary immunity has been dealt with as if it concerned a Spanish Member of Parliament in a Spanish Parliament. Madam President, I simply say this to illustrate the legal complexity of the affair. I believe that the Presidency of the European Parliament is acting very prudently on this issue in order not to jeopardise the legal process.
There is only one precedent in my country, which dates from 1991. That precedent was dealt with through the Ministry of Foreign Affairs and was received by the then President of the European Parliament - a colleague of yours and mine, Mr Medina - Mr Enrique Barón Crespo. Madam President, I am sure that nobody here is suffering an attack of Alzheimer' s, but that some people are surely seeking to manipulate this Parliament for reasons of party politics in their own countries, which I believe we should all oppose, Madam President.
Ladies and gentlemen, I have received ten requests for procedural motions, and I have been informed that Mr Prodi and Mr Kinnock are absolutely forced to leave at 4 p.m. We must, consequently, opt to postpone the ten requests for procedural motions until 4 p.m. I think this is a reasonable decision.
(Parliament gave its assent)
Commission reform: human resources
The next item is the Commission communication on Commission reform: human resources.
I shall immediately give the floor to the Commission President, Mr Romano Prodi.
Madam President, ladies and gentlemen, exactly a year has passed - or rather, it will be exactly a year tomorrow - since the Commission adopted the Reform Strategy White Paper. Over the course of this year, the Commission has already discharged two key aspects of the White Paper, the reform of financial management and the new planning and programming cycle for the Commission's work. Within the allotted time frame, the Commission completed the third and most substantial and complex stage of the work announced by the White Paper this morning, with the adoption of guidelines on personnel policy and management, which is, as you are aware, one of the most sensitive points of our administrative reform.
This very afternoon sees the beginning - the first meeting with the trade unions and the staff will take place today at 4 o'clock - of a further stage of consultation and conciliation, which is just as important and just as exacting, involving all the staff and all the representatives. Only when this process, which will take several months, is completed will the Commission define its position. Within the space of a few months, we will have to achieve the fundamental goal we have set ourselves of being a good employer in the years to come, offering competitive conditions to attract the most highly-skilled people for the European institutions and allowing its staff to reach the highest levels of efficiency, professionalism and responsibility.
A great deal of work has been necessary for us to reach this point, and so, before I say anything else, I would like to thank Neil Kinnock and his staff for the huge amount of work they have put into the laborious preparation of these documents. Allow me once again to pay tribute to the staff of the Commission and all the institutions for their hard work this year. It has been a difficult year and I am aware that some sections of our staff are concerned at these rapid, far-reaching changes, which have come on top of an already heavy daily work schedule. However, a thorough review of the Commission's organisational model could not be put off: we had committed ourselves to the task before Parliament and the work was most urgent and absolutely essential. There had not been a complete reorganisation for decades. Therefore, we intend to make every endeavour to secure a broad, intense debate on the guidelines and details of the reform, so that it becomes the common legacy of all and all commit themselves to furthering its progress.
I would, nevertheless, like to take this opportunity to stress a fundamental concept: the reform is not and never has been a political end in itself, to be taken out of its wide institutional and political context, that is. It is part of a clearly-defined project which has furthered peace and democracy in Europe, creating a model of cooperation and development based on the principle of the rule of law and on respect for fundamental values. The institutions of this unique model, the institutions of the European Union, have played a fundamental role in this process and it is amazing to see - and this is one of the things which has made the greatest impression on me since I have been here in Brussels - the extent to which the people who work in the institutions view their jobs as completely different from any other job; there is an unmistakable atmosphere of being part of the historic project of European integration.
This widespread motivation is evidence of the unique nature of the administrations of the Community institutions and a guarantee of their strength, and it is on this new basis that we are building the new European civil service, which will be different from the civil services of the national States but will complement them. It is awareness of this uniqueness which underlies the guidelines we have adopted today: to reform outdated rules and customs in order to make it possible for the institutions to deal with the challenges of future years, keeping the European project clearly in their sights.
There are three points on which the guidelines for the reform of personnel policy and management are based: firstly, we intend to guarantee the pay and pension levels necessary for an independent, high-level European civil service; secondly, we want to improve working conditions to enable our staff to work to the best of their abilities, progressing professionally and having their rights recognised, with the aim of ensuring the right balance between job satisfaction and private commitments; thirdly and lastly, we want to introduce a more modern career structure to allow our staff to adapt to new tasks, removing the rigidities which have become established over the years and increasing responsibility and rewarding merit at all levels.
A large-scale programme of investment in training activities will be an essential complement to the achievement of these objectives. I have to say, in this regard, that training has always been overlooked. It is true that the new staff were high-calibre but, with the changes taking place nowadays, even high-calibre staff need ongoing training.
Basically, the aim of this package of reform initiatives is to enhance the capacities and skills of our staff. It is the political duty of us all to make this reform a success if we want the institutions - particularly the Commission - to be able play their full role as the driving force of integration in the coming years. This is an ongoing task and it is called "The Future of Europe" . The guidelines which we have adopted today and which we will submit for open, thorough consultation with all the staff, are a substantial step forward in this direction.
Madam President, as I have said here before, the central purpose of the reform of the European Commission is to strengthen the performance, confidence and vital independence of the institution in order to ensure that the standards of service which the great majority of staff want to provide and the public has the right to expect are available to the European Union.
From the outset we have been working to fulfil that purpose by modernising structures and systems, by focusing more directly on priorities, by making unprecedented provision for the allocation of individual responsibility at all levels and by prioritising the use of people and of financial resources.
In the twelve months since the Prodi Commission adopted the Reform Strategy White Paper we have achieved significant advance in all those areas. Many honourable Members are familiar with the details and I thank them for their very close interest. We will return to those details on future occasions.
Compiling and implementing the very substantial changes has, of course, required immensely hard work and dedication. The people most directly involved have typically worked over 70-hour weeks throughout the last 15 or 16 months. I thank them and I pay tribute to them.
I also strongly commend the much larger numbers of staff for their diligent commitment in coping with extensive reorganisation and innovation - much of it very complex and testing - and simultaneously fulfilling the primary tasks of the Commission. Their ability and willingness to adapt to change is truly worthy of praise. It certainly contradicts the crude caricatures of the Eurocrat.
Such people need to have a modern working environment and progressive career prospects in order to enable them to do a good job even better, with more explicit recognition of their capabilities. That requires investing finance, time and effort. It also requires treating effective management, which is essential for a knowledge-based organisation like the Commission, as a core task of the institution.
Today the college unanimously adopted a series of proposals and guidelines for fulfilling those objectives, including guidelines on a new, more linear career system and on pay and pensions.
We will immediately carry out thorough consultations with staff and staff representatives on all these documents in the months until mid-July. These proposals are all available to the House. I will, therefore, briefly outline the principal purposes of the comprehensive changes. They are based firmly on the reality that the most valuable resource of any administration is its staff. The Commission is no exception and the fact that the general quality of staff is high is evident in the continuing essential policy performance of the Commission.
The institution has not, however, used human resources policies that are appropriate to the changing responsibilities and needs of the institution as an organisation. Our proposals therefore make provision for changes to ensure, first, that officials' careers depend primarily on their demonstrated abilities, their proven performance and their willingness to accept responsibilities and that they should all have the benefit of objective annual appraisal. Secondly, the changes should ensure that career development opportunities for all staff are maximised by removing glass ceilings and rigidities and by providing officials with career guidance, appropriate training and real possibilities for greater mobility both inside the institution and externally.
Thirdly, they should ensure that managers are responsible for their staff, are given the support that they need and are evaluated on their achievements. That is a radical change in established custom and practice. We propose to make that change in all respects in the interest of managers, the people that they manage and the institution.
Fourthly, the working conditions of Commission staff should better reflect the practices of national administrations in the Member States. Making provision for parental leave for Commission staff for the first time, improving working conditions and facilitating flexible employment arrangements such as part-time working are crucial to achieving equality of opportunity and practice and to improving career development.
Fifth, and finally, the Commission must progressively begin to make the necessary investment to ensure that staff can reinforce and broaden skills throughout their professional careers. We propose a five-fold increase in the budget available for training over the next five years. It will still not bring the Commission' s proportionate training expenditure up to the average level of European Union Member States. It will, however, be a significant advance that can be made without imposing undue pressures on the budget.
For the institutions to continue to discharge their obligations successfully they obviously need to continue to attract high-ability, multilingual staff, the majority of whom will spend most of their professional life in a public service outside their home country.
There is increased and increasing competition for qualified international staff in many areas including multilingual, multi-skilled secretaries, IT specialists, scientific researchers, international trade and market specialists, competition lawyers, financial experts of every kind and many more.
The Commission considers that the realities of expatriate work and life, of significant responsibilities and of rising demand for scarce skills must be reflected in the rewards package for the staff of the institutions. The results of a comprehensive independent study published last April commissioned originally by the Commission showed that the European civil service pay scale is higher than that of national civil servants, similar to that of comparable personnel in other international organisations, significantly lower than that of similarly qualified expatriate employees of multinationals and lower than that of diplomats. That reinforced our view that the pay scale is appropriate, reasonable and relevant to the role of the Commission and to the demands upon its staff and that in some respects improvement is necessary and justified.
Support for childcare for children under the age of six, for instance, is essential for equal opportunities and for the Commission to be able to attract staff, particularly women, from Member States with advanced systems. Similarly, payment of position premiums for functions that carry particularly heavy responsibility and/or workload is gradually becoming the norm in labour markets throughout the European Union. For the institution to retain its competitiveness as an international employer, it should be introduced in a targeted way in the Commission.
With these considerations in mind we have reviewed the structure of pay and rewards in order to identify and, where necessary, reform the outdated elements. We are consequently proposing to cut or to end allowances which have no continuing justification and to keep and, in some respects, improve those which correspond to objective conditions such as expatriate working life, bringing up children and, typically, having to work in more than one foreign language. Our pensions proposals, meanwhile, fulfil our undertaking to guarantee the long-term actuarial balance of the system and, naturally, existing pension rights will be honoured.
In compiling and adopting all of these proposals for consultation, we have naturally given close attention to budgetary implications. We have made very clear to this House and to the Council that all changes arising from reform and from pay and pension proposals will keep within the limits set by the relevant part of the Financial Perspective established by the Berlin Council in 1999. We will fulfil that commitment.
The ending of the 5.8% so-called temporary levy, in place under various names since the 1970s, will provide a substantial part of the resources for meeting obligations. The savings on allowances that are no longer justified will make other investments possible. We propose that the pay and pension system continues to be based on the fixed relationship with pay movements in the civil administrations of Member States. The total employment costs of the administration of the European institutions is, as a proportion of the budget, 1.9% of that budget. That compares favourably with the average bill for Member States calculated on a like-for-like basis of 13.1% of budget.
Throughout the period of the Financial Perspective to 2006 the costs of the administration as a proportion of GNP will be lower than they were in 1985. The documents adopted by the Commission today are, as the President of the Commission emphasised, proposals for consultation. In keeping with the method which we have used on all reform-related proposals each of the documents will be the subject of serious and detailed negotiations with staff representatives and wider consultations with staff over the coming four and a half months.
Constructive suggestions for improvement will be welcome and, as the record plainly shows, we heed them and we are ready to include them before decisions are finalised by the college. When they are finalised the decisions relating to changes that do not require alteration of the Staff Regulations will be implemented. The other decisions, such as those relating to career structure, pay and pensions, will be submitted as formal proposals for legislation to the Council and to this House. Some, like those on appraisals and promotions, will require consideration by the Interinstitutional Staff Regulations Committee.
Clearly, this Parliament, as a legislature, as a budgetary authority and as an employer, will rightly have close interest in all of these developments. I would draw attention to the importance of the changes that we are proposing in respect of the career structure. This affects Parliament in respect of all the areas I have just mentioned.
One important aspect and, indeed, a prior condition to making progress on the career structure is that we must reach agreement on a multiannual framework governing movements in unit wage costs allowing the institutions, Parliament, the Commission and the Council to set a robust and structured framework for developing the careers of their staff. I am sure that Parliament will give earnest and informed attention to this and, indeed, all other elements of the reform strategy. At my hearing in Parliament in 1999 I expressed the hope that we would be partners for progress. That hope has been fully realised.
I hope our partnership will continue. I commend the proposals which were adopted unanimously by the Commission for consultation today.
Madam President, I would particularly like to welcome Mr Kinnock' s statement and say how pleased I am to see that Mr Prodi is here, because these reforms will only be successful if they are led from the top. Therefore it is very important that he be here.
I drew up on behalf of Parliament a report, which was approved almost unanimously last year, in which Parliament warned the Commission that the reforms must be implemented as quickly as possible to avoid staff demoralisation and public disenchantment. I would like Mr Kinnock to explain how he is going to move these forward as quickly as possible, because that warning is as valid now as it was when Parliament approved the report a few months ago.
My second question is to ask Mr Kinnock whether he shares my great concern about the lack of interest being shown in his reforms by the Council. I have had a look at the agendas for ECOFIN and general affairs meetings over the last year, and there has been only one item about personnel, which was about freelance interpreters in March 2000. Would he share with me the view that, if the Council took more interest in his reforms, it would help their speedy and thorough implementation to achieve the end that we all want, which is the most professional and effective European civil service.
Madam President, I totally agree with the sentiment that Mr Harbour expressed in his excellent report last year, together with three other honourable Members who were rapporteurs on associated reports. The reform should proceed as quickly as possible in order to avoid the demoralisation and destabilisation of the staff of the European public service. I agree with that even more strongly now than I did then.
In any reform process there is an unavoidable gap between original design and effective implementation. It is in the interest of everyone who wants progressive change, and the stronger institutions which that change will bring, to try to make that gap as narrow as possible. Nevertheless we first have to undertake full and thorough consultation and negotiation as a matter of courtesy to our staff but also to encourage the sense of ownership of reform which is essential to success.
The four and a half months that we have set aside for those negotiations and consultation allow us to work quickly but thoroughly. Secondly those decisions which are the responsibility of the Commission can be taken quite quickly after the end of that four and a half months, taking into account the result of those consultations and negotiations. We can then embark upon the changes probably by the end of this year. Others, however, must be submitted as formal legal proposals to this House and to the Council. That will, everybody anticipates, involve a year of negotiations on the detail of amendments to the Staff Regulations and the pay and pensions package, which will take nearly the whole of 2002.
These delays are regrettable but obviously we want to ensure that we go through the full and effective system of democratic scrutiny both by the Council and this House. That is understood amongst the staff. It also means, of course, that the two-year rollover of the present system of pay and pensions will provide stability and security for all the institutions, which would not have been the case if the Council and Parliament had not agreed to our proposal on that.
Hopefully, therefore, if the legislation rhythm is not subject to delay, we could be fully implementing several of these necessary reforms in full by the beginning of 2003. That in some respects is an optimistic scenario but we certainly will make every honest endeavour to achieve that.
Finally, on the Council point that Mr Harbour very fairly raises, I have to say to him that my view is slightly different from his. I understand his concern but I have the advantage of going to the General Affairs Council and having our proposals - I quote "warmly welcomed" and also having an extremely good reception in ECOFIN at lunch where the discussion was naturally quite intimate but immensely constructive. In addition, of course, I have visited a variety of Member States to ensure that governments, and indeed national parliaments, are fully informed.
I have encountered no sour attitudes. I have encountered some good arguments and we are always ready to engage in those. There will be more opportunities to attend the Councils but the Council wanted to see our proposals come to a state of reasonable maturity so that they were solid and worthy of the Council' s consideration.
Madam President, Mr Vice-President, I congratulate you on the many proposals you have made, which in my view are entirely along the right lines. I should like to address two problems. Following on from the first question, lately many Commission staff have started to shy away from decision making because of what lies ahead of them. Let me ask you this, what can you do to encourage the Commission staff to engage actively in decision making once more? Surely all the Commissioners have not only agreed on these steps but have also stated quite clearly that they will take on political responsibility for the reform measures they are proposing in their areas of work?
And my second question is this: you propose to externalise, i.e. outsource, a range of areas. Do you not see something of a contradiction between externalisation on the one hand, and your justified desire to create a unified and independent Commission staffing structure, on the other? What will you do, Commissioner, to ensure that externalisation does not lead to the fragmentation of this unified civil service?
Madam President, may I say in response to Mr Swoboda' s first question that he may have had some unfortunate encounters but they would certainly have been with a minority of staff. I will not go into great length but just repeat the point that I made earlier that the willingness to adapt, under extreme pressure with heavy workloads and two very innovatory proposals, demonstrated by the vast majority of Commission staff in the last year is entirely to their credit. That does not signify a reluctance to make change. They need clear guidance. They deserve to have transparent decisions to work on, but nevertheless they have demonstrated in the context of extremely difficult circumstances sometimes that they are willing positively to engage.
There are people who, like in other administration in any democracy will spend time seeking opportunities to be pessimistic, sowing the seeds of doubt and harvesting bitterness. Such people are found in all walks of life - with the single exception of course of the European Parliament, I understand that.
This means, although I know Mr Swoboda is not doing this, that the willing, highly professional, dedicated and, as President Prodi earlier said, highly-motivated civil service of the European Union can be misrepresented infamously in the press and elsewhere by a very small minority who are externally but not internally regarded as representative. I hope honourable Members will always try, even if sometimes it is difficult, to make a distinction between those people.
Finally, the externalisation and the approach that we are advocating in company with several honourable Members from all parts of this House - and I pay them tribute - is certainly not a departure from the concept or practice of a permanent, independent and competent European public service. On the contrary, by defining our management roles effectively and by externalising the obligations to execute already determined policies in a highly accountable way, we are securing the permanence and competence of the European civil service and giving the European taxpayers the benefit of maximum flexibility in conditions of assured security. I hope that the House will continue to give its support to this process of externalisation.
Commissioner, thank you for clarifying those points on your reform plans. I would agree with Mr Swoboda when he says that the staff currently feel great concern, despite your attempts to reassure us by telling us that it is only a minority. However, if I have understood correctly, the negotiations are going to start now, which should make it possible to bring the plan in line with the principles you advocate: merit, modernity and training. I should like, therefore, to ask three questions.
In your plan, how do you intend to take account of the multicultural reality of the situation of European Union officials who do not all have the same traditions in terms of administrative management? How do you think it will be possible for everyone to manage?
Secondly, even if the implementation is a lengthy process - you have just mentioned the year 2002 - do you not consider it essential to put systems in place rapidly or, in other words, to phase in the implementation in order to restore confidence in the working methods and the motivation of Europe' s officials.
Thirdly, I feel that there is one area which we have failed to take into consideration and that is how do you take into account the priorities determined by the expert working group, which specified that two interfaces had to be reformed as a priority? This was the interface between the work of the administrative staff of the Commission of the European Union and, I would say, the decision makers, Directors-General and Commissioners. The second interface concerns the relationship between the administrative work of the Commission and those to whom we provide money or working methods, the methods of intervention of the European Union. What plans do you have in this respect?
Madam President, I am going to respond to the first two questions because they relate to an extremely topical issue of very wide general interest.
To return to the question of demoralisation among staff: clearly, we have created a sense of insecurity this year. I am aware of that: it has been a difficult task but we could not do things any differently, for we have had to go right back to grass roots and review every job description, the fundamental objectives and also the issue of multiculturality. So why is it that this reform is so problematic? Because we cannot be content to copy or imitate blindly any of the national administrations: either we succeed in the ground-breaking experiment of combining the different traditions and cultures to create a single tradition and a single culture, or we will have failed in our task. Obviously, we could not - we cannot - accomplish such a process without going right back to grass roots and starting completely afresh. I am quite aware that this has caused concern and I take full responsibility, but there was no other option. Even today, our debate starts with an open proposal, a proposal that is not limited to points to adopt or reject but which is the starting point for a discussion - moreover part of our tradition - that will, in the future, become part of a tradition of public administration which is different from that of any individual country.
Well then, we are still a long way from completing this reform - it will take the whole of the forthcoming year to implement it - but, as Commissioner Kinnock said just now, we should have completed the dialogue process, this process by which, together with the trade unions and staff, we are to establish our strategy, before July. We plan to have the definitive reference framework ready within the next few months, before the summer, the following stage then being to implement the individual chapters.
Madam President, I will be very brief by answering just the third question that related to the recommendations of the Committee of Independent Experts.
In order to be brief I will simply say that the Committee of Independent Experts made over 90 recommendations. We have either met or exceeded all of the proposals made by the Committee of Independent Experts apart from literally a couple of exceptions which, put to the test of practicality, could not be pursued. I am happy to be able to report that included the recommendations relating to the relationship between Commissioners, cabinets and services, which in September 1999 as one of the first acts of the Commission under Romano Prodi' s leadership, became the subject to agreed rules which clarify those relationships. These are capable of being used by any of the parties to those rules, so we have a major advance in transparency which I think works to the benefits of services and Commissioners and Commissioners' cabinets.
One final point, on the relationship between the Commissioners in administration and externalisation, I will not add much to what I said to Herr Swoboda, but the steps we have already taken to abolish the so-called technical advice bureaux and to establish the major new nascent agency, if I can put it like that, as a Commission service called Europe-Aid with the huge improvement that that makes possible in management and accountability is evidence that we not only took the Committee of Independent Experts seriously, but we also have taken very seriously the various reports from this House, particularly those associated with and worked on by Mr Bourlanges.
Madam President, I thank the Commission for what it has told us. I must confess that this debate strikes me as rather odd, since the impression is surely being created that our European officials, however competent they may be and however hard they work, constitute a rather pathetic category that needs support on a number of levels. I am very well acquainted with the working conditions and salaries of European officials: they earn, certainly in the higher echelons, more than a minister, or even a prime minister in the national Member States, so let us not exaggerate.
My question is the following: I heard Commissioner Kinnock say that European officials enjoy a number of facilities that are no longer appropriate to the present time. I assume that he is alluding to the opportunity to acquire items like cars and drink tax-free. Can you say exactly what facilities are being abolished because you no longer consider them appropriate to the present time?
In addition you also said that you wish to introduce salary improvements. Can you tell us exactly what salary improvements you have in mind? The point is that, in my view, there is no longer much room for improvement in this area.
Mr President, I think the honourable Member will benefit immensely from seeing the highly readable documents which were considered for consultation by the Commission today. I take great pride in the fact that our institution has, in a full and very exact account, set out everything there is to be said about the salaries, the career structure, and the allowance systems that have been available to European civil servants. I hope and I know that there are those who have this ambition that all institutions can emulate that practice and do so with great rapidity.
As far as cars without VAT are concerned, expatriate workers working for all the European institutions have the right, granted to them by the Belgian Government, to purchase certain goods, including cars, free of value-added tax in the first twelve months after they are engaged and at no time after that. So far as the allowances are concerned, there has at present been a provision available to European civil servants since the 1960s which allows them to make transfers of parts of their salaries to their home countries. It originated because of the difficult and expensive business of making international financial transfers. However, over the years obviously transfers have become extremely easy. The real problem arises from the fact that a co-efficient was built in as a means of providing compensation because of variations between the different currencies of Member States. That has resulted in an imbalance of compensation which is why the system now makes heavy demands, or heavier than justifiable demands, on the budget and why we will bring it to an end.
The same thing applies to travel allowances established in the 1950s on the basis of the first-class rail fare of an official at least once a year, or even twice a year, to their home country. That was one thing when there were six Member States with contiguous boundaries and railway systems connecting them. That has changed somewhat. Consequently, a system that allows people to claim first-class rail fare twice a year to different parts of the European Union is no longer justifiable. We are radically changing that and bringing it into line with modern travel realities.
I hope that custom will also be emulated.
Madam President, the single most important aim of the reform process must be to turn the Commission into a world-class administration capable of serving the European public.
The first question the Socialists must ask is whether the proposed reforms are good news for staff. They are not. They are not good news for staff who persistently under-perform. They are not good news for staff who hope to be promoted simply on the basis of the number of years spent behind their desk. They are not good news for staff who refuse to acquire new skills. They are not good news, in other words, for a small minority of Community officials. They are excellent news for all other staff. Radical reform of the category system introducing a linear career structure will provide new opportunities for staff especially women and young people.
My question to the Commissioner is, in the process of consultation that is ahead now, will he ensure that the interests of a small minority with vested interests do not prevail over the future prospects of the vast majority of staff.
With strength, Madam President, I say yes, yes, yes, to all the questions asked by Mr van Hulten and I say it with joy.
That is an excellent answer with which to close this debate.
My thanks to the Commission President, Mr Romano Prodi, to Commissioner Kinnock and to all the Members of the European Parliament who have spoken.
(Protests from Mr Bigliardo)
Mr Bigliardo, I would dearly have liked to have been able to give you the floor, but, as you can clearly see, our time is extremely limited. It would be unthinkable not to allow the three rapporteurs to speak when they asked for the floor. I think it was the very least I could do.
Mr Cox stepped down, and I should like to thank him very much for that.
Madam President, I should like to say on behalf of my group that we welcome the fact that this announcement was made first in this House and not to the media or elsewhere.
I just want to ask Mr Kinnock, can we be sure that all these excellent reforms will also be implemented in this House?
Mr President, I informed the services in advance of my wish to raise a point of order while Madame Fontaine was in the chair. It seemed to me that a number who simply raised their hands during the course of the first part of this sitting were given preferential status. I regret that. Can I ask you to inform me when the President will next be in the chair as I wish to put a point of order to her. And can I have your assurance that I will be able to do so on that occasion?
In Strasbourg, Mr Howitt! Mrs Fontaine will next be in the chair in Strasbourg, so you have ample time to formulate your question.
At the beginning of this sitting Madam President spoke about "la liste insupportable d' attentats" and I agree with her. This is an unbearable situation. Now, at the very moment when the Colombian President is meeting President Bush to discuss pursuing peace talks with revolutionary guerillas and when Zapatista supporters are marching through twelve states to Mexico City to discuss with President Fox a bill that would grant Mexico' s Indians self-government, legal status for their language and rights over natural resources, the Spanish Government, on the contrary, is making a new aggressive bid to crack down on Basque independence campaigners.
Last weekend, in Bilbao, Mr Mayor Oreja affirmed that he wanted to defeat ETA, not just ensure its disappearance. Mr Poettering, you were there with Mr Berlusconi. You were at this meeting as a special witness. Do you believe, Mr Poettering, that this aggressive policy will bring peace to the Basque country?
Mr President, while the number of deaths in Iraq increases as the result of criminal sanctions and the use of radioactive weapons during the American/British bombings in 1990 and 1998, a new terrorist has moved into the White House and, in a bid to outdo his father and Clinton ...
(The President cut the speaker off)
Mr Korakas, we are going to discuss this matter tomorrow. There is no point in making a point of order: you will be able to speak on the subject tomorrow.
Mr President, during the Strasbourg part-session, I put a question to Mrs Fontaine concerning prisoners in Turkish jails, and I received a very sympathetic answer. Unfortunately, it was in French, but I have had it translated, so now I understand it too. That letter describes the process, now under way, of negotiating with the Turkish Government concerning democratisation as a run-up to the whole application and enlargement process. I should like to emphasise that it is now more necessary than ever to take action on this matter because, in addition to the problems by which it is already affected, Turkey is now faced with a severe political and economic crisis which will signify a setback for the democratic process and will mean that political prisoners in jails will be in an even worse position than they were before. Hence, this request - it is not Mrs Fontaine who is in the chair, but it is, of course, you who represent the Presidency - to the effect that this matter should once again be addressed and the Turkish authorities once again urged to set the democratic process in motion and move it forward instead of bringing it to a standstill, for what we are witnessing now is a retrograde step.
Mrs Frahm, this is a subject which is always on Parliament's agenda, both in the committees responsible and in this House, when it is actually on the agenda.
Mr President, an initial observation: there is one Member who sits on these benches and who speaks a language which is not his own. He could surely do with some English lessons, so that at least somebody may understand him.
But what I wanted to refer to, Mr President, was the issue which Mr Barón Crespo, President of the Socialist Group, mentioned, in other words, the event of the seventh.
We have seen today that the Council has taken a unilateral decision to organise an event to launch the debate on the future of the European Union on the seventh. And it has done so, as we have seen today, without the knowledge of the President of the Commission, and taking his name in vain.
The President said that she was going to consider the issue, and I believe that, in view of what has been heard here, it would be better if the European Parliament did not attend that event, which is nothing more than a marketing stunt, and I would also ask the Commission not to attend.
If we wish to debate the future of the European Union - that great public debate which must take place - we must do so from the outset on the basis of a consensus between the three institutions.
There is also another solution, Mr Méndez de Vigo: that we completely reorganise everything so that both the European Parliament and the Commission can be present, discarding all the documentation produced thus far and producing new material. That is also a possible solution! In any case, I endorse the hard line taken in your response.
Mr President, I would like to invoke Rule 122 of the Rules of Procedure in order to make a personal statement. Mr Galeote referred to me personally, accusing me of demonstrating party-political motives for having raised the issue of Mr Berlusconi and Mr Dell' Utri' s immunity.
As a Spanish Member of the European Parliament and as Socialist coordinator in the Committee on Legal Affairs and the Internal Market, this case falls within my competence, and to some extent I am obliged to raise the matter, because it seems to me absolutely shameful that seven months after the president of the Spanish Supreme Court sent a petition to this Parliament, nobody has even had the courtesy to reply to him.
Somebody is responsible, either Parliament or the Spanish Government.
Mr President, ladies and gentlemen, having heard Mr Gorostiaga' s words, I simply wanted to ask this House a question. How long are we going to put up with the indignity of one of our Members, under the protection of his position as an elected Member of Parliament for one of the Member States - Spain - taking the floor every time there is a terrorist attack and a condemnation by this House to play down the attack, to justify the crimes and to side with the murderers.
How long are we going to put up with this indignity, Mr President?
Mr President, I am reluctant to speak, but after what Mr Medina Ortega has said, I have no choice but to respond. Mr Medina Ortega, it is quite obvious what you are doing. Let me remind you - as you are, of course, well aware - that there has been correspondence between the President of your group and the President of the European Parliament. You are also aware that there are certain rules which apply when the issue of immunity is examined by the committee responsible, and that means that the relevant authorities within the country where someone is accused of certain conduct must have supplied this information. This was also the case in 1990, when your current group President was the President of Parliament. I would ask you to remember that our debates here are not a preliminary to the Italian election campaign, which is essentially what all your manoeuvring is in aid of.
(Applause from the PPE-DE Group)
Now that your group and the leading figures in your party have engaged in this scandalous behaviour towards Austria, we will not let you conduct an election campaign here in the European Parliament again. Let me make it quite clear, Mr President, that our fellow Member, the President of the European Parliament - who is, after all, the object of your criticism here - has behaved quite correctly, as she has described in her letter to the President of the Group of the Party of European Socialists. Believe me, Mr Medina Ortega, if you want to conduct an election campaign here you will have your election campaign. But you can be quite sure that we will not let you air your unrepresentative and indefensible views in this forum.
(Applause from the PPE-DE Group)
Mr President, I wish to protest at your cutting off the microphone without allowing me to finish. I had two points. The first concerned the bombings in Iraq. You cut me off because the debate is to be held tomorrow, whereas what I was trying to tell you was that I have a proposal for tomorrow's debate and that is that we pass a resolution. I did not intervene during the discussion of the agenda so as not to intervene twice.
The second point concerns Moldavia. I read a report in the press about an unacceptable pre-election intervention by the High Representative of the CFSP, Mr Solana, in connection with Moldavia; taking account of the results of the election - in which the people of Moldavia voted freely and gave a huge majority to the Communists - I wished to raise the question of this unacceptable stand. Allow me to read it so that I can call on Parliament to take a stand ...
(The President cut the speaker off)
Mr Korakas, first you wanted to take the floor to propose an amendment to the agenda after it had already been adopted and now you are raising an issue which is completely irrelevant to the proceedings. This is not a point of order!
Mr President, I would once again like to invoke Rule 122 of the Rules of Procedure in order to make a personal statement.
It appears that the European People' s Party wishes to discount any Socialist intervention by accusing it of harbouring electoral or party-political motives. There is nothing I would like more than to have an influence on the Italian electoral process.
The Italian electoral process is taking place in Italy, but in Spain, at the moment, we have a president of the Supreme Court who is awaiting a response from this Parliament and so far he has not received one.
Mr President, I have requested the floor not for personal reasons but on behalf of the President of my group and in my capacity as Vice-President of that group, to say that I thought Mr Poettering' s speech was marvellous. I congratulate you.
I believed that the democratic parties had the legitimate concern of preparing for democratic elections. The accusation of electioneering applies to autocratic leaders, not to democratic leaders.
I must say that Mr Berlusconi is electioneering in Spain at this very time. And I must say to Mr Poettering, in view of his assessment of this situation, that he must have read and shared the opinions of some of the characters in George Orwell' s Animal Farm, and that you must believe that all the European citizens are equal, but that some, Mr Berlusconi for example, are more equal than others.
Because here the only thing that is certain is that a petition for waiver of immunity has been hidden in an office, in who knows what institution, for at least seven months, in a situation which affects elections about to take place in Italy...
(The President cut the speaker off)
Mr President, since the subject of the Italian elections has been raised in this Chamber, I would like to reassure Mr Poettering. I would add that the current function of the plenary sitting certainly does not make it the most appropriate place to go into a question which has been dealt with at length in the Spanish press and has featured in the Italian newspapers, which did, in fact, inform us about the elections.
I would point out, moreover, that we can have recourse to bodies, such as the Parliamentary Bureau, and to people with responsibility for such matters, such as the Chairman of the Committee on Legal Affairs and the Internal Market, the President of the European Parliament and the Secretary-General, who, I am sure, will be able to investigate what happened and discover whether anything out of the ordinary took place. The plenary sitting would not appear to be the most appropriate place to do this. I therefore feel that the best thing would be to place our trust in these bodies and wait for them to analyse the case properly, seeing as I imagine the matter is of interest to all the Members in this Chamber. I wonder whether the procedure used would have been the same for the least important Member of this Parliament.
Mr President, I can only warmly welcome Mrs Napoletano's words, which oppose the position adopted by the Parliamentary group she belongs to. I, too, like Mr Poettering, am in complete agreement on the fact that matters relating to the internal affairs of Member States of the European Union should not be raised in this Chamber.
It pains me, however, to see that the Spanish Member who quoted "Animal Farm" has clearly not read the book or, at any rate, has not understood its meaning, for the work in question condemns the totalitarianism of the Communist regimes: maybe the Member should consult someone who marches in the ranks of his group.
In any case, I hope that this incident will serve as a lesson for the future, and I call strongly upon the House not to use the European Parliament to broach matters of national politics. There have already been many interruptions of this kind in recent days, including that of the Belgian Deputy Prime Minister, who spoke, totally inappropriately, on matters of Italian politics.
I would like, once again, to thank Mrs Napoletano for her statement.
That is enough points of order, or we will never get on to the items on the agenda.
Draft SAB 1/2001
The next item is the report (A5-0064/2001) by Mrs Haug, on behalf of the Committee on Budgets, on the Draft Supplementary and Amending Budget 1/2001 of the European Union for the 2001 financial year.
Mr President, it has taken rather longer than expected, but we must discuss these important issues before turning to the less important ones.
Mr President, Commissioner, ladies and gentlemen, our task is to vote on a Draft Supplementary and Amending Budget - the first this year - which was adopted by the Commission on 31 January and has already been adopted by the Council on its first reading. There are several aspects to this Supplementary and Amending Budget. It is intended to modify the remarks for budget line B7-541 in order to enable the European Agency for Reconstruction in the Balkans to extend its activity to Montenegro and cover its administrative costs. It aims to update the EUR/dollar exchange rate, as obliged by the Council Regulation on budgetary discipline. While the 2001 budget is based on a parity of EUR 1 = $ 0.91, the Commission will have to present the required adjustments to EUR 1 = $ 0.87. This will then give rise to what are really only virtual savings of EUR 245 million. EUR 60 million will be transferred from the reserve to finance the agreed BSE tests. And then there is the issue which is of crucial interest to us all, as is evident from the discussions and debates held over the last week: an additional EUR 971 million will be released to cushion at least some of the impact of the BSE crisis.
The figure of EUR 971 million is broken down as follows: EUR 700 million will be used to cover the 'purchase for destruction' scheme for cattle over 30 months, EUR 238 million will go towards the buying-in of beef in public stocks, and an extra EUR 33 million will be used to finance the additional BSE tests conducted on cattle over 30 months intended for human consumption. Let me make it clear from the outset that I am in favour of adopting the Draft Supplementary and Amending Budget, albeit in a modified form. I say "modified" because we should give some encouragement to the Member States to take on more responsibility for the common agricultural policy. So I support the draft, although I sympathise with those Members who want to reject this Supplementary and Amending Budget in its entirety.
My initial reaction was to say no to the draft as well. Since I became a Member of the European Parliament, I have had to defend the common agricultural policy at home. And that really is not an easy task. We spend almost half our budget on our agricultural policy, and almost a fifth of that goes on supporting beef production. But now that the beef market has collapsed, we are supposed to come up with almost EUR 1 billion to destroy the beef cattle which have been raised at such expense, because they have become unsaleable. And it is very difficult - if not well-nigh impossible - to explain to the general public, the taxpayers and consumers, why this has to be done. For one thing is clear: though this may be an enormous amount of money to cushion the initial impact of the BSE crisis now, it will not be enough for the rest of the year. It is the proverbial drop in the ocean. Or a tiny bit of sticking-plaster on a suppurating wound. And this suppurating wound is our common agricultural policy with its system of production incentives.
These mechanisms date back to a time when there was still a shortage of most foodstuffs. But these times are well and truly over. Today, there is a surplus - a glut - in all the key markets. Coupling financial support with production creates an incentive - indeed, a necessity - to increase production and rely on more and more intensive production methods. This intensification has a significant environmental impact and marginalises less productive locations. And we cannot even defend the system on social grounds, for while the large factory farms have constantly expanded, small family farms have gone to the wall, unable to survive under these conditions.
In total, 80% of EAGGF funding flows to less than 20% of farms. We have to break away from this system. We cannot merely continue to treat its symptoms: we have to find a cure. By its very nature, the system simply creates more and more problems. So let us use this latest crisis as a chance to overhaul our common agricultural policy. Let us use it as an opportunity for reform, focusing on the following objectives: maintaining a sufficient number of farms to preserve the environment and the cultural landscape, and recognising two core elements of the farmers' role, namely to produce high-quality foodstuffs while protecting the environment within the rural development framework. And, of course, also achieving one of the European Parliament's longstanding goals: the promotion of rural regions. However, this means supporting other forms of economic activity as well as agriculture.
Let us see the Supplementary and Amending Budget as the final step in our old agricultural policy - a step which has to be taken because no other instrument is available quickly. But when we come to adopt the next financial measure, we must have a clear outline of a reformed agricultural policy. For one thing is clear: although as a budget specialist, I have to focus on the financial aspects, I am well aware that the current crisis is not a financial crisis at all but a crisis of our agricultural policy. And the sooner we set about correcting the problem, the better.
Now that two million cattle are to be slaughtered and destroyed in an effort to ease the burden on the markets, there is talk of an ethical problem. Ladies and gentlemen, two million older cattle are slaughtered every year in Europe. This is business as usual in other words. But as a rule, these animals end up on the dinner table, not in an incineration plant. However, I think it is a little far-fetched to talk about ethics. Especially when there is talk of a 'Herod premium' in relation to a calf slaughter programme. Good heavens, we do pride ourselves on our Western Christian roots, don't we - so I would just remind everyone that King Herod killed new-born male infants. He killed people, not animals. And despite all our love and understanding for animal protection, we should leave the church out of it. There is a difference between humans and animals. Let us not forget that.
Mr President, the central question in addressing the first budget amendment of 2001 is whether we should continue to make in-roads in to European agriculture while the BSE fire is still raging. Is it permissible for a crisis to be used, or abused, for one' s own political ends, for the greening of agriculture policy or on the contrary for its liberalisation? The real problem of BSE is caused not by large or small-scale businesses or the number of cattle per hectare: the real problem is that Member States have made a mockery of European rules and hence, in fact, have abused the trust of European consumers and farmers. In that sense, I am bound to say, partly in view of the discussion in the Committee on Agriculture and Rural Development, that Amendments Nos 2 to 5 are not in accordance with the unanimous opinion of the Committee on Agriculture as communicated to the Committee on Budgets. Amendment No 1 is included in the opinion of the Committee on Agriculture.
Madam President, the seven-point programme of the European Commission will come up for discussion later. We are now concerned with the budget amendment before us. The Committee on Agriculture agrees with this budget amendment, which is in line with the proposals made by it back in November 2000. Although its foundation is weak, for example because of the relationship between the euro and the dollar, which is at this moment considerably less favourable than is desirable for the agriculture budget or is presented by the Commission, this is still the most practical course to follow. The space within the existing budget will be used and the Financial Perspective remains intact. That will no longer be the case in the near future. Now that beef consumption has fallen by 28% and export is virtually impossible, we are heading towards a surplus of 2.5 million tons of beef, though the storage capacity of the European Union only totals 1 million tons.
The consequences for farmers' incomes are dramatic and the low prices certainly did not encourage consumers to increase consumption. The expenditure ceiling will soon be in sight. It was decided in the Committee on Agriculture of the European Parliament to discuss four alternatives for future funding, namely changing the Financial Perspective, saving on the current budget, adjustment of the division of costs between the Union and the Member States or additional funding through levies and discounts. Because of the present foot-and-mouth crisis, that discussion will have to begin earlier than we should in fact prefer.
Mr President, it will be clear to you that the support of the Committee on Agriculture for the budget amendment can be seen as support for the Commission: it is exhibiting, in any case, more dynamism than the Council, which is bogged down in the individual national agendas, instead of solving the crisis.
Mr President, ladies and gentlemen, my group will vote for the Supplementary and Amending Budget out of necessity and due to the lack of viable alternatives, because in this crisis situation, urgent action is needed. We do so in the awareness that in recent years BSE has often been accompanied by significant government failures, and the mistakes of the past are still coming back to haunt us. So the Community has a responsibility to play its part in overcoming this crisis as well. We will also vote for the 70/30 split, because we want to adopt the budget as quickly as possible, even though some people in this House would have wished to examine this issue more fully for future occasions.
Let me also add that at this difficult time that we should do our utmost to act in a serious and responsible manner and not add to the panic. I for one do not want to have to adopt one supplementary budget after another. I should like to remind everyone that we are only a third of the way through implementing the much-vaunted Agenda 2000. We cannot celebrate this as a success and the basis of European business until 2006, and then slam on the brakes and deal it a death blow at the first available opportunity. That will not enhance our credibility.
In any emergency, urgent measures are needed - but anyone wishing to change tack too abruptly at such a time could easily capsize in Europe's fickle waters. An energetic approach is needed, but so too is sensitivity, if the issues are to be addressed seriously. The task now - of course, against the background of enlargement towards Eastern Europe and the next world trade round as well - is to develop the common agricultural policy and the European model of consumer protection and agriculture in line with Member States' pledges in the international arena regarding Agenda 21, resource protection, sustainability, and balancing natural resource use on the one hand, and the use of technology and the economy on the other.
Mr President, I believe that the situation is now so serious that it is not enough for the European Parliament alone to deal with these issues. In my view - and this is our group's demand - the Heads of State and Government must discuss these issues at their forthcoming summit in Stockholm and provide honest answers to this crisis. An answer must be found to the loss of consumer confidence. The Member States must finally do their homework more promptly than in the past. We have countless examples of occasions when the Commission was initially pressed to act and finally responded, but the Member States acted too late. We must put an end to this situation. We must also find answers to some of the attacks and aspersions cast on the professional integrity of farmers. Some of what is happening goes beyond what is acceptable. The Heads of State and Government must find an answer to this problem. And the question is, do we really want to overcome this crisis? For if we fail to do so, we will find that two years down the line, half the beef farms in Europe will have gone out of business. So this means that there must be a response, and a change of course, from the Heads of State and Government too.
Mr President, Commissioner, ladies and gentlemen, we have the first supplementary budget of the year, somewhat earlier than last year. Last year, we had a rather more pleasant duty to perform on behalf of the Member States. We were able to reimburse the sum of 3.2 billion to them. This year, in an area which plays an enormously influential role in European policy, we are forced to implement a measure which no one can possibly relish. Not only because of its underlying theme, but also because there is no alternative to the Commission's proposed approach. This is not just annoying but it enrages me to see that in order to rectify a situation, we have to support a process which is almost impossible to justify to anyone with any common sense.
I do not want to say yet again that it is incredible that foodstuffs which were produced with massive amounts of money now simply have to be incinerated. We are not only dealing with a financial crisis. Of course I am speaking as a budget specialist here, but I cannot focus solely on the financial aspects, for we face a crisis of confidence as well. The people watching us cannot understand that we are just accepting this without demanding real follow-up measures. And as much as I value Mr Böge's calm approach - and he is certainly a good example of how we should be responding in this situation - no normal sentient and thinking person could possibly stay genuinely calm and simply say yes to what is being demanded of us.
We are required to decide on a measure which stretches our credulity to the limit. So I have every sympathy with those who say, "Let's reject it." Or those who say, "Let's put the thumbscrews on the agriculture ministers." I sympathise with all of them, because what is happening here is almost beyond belief.
In reality, however, what we must do is to bring about a change of course. But this cannot be achieved overnight. We cannot completely reshape our agricultural policy in the first two months of this year and make it the basis of our decision here today. That is simply not feasible. We cannot halt meat production overnight, because the calves are already gestating. And to pretend that all we need to do is press a switch to make everything better is simply an illusion. We have to be honest enough to admit this. But we must also make it very clear that if we support this measure here today, we are not giving the Commission or the Council a free rein. In the coming weeks and months we will be looking very closely at the proposals you submit to us. We will not be saying, "Carry on as usual." Let me make this very clear. We must not take desperate measures in the heat of the moment, but there will be no 'business as usual' either. Instead, you will have to put forward proposals to ensure sustainable development and discuss them with us in detail.
You must also understand that as far as the budget is concerned, the end - and the upper limit - have been reached with this decision today. There is no more after this. Everything that happens in future will have a dramatic impact, not only for us but also for you, when you have to prepare items or agree measures in the Council. You can assume that you have our agreement once again this time, but it will be far more difficult in future, unless very good grounds and substantive policy amendments are put forward in this context.
Mr President, in my view this debate is taking place in an unreal atmosphere. We have in front of us a budget relating to the BSE crisis, but know that at this moment a far greater danger is haunting Europe: the danger that foot-and-mouth disease will spread on a large scale. This budget will, in any case, not be adequate to confront all these calamities. If we approve this budget, there will not be the slightest leeway left in the 2001 budget. Is that sensible? In the view of my group it is not. We believe extra leeway should be created for the months ahead. The only leeway that we have been able to find at the moment would be created if instead of a proportion of 70-30 for financing the disposal of livestock, a proportion of 50-50 were introduced. This would create the extra scope of approximately 300 million euro in the budget for dealing with other calamities in the future and maybe also for financing measures for combating foot-and-mouth disease.
In the view of my group, the greatest threat looming at the moment is the renationalisation of agricultural policy. Every country will try in its own way to find funds to confront the outbreak of all those diseases. We must prevent every Member State pursuing its own independent policy: all policy must continue to issue from Brussels and that is why that extra leeway in the budget is necessary.
I should like to ask the Commission what steps it has taken since the Haug resolution of last July on the guidelines for the budget: that resolution clearly asked for a consideration of alternative forms of finance in relation to outbreaks of disease. What has the Commission done on this point? Is it possible to insure ourselves in future against these kinds of calamities? Is a levy on meat required for an emergency fund? We would like answers to all such questions, because it is unacceptable that diseases should break out and we should have no resources to do anything about it.
Mr President, Commissioner, the majority of my group will support the supplementary budget tomorrow, but we find it hard to agree to the destruction of two million cattle in Europe. I am afraid that I must take issue with Mrs Haug: the destruction of cattle is indeed an ethical problem and cannot be treated as a market support measure. It is the tangible consequence of a bad agricultural policy: first the support and funding of overproduction, and then the destruction of overproduction. We saw this with the butter mountain, we see it with the milk lakes, and now we have the same problem with beef.
What is required is a fundamental shift in our approach to agricultural policy, and I can only appeal to this House to recall its earlier resolutions. For it was the European Parliament which, since 1990, has repeatedly highlighted the problems and called on the Council to set a new policy course. It was this House which took the BSE issue seriously, long before it reached the crisis levels that we see today. So I think it is very important, in this decision, to make it clear to the Commission and the Council that we need codecision rights for Parliament in this area at last, that we need to strengthen Parliament, and that we must finally agree on an agricultural policy reform which translates this concept into reality.
We are witnessing a substantial loss of confidence everywhere. Everyone who is currently engaged in an election campaign - as in Baden-Württemberg for example, where the Land parliament elections are imminent - knows that at present, a great many questions are being asked about the European institutions. If we want to address this loss of confidence, if we want to restore confidence, we need fundamental reform. It is simply not enough to muddle through with pragmatic solutions and wait for the next crisis to happen.
We need a change of policy course. We must move away from overproduction, the funding of overproduction, and the funding of the destruction of overproduction. Everyone who sits on the Committee on Budgets knows that this agricultural policy is also open to a great deal of abuse. We are aware of the cases which crop up time and again. We know about several cases relating to butter and milk. We urgently need to set a new policy course, and I would like to make it clear that with today's debate and tomorrow's vote, we are sending out a signal that it is time for a fresh approach to agricultural policy. And it is time to restructure the budget so that Parliament has more influence over compulsory expenditure.
Mr President, Commissioner, Representatives of the Council, all we are debating is an Amending Budget, but look at the wealth of strategic issues it raises. First and foremost, there is a gulf between the Commission' s own diagnosis of the anticipated cost of the BSE crisis and the funding plan before us.
I should like to repeat Mr Fischler' s point of view, as published in Le Monde one month ago to the day, which said that the costs of this crisis will be huge, even in the best case scenario where consumption would not fall more than 10% in 2001 and where our exports would be maintained. Intervention buying alone would have a budgetary cost of EUR 3 billion. One month later, consumption has fallen by 27% and exports have halved. Yet we have been proposed a budget of a little less than EUR 1 billion, or a third of the estimated minimum costs. This budget deficit gives a spectacular insight into the major political deadlocks that are provoked by a steadfast and increasingly intolerable refusal by the majority of the Fifteen and the Commission alike to consider even the slightest change to the Financial Perspective, even if this would lessen the effects of such a serious, unexpected crisis.
In the medium term, my group is certainly in favour of far-reaching reform of the common agricultural policy, a reform that would put an end to spending all the budget on illegitimate funding of agribusiness which centres on high productivity and is dangerous to human health and to the environment. We want to see a CAP that no longer sends millions of animals to the incinerator; instead, we want a CAP that reserves its funds for real farmers, paying them a decent price for their products to enable them to practice long-term farming, sustainable development and safe, healthy livestock feeding.
Quite the opposite is what we have today where small and medium size producers are in deep trouble and are being well and truly lynched. They are victims of a pernicious agricultural policy that was pretty much foisted upon them. We do not believe in making things worse in order to further our own ends. We shall therefore vote in favour of this budget as an emergency measure. We cannot, however, leave it at that. The European Union must see its responsibilities through to the end. On this issue, I shall voice my opposition to the idea of renationalising the CAP or, to put it more accurately, renationalising the funding of the CAP, as one amendment is underhandedly seeking to do, which would be tantamount to disintegrating the Community.
Incidentally, I would like to ask the majority of this House, which is dedicated to boosting the quality of European integration, if they can imagine what an enormous impact the talks on the future European Federation and on the unification of the great European family would have if, all at once, the oldest common policy were smashed to pieces, if the cardinal principle of solidarity crumbled at the very hands of the Fifteen and if, in the face of a major crisis, there was a return to the principle of every man for himself? I believe that such issues are certainly worth several EUR billion.
Mr President, ladies and gentlemen, have the Community institutions been infected by the prion? In other words, has the European Union gone so far down the path of madness that it would sacrifice the oldest and most complete of its common policies, by which I mean the common agricultural policy, when, paradoxically, it is also imposing and stepping up the integration process in the other sectors. Our group has many reservations about the SAB which was adopted on Monday by the Committee on Budgets, and is even openly opposed to it, since the Committee is challenging the traditional distinction between compulsory and non-compulsory expenditure, that the report is trying to force us to accept. Of course, EUR 971 million is not enough by far given the serious nature of the situation; it is merely a starting point to mainly fund the 'purchase for destruction' scheme and possibly the screening tests, if necessary. But then what will we do?
The crisis is so extensive that direct aid should naturally have been released immediately in order to support farmers' affected income and the beef industry as a whole. There are sufficient funds for that. Once the SAB is adopted, there will be a margin of approximately EUR 500 million. We know that huge savings can be made on some of the budget lines. For example, we would make instant savings by reducing the aid given for setting aside agricultural land, which would pave the way for protein crops. Europe depends to a great extent on the United States for its supply of these as a result of the Blair House agreements.
By rejecting direct aid funded from the Community budget, as proposed by France, the Commission and the Council are preparing for the renationalisation of agriculture. If this goes ahead, we will have to bear all the consequences of any such renationalisation.
In the first instance, we must acknowledge the failure of European integration, a failure upon which we must reflect before undertaking further common policies, particularly on a single currency.
Mr President, the honest farmers who bear no blame for the BSE crisis are now paying the price for the Commission' s and the Union's misguided agricultural policies. The draft before us merely entrenches the structures which supported large-scale factory farming and production and are therefore partly to blame for the crisis. Seventy per cent of the supplementary budget is to be used to pay for the incineration campaign. It thus shores up the factory farming structures which have contributed to the crisis. We will lose all credibility with the honest and blameless European farmers if we vote for this supplementary budget. We will be sending out the wrong signal if, with this incineration campaign, we now sweep the problems of those who are partly responsible for the crisis under the carpet. So I support the rapporteur when she calls for a fundamental shift in our agricultural funding regime in favour of small-scale farming. But unlike Mrs Haug, I am not prepared to vote in favour of this supplementary budget.
Mr President, Commissioner, ladies and gentlemen, I think that in today's debate on the Commission's supplementary budget, we should distinguish between three separate issues. Firstly, which short-term measures must we adopt in order to restore some measure of stability to the beef market? Secondly, what must we do in the medium term when this House debates the Agriculture Commissioner's 7-point plan? And thirdly, what must we do in the long-term? This House will also debate this issue, in connection with its review of market structures in 2002.
Please, let us keep to this. For now, the immediate task is to adopt measures for the farmers throughout Europe so that the massive fall in beef prices does not put their livelihoods in even greater jeopardy than is already the case. That is the purpose of this supplementary budget, and, please, we should deal with everything else in a calm and sensible way. Let us not delude ourselves: until last autumn, there was a balance between supply and demand in the beef market, and it is important to be honest about that. There are no milk lakes or butter mountains, and, Mrs Rühle, let me make one thing quite clear, it was the government which you support which agreed eighteen months or two years ago to adopt what you now describe as a bad system, namely Agenda 2000. That should be stated clearly for once, and you might like to discuss it at some point within your own party - which includes Mrs Schreyer, the Budget Commissioner, who proposed it, and Mrs Künast, the German Agriculture Minister, who supports it - and yet you act as if you had nothing to do with the whole thing! I cannot let that pass. If anyone is able to put forward any other short-term proposals, they should table them here as proposed amendments today or tomorrow. I am prepared to go along with that, but I have yet to hear any reasonable alternatives, and we have to be honest about it. Mr Graefe zu Baringdorf, that applies to you too, since you belong to this party as well.
We must be honest for once, and if a strategy is pursued which allows the small farmers to go to the wall - which is the message I heard, especially on the German side, from the Agriculture Council on Monday evening - my response is that it is simply not a strategy. When I hear the German Federal Chancellor's recent assertion that it is a question of large versus small, and the German Consumer Affairs Minister's announcement today that large farms also need to be given appropriate support, which is why she does not support any upper limit on the animal premiums, I have to ask: what on earth is going on here?
In the short term, we must take every possible measure to restore stability. The supplementary budget provides the right answers. We must debate the medium and long-term solutions in a calm and reasonable fashion. Ultimately, that is the only way to identify appropriate solutions.
Those of us from the UK know only too well what a devastating effect BSE can have on the agricultural community. I hope others can learn from our experiences and maybe our mistakes as well. I think the most important lesson is that there is a need to take stringent measures from the outset, firstly, to prevent further outbreaks and, secondly, to ensure that consumer confidence increases.
Unless safety measures are dramatically increased we cannot succeed in restoring consumer confidence, which is critical in the long term to European beef markets. In the UK now our markets and beef consumption have returned to 1995 levels. However, to restore confidence, we really need to be clearly targeting our aid and we must encourage Member States to vigorously take up this aid, which to my understanding has not always been the case.
I would just like to address the issue that various people such as Mr Mulder and Mrs Haug have raised, namely whether the aid should be the traditional 70/30 split between the EU and the Member States or whether we should go for a 50/50 split.
Now, whilst I sympathise with the reasons behind what has been outlined by Mr Mulder and Mrs Haug, and I appreciate their serious concern about the level of funding being sufficient for the unidentified needs for the remainder of the year, it would be extremely difficult for this Parliament to go down this route because, firstly, the financial regulations state that 70/30 is the agreed split and anything new would actually require a change in the financial regulations and, secondly, speaking as a UK Member, I want to see parity, with other Member States being dealt with in exactly the same way as the UK. So, if we want to ensure fair play, it is important that we have the same split.
Thirdly, if Parliament votes for this new approach the Council will have to have a second reading and this will only serve to prolong the process until a decision is reached, and this goes against our experience in the UK, which is that you must deal with things quickly and speedily to restore consumer confidence, which is vital to beef markets in Europe.
For these reasons I am against the rapporteur' s recommendation. I do not want to apportion blame about the crisis but I have similar concerns to those outlined by other Members about the approach and length of time it has taken the Commission to attempt to tackle BSE with rigour and determination. The Commission should have banned spinal cord from food and human consumption and animal feed once the disease was apparent in the UK. The Commission should be undertaking a full and immediate audit of control procedures to prevent contaminated cattle from crossing borders.
In conclusion I would like to say that I support the request for the SAB and I think it is important we get Member States to take up this aid.
Mr President, the Supplementary and Amending Budget makes pitiful reading. It literally means that EUR 700 million in EU funds is to go up in smoke, as this is the amount to be spent on beef that is at risk and that will have to be destroyed. The worst thing about all this is, however, that the BSE crisis is seriously threatening the equilibrium of the EU budget. Some of the expenditure in this supplementary budget is being financed on the rather optimistic supposition that considerable savings are to be had from the euro-dollar exchange rate. This is probably mostly wishful thinking. But the most serious aspect of the issue is that the margin for the Financial Perspective is in danger of being used up entirely. After the proposal has gone through, the margin will only be EUR 506 million, or just over 1% of the total amount in that category. Nevertheless, we may assume with a degree of certainty that the demand for beef exported outside the EU will rocket.
Consumption has dropped in many of the large countries, which is reflected in increased stocks. As, at least for a few years, we can expect consumption to fall permanently, we should aim to release these stocks for export. Within the framework of the current Financial Perspective, there is no longer any scope for doing this. As a result, there is fear that other agricultural expenditure will be cut. That might well mean a cut in income for individual farmers, in other words, individual farmers will have to pay for the crisis.
We have to remember that the BSE crisis was not caused by farmers. They used the legally approved feed in good faith, although it turned out to be toxic. For that reason, we all have to share the responsibility and not put the burden of that responsibility on one part of the population. I am in favour of dividing the costs in half.
Mr President, Commissioner, the supplementary budget per se and the EUR 971 million are not the problem. They are simply part of normal business and we should not be perturbed by the amount of money involved. The real question is what it is used for and why it is necessary. And I say that if the European Parliament had had codecision rights in respect of Agenda 2000, a different decision would have been taken in Berlin. For example, we would have meadows instead of maize, we would have suspended intervention, all of which was proposed by the Commission and by Parliament. We would have linkage with the working costs, we would have the 1990s threshold, which applies in conjunction with the working costs. We would have adopted all these measures which are now back on the agenda, and, Mr Böge, we would then have something which we genuinely could call Agenda 2000 and progress. But now, under your influence, in which I also include COPA and the broad spectrum of the Christian Democrats, it is precisely these reforms which have been blocked. That is the major problem: we are having to address this issue again today and spend money on a policy which has gone in quite the wrong direction.
If we take Mr Fischler's proposals, it is the destruction, not the slaughtering, which is the problem. We in Europe will then feature in pictures all over the world which show the slaughtering campaigns and destruction. From a cultural point of view, and in terms of Europe's cultural claim, we cannot sustain that for very long. It would undoubtedly be sensible, Mrs Haug, to agree on the slaughtering of young cattle and calves in this context. It is not a matter of a 'Herod premium' , but of ensuring that these new-born calves do not develop into massive bulls, but go on the market, after the appropriate tests and removal of any unsafe material, as quality meat. That was Mrs Schreyer's proposal. I regret that the proposal did not come from Mr Fischler and I hope that we will be able to follow that up later when we discuss his 7-point plan. In other words, it depends on how we spend the money. As the budget spokesman of the Group of the Party of European Socialists has pointed out, we have often reimbursed money in the past. But that is not the problem: the key issue is whether there will be enough money left over to set a new course in our agricultural policy. I can see the following danger: if we pay for the special measures required to deal with this crisis out of the normal budget, then when we do want to set a new course, the funds will no longer be available. The emergency measures will no longer be necessary, but the money will have been spent. So I think it is quite acceptable for the Member States and the EU to cover the costs here as well.
I would like those responsible for this crisis - who are not found in the political arena but in the private sphere - to pay into a compensation fund for those who have been affected, i.e. the farmers and those who have suffered human tragedy, as is the case in Great Britain ...
(The President cut the speaker off)
Mr President, the BSE crisis, or 'mad cow disease' , is being presented to us rather as if it were one of the ten plagues of Egypt. However, this disease affecting livestock in Europe is not the result of a curse. Cows did not go mad because they ate grass, or even smoked it. Cows have gone mad because they have been given a dose of politics. Cows have gone mad because they have had to swallow the common agricultural policy that the European Commission has forced down their throats for nigh on thirty years.
Basically, this intensive policy and these animal feeds are the result of the decisions taken by Member States and the Commission, particularly, let us admit it, by the French Government, by the French agricultural unions, why not admit that as well, but also by the Commission, particularly in the international agreements which favoured European cereal producers over American-grown soya bean meal.
At this point, we may need to have the courage to confront European opinion head on. Europe is guilty. Europe must make amends. To my mind, the taxpayer in France or any Member State should not have to pay twice for this. The European Union does not actually levy taxes. When it is brave enough to levy taxes, it will perhaps be able to take on its own policies, but Europe does not levy taxes and there is no question of taxpayers paying twice over, firstly through the Community budget and then through their national budgets.
It is, nonetheless, utterly inconceivable that the European Union should be splitting up, essentially in the rift between the European project, with a monopoly on great prospects and plans for the future and the nation states or Member States which are being turned into leper colonies designed to contain European policies, as they are fulfilling the same function as the pesthouses of the Middle Ages, right down to the quarantines.
Mr President, I endorse the Haug report and congratulate the rapporteur. I agree that the Supplementary and Amending Budget No 1/2001, which makes EUR 971 million available for additional costs arising from the BSE crisis, should be endorsed by Parliament. I nevertheless feel that the following observations need to be made about this proposal:
Firstly, the EUR 971 million that have now been made available are necessary but they are not sufficient. In any event, we will see.
Secondly, the BSE crisis, the real problems faced by producers, the collapse of consumer confidence and food safety requirements connected with protecting public health deserve more than vague answers and the postponement of solutions, however obvious conflicts of interest or budgetary problems may be. The sensitivity of the situation calls for rapid, full answers. Let us not, therefore, allow this climate of crisis to continue. This issue needs, as it has needed in the past, to come off the agenda. Let us find the courage to draw a veil over it, since this will help to restore the confidence of Europe' s citizens. Let us not confuse the current emergency with the essential review of production methods to be promoted through the reform of the common agricultural policy. This reform is necessary but it must not be carried out hastily, which would be the case if it were carried out in the midst of a crisis or if it were guided exclusively by financial considerations or national interests. These factors would, in fact, condemn the reform from the outset.
Thirdly, what has been said demonstrates the need for the European Parliament to gain real decision-making power on all agricultural expenditure, including expenditure that falls under subcategory 1-A. It also shows the need for an extension of the nucleus of expenditure that falls under subcategory 1-B. In this way, the legitimate interest of Europe' s citizens will be respected.
Fourthly, what is at stake clearly, in my opinion, calls for this issue to be addressed fully and in depth at the Stockholm Council, and I hope that this will be done.
Mr President, as the European Union has also helped to create this crisis the European Union must therefore play its part in managing the crisis. But when I say 'the European Union', I do not mean the Commission or the Council or Parliament but I am essentially referring to our Member States as well, which make up the EU. Please do not misunderstand me: no one can point the finger at anyone else and pretend that he himself has had nothing to do with this whole sorry affair. The European agricultural policy in its current form, with all its weaknesses and errors, was created and shaped by all the Member States and parties of all political hues. So we must all join together to change it.
That does not alter the fact that at present, we face a situation in which we have to manage the crisis on the old playing field in line with the old rules. We cannot ignore this fact. As yet, we have no new rules and we have no reformed agricultural policy, although that is what we are calling for. Of course, Mr Ferber is right when he distinguishes between short, medium and long-term issues. That is quite correct. But anyone who is now asked for funding and support for the expenditure necessary to manage the crisis has not only a right but also a duty to call for the much-needed reforms. We have a programme which runs until 2006, with a review in 2002. But we already know that the review will reveal that there is a need for a fundamental reform of the agricultural policy. So our vote in favour of this supplementary budget is a vote coupled with a clear statement. And we will remind you of that very soon.
The fact that BSE and its impact both on farmers and consumers continues to dominate our political agenda is an indication of the seriousness of the current crisis. However, the preventive measures that have been put in place such as the ban on meat-and-bone meal should, on scientific evidence, see the elimination of BSE and its threat to human health.
The testing of all animals over 30 months and the removal of specified risk material should go a long way in restoring consumer confidence. For example, in Ireland, out of 48 000 cattle tested there has not been one reactor to the BSE test, and to me that is an indication that the disease is confined to other animals in the suckler cow and dairy herds.
My concern is that it will take some time through natural wastage to effect their removal and I would ask the Commissioner to examine ways of expediting this process. The emergence of BSE in the older animal group tends to undermine consumer confidence even if they are not destined for the food chain.
I agree with the Commissioner on the need to rebalance the market. The 'purchase for destruction' scheme may be necessary in the short term but it is immoral and certainly alien to the ethos of farming.
I would urge the Commission again to examine the possibilities and its policy in relation to food aid. There are a lot of people who believe, Commissioner, that something more positive could be done with this quality meat product. I caution against panic measures in relation to the long-term future of Europe' s beef industry. We must be optimistic even in the face of crisis and plan for a viable future, albeit within a new framework, in relation to production at farm level.
In conclusion, from an Irish perspective, I believe that any attempt to reduce the size of the beef herd would be contrary to our national interest.
Mr President, along with the Members of my group, I shall support the proposed Draft SAB. I should just like to make, as would the Members of my group, a few comments.
Commissioner, my first comment is to reiterate that not so long ago, you proposed a review of the Financial Perspective to increase external expenditure and the ceiling of heading 4, which certainly was a requirement and we agree with you here, and to do this by lowering the ceiling of agricultural spending in heading 1. If we had not supported you on that issue, it would be extremely difficult for you to propose the SAB that you put before us today.
You should, therefore, acknowledge that we have been more cautious and careful than you have. We think that every sinner should be allowed to reform rather than being put to death, and so we welcome your conversion.
My second comment is that we obviously need to totally divorce the problems of a complete reform of the common agricultural policy from the problem we are faced with now. Today, our house is on fire. We must, therefore, do everything we can to put this fire out. When your house is going up in smoke, you do not start to question the quality of the building that you are trying to protect - you start by putting out the fire. So, let us put aside the problems of reforming the agricultural policy and concentrate on the urgent issues in hand. That is not all, however.
Listening to Mrs Haug, Mr Abitbol and other speakers, I am struck by the general challenge launched on the CAP. Yet, I do not think that it can be said that it is because the CAP is what it is that there is this specific medical and veterinary problem, unless one has a slightly theological or fatalistic vision. There is a serious veterinary problem and a specific medical problem, which is the spread of the disease from livestock to humans. This has given rise to a whole raft of issues, but this could have happened, for example, in the case of foot-and-mouth disease, if we now discovered - God forbid - that foot-and-mouth can be spread to humans. We should not be like the Prophet Philippulus, the Tintin and Milou cartoon character, who walks along beating a gong saying "Retribution is nigh." That is not the problem that we face.
My last comment is to mention the problem of how the burden should be shared, either 50/50 or 70/30. I believe that it would be truly paradoxical for us to reduce the need for Community solidarity at the very time when this disease and the problems that it creates for farmers are becoming a problem that affects the entire Community. This would be an absolute contradiction, which is why we do not support Mr Mulder and his friends on the proposal before us.
Commissioner, Mr President, that is all I wanted to say. You have our full support.
Mr President, ladies and gentlemen, I do not want to go back over ground that has already been covered, and so I will refrain from describing the content of the amending budget proposed by the Commission and already adopted by the Council.
Instead, I would like to take this opportunity to ask you to reflect on what I believe are two extremely relevant points which featured in the amendments tabled in the Committee on Budgets in the context of this debate. Firstly, the obligatory costs. As we are all aware, Parliament does not have much power when it comes to these costs, which include agriculture. It is the Council which has the last word, for the CAP has always been synonymous with the European Community and the now the European Union. I feel that the time has come to move on and to grant this Chamber greater powers: we have been elected by the European citizens and, as such, we have the duty to represent their interests in all fields. As part of the budgetary authority, we should have the right to exert weighty influence on all budgetary matters.
The second point is the splitting of the costs between the Member States and the Union. The Group of the European Liberal Democrat and Reform Party has tabled a series of amendments on this point, seeking, as you are aware, to revise the intervention percentages to achieve a 50/50 split between the Union and the Member States. I do not feel that this would be the right thing to do, and I will tell you why. In the first place, given the difficulties the political world is currently experiencing as a result of the BSE crises, such a decision would appear in the citizens' eyes to indicate withdrawal from the problem by the European institutions. In other words, the Union would soon be accused of being ready to intervene to ban State aid or set milk quotas, but just as ready to wash its hands of crises in the moment of need. Take heed: when I say citizens I am not just protecting the farmers, who have been directly hit by the crisis, but also and above all the individual consumer who has, quite frankly, been in a state of terror for months now over a situation which is getting worse every day. That is who we must protect, and it is certainly not by offloading the financial burden of the situation onto the Member States that we will do so. Secondly, if we were to support this political position we would be encouraging the renationalisation of the common agricultural policy, which would be an absurd thing to do at a time when the post-Nice debate certainly does not provide for the cancellation of Community policies.
Mr President, the BSE crisis shows, among other things, how quickly confidence can evaporate. It will take time to restore confidence. One of the reasons is that BSE is only the latest development. What is also at issue, of course, is the long-distance transportation of livestock and a good deal else which will have to be changed as part of a transformation of the whole of the EU' s common agricultural policy. For all these reasons, far-reaching measures will be required which will have to be effective in the very long term and on several different levels if it is going to be possible to restore confidence.
Overall, I think the Commission' s proposal is a good one. It is dramatic, but it is nonetheless sensible and balanced. Above all, it is necessary. The Commission talks about getting production down and thus avoiding over-production and meat mountains. A transitional period will be required, but this is a justified aspiration and will pave the way for an acceptance of principles oriented more towards the market economy.
The Commission also talks about an overhaul of the common agricultural policy in 2002. I think it ought to be possible to begin this work no later than this year. If the EU is to be competitive, there must first of all be changes to the common agricultural policy, even though that will obviously require a transitional period of a number of years. We cannot go on producing for meat mountains. Instead, producing for consumption is what it is about.
The question is that of whether the Commission' s proposal is enough to restore confidence. It is probably not. That means that more will need to be done. I am less impressed by some of the points in the Commission' s proposal, for example concerning the distribution of costs between the EU and the Member States - at present 70 per cent for the EU and 30 per cent for the Member States. That is a part of the legal basis, but nonetheless something which needs to be changed as soon as possible.
There are at least two reasons why the costs ought instead to be distributed on a 50/50 basis. Firstly, there are budgetary reasons concerned with making it possible to tackle the whole of this operation successfully. More than 40 per cent of the EU' s budgetary resources now already go on agriculture. It is impossible to go beyond that level. Secondly, another form of cost distribution is, in actual fact, only fair. We have for a long time been familiar with the problems and the reasons for these. Nonetheless, different countries have done a great many different things, and those which have invested to avoid this crisis have themselves borne the costs. It is only fair that those who have done little, and perhaps in certain cases nothing at all, should now themselves bear a larger part of those costs which are necessary in order to overcome this crisis.
Mr President, ladies and gentlemen, the European Parliament is going to accept this Supplementary and Amending Budget practically in the form in which it has been delivered by the other institution. We accept that we are dealing here with a genuine budgetary emergency. We need this extra EUR 900 million in order to implement the plan which the Commission has drawn up to combat BSE. Above all, we must make our cattle farmers and public aware that the European Union is a common solution to their problems. We would do irreversible harm to the process of European integration if we did not find a common response to this general crisis, which is the first truly general crisis in the Union. And this response must be first and foremost a financial one. Later on we can discuss when we must apply all the principles of Agenda 2000 in the field of agriculture, but now - and I say this again - is not the time to be talking about the future of the common agricultural policy. Now we have to offer real responses, financial responses. We have to help European cattle farming with hard euros. This is not the time to be discussing cofinancing rates, and there is therefore a majority in this House which, in principle, rejects the budgetary amendments to the Haug report, despite the opinion of certain people such as Mr Stenmarck.
There is still one outstanding financial issue: will there be sufficient money in Category 1 for additional measures when they become necessary for the month of May? Agenda 2000 establishes a multiannual budgetary framework, which has been approved unanimously in the Council and by a sufficient majority in the European Parliament. Would this not therefore be the time to say why the real budget for 2001 is, by a considerable percentage, less than that approved in the Berlin Financial Perspective for this year? I would also like to say that perhaps the true financial debate does not lie in seeking an impossible revision of the Financial Perspective approved in Berlin, but in complying with the budget that was actually promised there. I believe that that would be a truly European response.
Mr President, I feel that the supplementary budget proposal of EUR 971 million to improve the funding of measures to combat BSE is necessary and fair. With this increase, the budgetary margin still available for agricultural expenditure within the CAP will be practically exhausted. There is therefore a clear need to initiate the debate on financing the BSE crisis in the years to come. This debate must, however, be conducted methodically and at the right pace and include an overall evaluation of European farming, the current state of the rural world and of how the CAP has responded to this situation. I feel that the CAP must be reconsidered in order to provide the appropriate responses to what is today known as the 'European agricultural model' . It will also be necessary to amend the drafting of its objectives within the Treaties. The CAP has today largely outgrown its origins, objectives and implementation tools.
I think it would be unacceptable, however, to use the excuse of the BSE crisis to force through reforms that everyone concerned wishes to see. This is what appears to be happening as a result of the amendments now being tabled by the Commission, which seek or propose to amend the bases of cofinancing for support measures for the beef sector. We all know that some Member States want to see the CAP renationalised, but I think this would be a terrible mistake that would cause the European Union to move backwards instead of forwards. Such a move would penalise the poorer countries particularly harshly since farmers in those countries would receive less favourable treatment than their colleagues in other parts of the Community. I do accept the need for debate on this issue, however, although it must be conducted in the context of an overall assessment of the CAP and other Community policies, not in this opportunistic way, taking advantage of a crisis to impose national self-interest when what is required is a Community response showing solidarity with those who are in difficulty.
Mr President, I rise to support this budget that should be spent to help with the BSE crisis. We have to accept that we will have to incinerate a great many of the older cattle in order to restore consumer confidence. It has the advantage of taking away some of the production when those cattle are incinerated, so I support the majority of this budget going towards the incineration of older cattle.
As we move forward to reforming the CAP - and we all accept that it has to be reformed - we must not do this with a gun to our head. We must do this in a calm way. It is no good just blaming the large farmer versus the small farmer. It is not as simple as that. It is about intensive production and this does not always take place on the large farms.
We cannot in Europe look only at the way we produce our food under the CAP. We must also look at food imports from outside the European Union. It is madness for us to put our house in order and then to see food coming into the European Union that does not meet the same safety standards as ours. We have to be very concerned about this but we do not want to take too negative a view as regards consumption. Consumption can return, and it has returned in the UK. It has been a painful process, but now is not the time to make a judgment on exactly what in six months' time the consumption will be in Europe. If the safety measures are put in place, if confidence can return, then the consumption can rise again quite dramatically. That will be the time to reform the CAP and make sure we get it right.
Mr President, I support the supplementary budget and recognise the need for it. I support the idea of the 70/30 ratio, as we have had in the past. I want to point out that there are people in this Parliament who think that, because we reduce the European budget and force the Member States to take up the cost, we are saving the European taxpayers from something. Nothing could be further from the truth. The question is whether the money is paid through the European Union or through the national governments. In any case, the crisis is here and it will cost the European taxpayers. It is not the appropriate strategy for the Members of this House to recommend that we should pass our responsibilities on to the national governments.
I would also like to underline the fact again that in this European Union we seem to think, when we introduce a supplementary budget of this size, that it is a major burden on the taxpayers of Europe. It is actually a relatively small amount. The budget of the European Union is a little over 1%. Now the Member States which fight hardest and most vociferously against increasing that budget are the ones that take 47-50% and spend it themselves. So the European Union takes 1%, of which in the past, agriculture took 80%. Today agriculture takes about 40%, so as a percentage of GNP the budget of the European Union takes a lot less from the European tax-payers than it did 15 to 20 years ago.
The other point I should like to make is that so many people, by connecting these outbreaks of disease with the common agricultural policy, tend to somehow blame the CAP for the problem. The truth is that the European consumer never had cheaper food and never had safer food. The evidence for that is in the longevity and the health of people. Even in the poorest regions of this Union and in the poorest cities and towns we do not see hungry children any more because this Union has guaranteed and supplied cheap food of a high quality. We should remember that.
So what are the solutions to the problem? I would have preferred to hear the Commissioner plan for what consumption will be for the next three or four years and take immediate measures to reduce production. I do not agree with my Irish colleague, Mr Hyland, that it is in anybody' s interest to produce something for destruction.
Mr President, ladies and gentlemen, agricultural policy has now been at the forefront of public debate for weeks. This is a challenge and an opportunity for this policy area, for it is clear that there must now be a debate about our agricultural policy expectations. Is it only about quantity? To what extent is quality also an issue? How vigorously must we pursue the other goals which we demand of agriculture as regards landscape preservation, culture, animal welfare, and environmental protection?
During our debate, we have also heard from many speakers who have made it clear that previous proposals, which were supported by the Commission and the European Parliament, focused very strongly on these goals, but were unfortunately rejected by the Council. I hope that the Council now recognises that it can no longer ignore this debate, but must tackle it head on. But of course I must also point out that while we are focusing the debate on these objectives, we must not neglect to take the action necessary to overcome the current crisis. We will not improve the situation if we fail to take decisions; on the contrary, this would simply make matters worse.
The Commission faced up to its responsibility to make proposals as early as November/December, when the second BSE crisis broke out. We are now securing the funding for the decisions which were adopted back in December. EUR 971 million is a very substantial supplementary budget, and I am most grateful to Parliament for approving it. The additional EUR 971 million means that in total, more than EUR 7 billion will be made available to the beef industry this year. This represents an increase of more than 50% on last year's figure. I emphasise this point to make it clear that the European Union is not abandoning its farmers in the current crisis; on the contrary, we are spending a significant proportion of our budget in this area and I think it is important to underline that fact again here.
But I also agree with all those who say that spending EUR 6 billion on subsidising production and allocating a further one billion to deal with production - in the sense that we are destroying part of it - also proves that there is an urgent need for action and a new direction in this area. Let me explain once again what the supplementary budget will be used for: a proportion, i.e. 33 million, will go towards funding additional BSE tests, a significant share will be used for the buying-in of beef in public stocks, and the majority will be allocated to cover the 'purchase for destruction' scheme for cattle. It is important to make this clear. But the money will go to the farmers, as partial compensation for their revenue shortfall.
Let me also remind you that we still have very different systems in the beef industry. If the price falls below a specific margin, the meat from male cattle at least, must be compulsorily purchased by the European Union. And what about the ethical issues involved? Of course it is sad that we are currently allocating EUR 700 million to the destruction of cattle. It is a sad day for agricultural policy, and a sad day for the taxpayer. But I must also point out that there really is no alternative. We are not simply promoting a slaughter programme: what we have is a necessary measure because far less slaughtering is taking place than usual.
Let me say a few words about food aid as a possible alternative. For food aid to be provided in the form of beef, the recipient country must have closed refrigeration circuits. You cannot simply load beef on to a ship and send it to a region in crisis somewhere in the world. You will just end up with a shipload of rotten meat which is completely unusable. These are factors which have to be considered. The European Union's experience has shown that the regional market was then partly destroyed, which must be a warning to us not to make the same mistakes twice.
Let me say once more: it is clear, of course, that what is on the table is a package of emergency measures for which funding is now being secured. Nonetheless, we are already discussing the further steps to be taken, and are doing so in the Agriculture Council as well. We will be discussing the second package this week. It includes measures which go beyond the current policy of eradicating the problem. Of course, we can, and must, discuss whether further measures are necessary. But we have to agree something at this stage. And I would like to say that I am rather bemused by some of the newspaper reports about the package of measures proposed by Mr Fischler. These reports seem to bear very little relation to the measures put forward. For example, I read about a mass slaughter programme which has allegedly been ordered by Mr Fischler. But I should point out yet again that this is an offer from the European Union to buy up meat for which there is currently no market. We are saying that we are only prepared to do so with cofinancing. A proportion must also be funded by the Member States. Given the indignant reactions, even though there is a safety net wherever it is clear that there will be compulsory purchase by the European Union, I cannot help but feel on occasion that there is some deliberate mischief-making going on.
Now to the question of the further measures which can be adopted as a result of the crisis. I think it is a good thing that so many proposals have been tabled. I also think it is right to give more thought to other options, such as an early marketing premium. After all, the problem is partly resolved if an animal goes to market at an earlier stage in the rearing process and therefore has less weight. And it is also important, in my view, to consider uncoupling the premiums from output, to ensure that the premium schemes take greater account of the other agricultural policy objectives. But let us be clear on one thing: what we are doing today is securing the funding for a package of measures which were necessary as an initial response to an emergency. When we come to debate the second package of measures, we can examine the issue of crisis management. But at that stage, of course, the necessary steps should have been taken, and we must then open the third phase with the mid-term review, in order to ensure that the premium schemes take greater account of the other agricultural policy objectives.
Let me conclude with a few words about foot-and-mouth disease, which has rightly been mentioned by several Members of this House. The crisis in the United Kingdom has already reached major proportions. Due to the incubation period, it will become apparent in the next few days whether the disease has spread to the continent. We must be prepared for this possibility. As budget specialists, we must also be prepared for the fact that we may face major problems in the future. And finally, we must also recognise that we may not have reached the lowest point in the agricultural crisis yet. Of course, I hope that this is not the case, but we must be prepared for this eventuality. So it is even more important to manage the crisis in a rational way, but also to adopt a course which leads to our desired goals: namely to combine agricultural policy goals with consumer protection, animal welfare, and environmental protection objectives.
Mr President, allow me to make a brief remark. Various speakers have observed that it would be statutorily impossible to change the 70/30 proportion to 50/50. That is not the view of the legal affairs service of Parliament, which has told me that it quite definitely is possible.
Thank you very much, Mr Mulder.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Foot-and-mouth disease
The next item is the Commission communication on developments in the outbreak of foot-and-mouth disease.
I am glad of this opportunity to update you on the most recent developments in relation to the outbreak of foot-and-mouth disease in the United Kingdom. You will be aware that the first outbreak was confirmed on 20 February in the evening. The Commission adopted a safeguard decision the following day, that is on 21 February, at a Commission meeting.
This measure imposed a ban on the export from the UK of certain live animals, that is cattle, sheep and goats, and restrictions on the export of meat, meat products, milk, milk products and certain animal products. It also provided for a review of the decision of the Standing Veterinary Committee on 27 February. This very prompt action has been criticised in some quarters as a panic reaction. Nothing could be further from the truth. It is an essential and very necessary reaction to a highly infectious disease with potentially huge economic and trade consequences for the entire European Union, some of which you have heard about from Mrs Schreyer just a moment ago.
I am encouraged that the decision was strongly supported by the Agriculture Council last Monday. It is also supported by the farming community throughout the European Union including in the UK, as farmers are conscious of the grave threat to their livelihood from this particular disease.
Unfortunately, the number of outbreaks has continued to increase and currently amounts to 22. There are a number of worrying aspects to this outbreak which I should enumerate for you.
First of all, it has been detected in several different counties in Britain with a widespread geographical distribution. Secondly, it has been found not only in farms but in abattoirs, dealers' premises and collection points. Furthermore, there were exports of potentially infected susceptible animals, in particular sheep, to other Member States before confirmation of the outbreak took place.
I would like to take the opportunity to congratulate the UK for its very firm action to bring the outbreak under control. The UK imposed a complete restriction on the movement of livestock in Britain on 23 February in order to reduce the further spread of the disease. This ban has been prolonged for another fortnight.
Given the incubation period of this disease the impact of this measure is not yet fully apparent. The Commission is obviously keeping the situation under constant review and we are in continual contact with the veterinary authorities in the UK and in other Member States.
The situation was reviewed at a meeting of the Standing Veterinary Committee yesterday. In the light of the update on the current situation from the UK representative and the views of the Member States' veterinary experts, the Commission services proposed the following. Firstly, the extension of the current ban until 9 March. That decision was taken at a Commission meeting this morning. Secondly, Member States shall take any precautionary measures including the isolation of susceptible animals and preventive killing of such animals exported from the UK between 1 and 21 February. The Standing Veterinary Committee gave a favourable opinion to this proposal and it will now be approved by the Commission with a view to entry into force before the expiry of the current decision at midnight on 1 March.
The new decision will expire at midnight on 9 March 2001 and will be reviewed at the Standing Veterinary Committee scheduled to take place on 6 and 7 March. Our current approach is focused on stamping out the disease. We would only turn to vaccination as a last resort, since it would call into question the disease status of the European Union and involve very significant future costs for the farming community and for exporters. Clearly we have to be very concerned with the present situation. The stakes are very high and the costs of failing to bring the outbreak under control are very high. In addition, the timing of the outbreak, as the BSE crisis continues to do its damage, could not be worse.
I will caution, however, against drawing any immediate conclusions. For example, the outbreak is already being attributed to poor controls on imports and the intensive nature of agricultural production in the European Union.
Obviously, we will be considering all these issues in the coming weeks and months in our investigations into the origins of this disease. However, we should not overlook the fact that the Community has been hugely successful in achieving its current status on foot-and-mouth disease, at least up to a couple of weeks ago. Vaccination ended in 1991, which has since saved European farmers over EUR 1 billion. It has also allowed Member States to export to countries which insist on imports only from countries which are recognised to be foot-and-mouth disease free and which do not follow the vaccination policy.
Since then, there have been no cases other than in Italy in 1993 and a number of incursions of the disease in Greece next to the Turkish border. Prior to the implementation of the non-vaccination policy in 1991 hundreds of outbreaks were recorded each year. My firm intention is to maintain that success. I hope that I can count on your support for the present zero- tolerance approach towards this disease. I would now like to hear your views on the current situation.
Thank you very much, Commissioner Byrne.
The next item is Question Time. As many Members are already scheduled to speak, we shall put the questions in groups of three so that more questions can be answered.
I would like to thank the Commissioner for his measured statement this afternoon. Members may not know but the farm at Heddon-on-the-Wall in the north-east of England which appears to be the centre of this outbreak is in my constituency and therefore I know at first hand the great devastation it is causing to the farming community and the disruption that it is causing to the meat processing industry, to say nothing of the curtailment of access to countryside pursuits. I would like to express to the farming community in the United Kingdom our great sympathy and concern with this situation.
I would also like to say to colleagues from the mainland continent of Europe that we sincerely hope that we have not exported the disease to mainland Europe. I very much welcome what the Commissioner had to say about the actions that had been taken by the British Government. We all understand that slaughter and stoppage of animal movement is one of the best means of bringing the outbreak under control. He also mentioned vaccination as a further possibility. Can he say anything about the time scale for vaccination?
Mr President, Commissioner, I have two questions. The current precautions in connection with BSE have been eclipsed by the dangerous foot-and-mouth epidemic. I remember back in the 1950s, when whole villages were quarantined in order to prevent the epidemic from spreading. How are the severe restrictions on movements of animals being enforced, Commissioner? What I mean is, anyone who still fails post-BSE to comply with regulations should be taught a serious lesson using other means. How secure is the situation in the European Community regarding labelling obligations? You said that culling and the travelling ban are currently the main objectives. How prepared are you to vaccinate animals which must surely be scattered throughout Europe on a strategic basis in order to help prevent the disease from spreading? Are you well prepared?
Thank you, Commissioner, for coming today. It was my request in the Agriculture Committee that we had a debate on this and I much appreciate your coming. I also echo Mr Adam' s feelings. I would like to express my heartfelt sympathies to those in Britain affected by it and my sorrow that we may have exported this disease. On that note, I would like to say how worried we are. However, it is vitally important that we use everything within our power to stop a future occurrence of this. I want to know whether or not you will be looking - and you did indicate this in your speech - at strengthening phytosanitary measures so that we can have healthy, safe food within the United Kingdom and within Europe.
Could the Commissioner answer two quick questions. Has the British Government applied for full funding from the EU, using agrimonetary systems and other systems, and what is the position of sheep in Germany? Have we finally sorted the problem of infected sheep?
In response to Mr Adam on the question of the time scale for vaccination, let me repeat what I said earlier and emphasise the fact that vaccination as a policy would be used as a last resort. We are not considering it as an option except as a last resort.
Even in those circumstances it would be necessary to seek the views of the Standing Veterinary Committee and, indeed, to bring the proposal before the Agriculture Council for its consideration. It would entail huge costs and potential loss of trade. It would be an enormous decision with many implications. Therefore the time scale would reflect the difficult nature of such a decision and the need for widespread consultation with the bodies that I have indicated.
The next question relates to how the Commission and the European Union is prepared for the travelling ban. It is the function of the Commission and the legislative authorities in the European Union to put in place legislation at EU level and it is for the Member States on the ground to implement that legislation. Therefore to ban movements from the UK, legislation was first of all implemented at UK level. There is also EU legislation. This was considered at the meetings of the Standard Veterinary Committee and there are continuing contacts between the veterinary services of the UK, our own veterinary services at the Commission and, indeed, other veterinary services as necessary.
Susceptible animals have been identified and are under active surveillance. Indeed, as you are probably aware, many animals have already been destroyed.
Mr Sturdy then asked me two questions. Firstly, has the UK Government applied for any funding? The answer to that question is no. No such application has been made and I understand that the costs are not yet known.
On the question of sheep in Germany, the up-to-date information that I have in relation to that matter is that those suspect cases are either still regarded as suspect or have been cleared as negative. Moreover, there is certainly no confirmation of any foot-and-mouth in Germany, as was reported either earlier today or yesterday.
Is the Commission in a position to give us reassurances in relation to the Armagh case straddling the border between the north of Ireland and the Republic, where we have word today of a suspect case again; sheep imported from Carlisle Mart, some of which have apparently travelled onward down south to the Republic.
In fact, as I am talking to you, I have just heard of gossip - and let' s hope that is all it is - of sheep in Wexford, my own constituency, having been identified and being incinerated as we talk. Again, that remains to be confirmed but apparently there is a spread of sheep from Carlisle to a mart in Armagh, which straddles the border of the Leinster Euro constituency I represent and the exclusion zone.
Could the Commissioner give us any update on that? Hopefully, again it is only a suspect case and will remain so.
Is the Commissioner satisfied that the vigilance and disinfection facilities at all ports and airports in the EU, but particularly in Ireland and Great Britain, are as they should be, and has he a role in that area?
Mr President, Commissioner, it again looks like a case of waste disposal here. In this case from an airport, which then triggered the epidemic. Firstly, surely it makes sense to back up State controls by imposing a duty of proof on firms in the waste industry? Secondly, will you ensure that the holdings affected receive compensation if epidemic funds in the Member States run dry? Thirdly, should we not be a bit more cautious with the culling programme now, because this epidemic may force a culling programme which goes beyond what we had intended? We should at least exercise some caution here. Not that I am tempting providence, Commissioner, but the risk does exist.
Obviously the farmers in the UK and in my constituency where we have a suspected case are absolutely devastated by this in addition to BSE. The Commissioner said that no funding from the EU had been requested for this at the moment. Would there be EU funding specifically available to help with foot-and-mouth? Will he also help the British Government to determine where the foot-and-mouth originally came from, because he said that we do not import from countries that do not have a clean record. I thought it was perhaps just regions of particular countries. Could he be a little more specific on that? Would he agree with me that the closure of the smaller abattoirs in the UK has perhaps led to the spread of the disease?
First of all, in response to Mrs Doyle, the situation, as you will appreciate, is evolving hour by hour but I can confirm that, as we speak, there is no confirmation of the situation in Armagh about which you asked me. Obviously, there is active surveillance of the situation. Authorities are keeping the farm under close surveillance and it has been closed. I will have clarification of that situation later in the day.
With regard to your own constituency of Wexford, Mrs Doyle, I do not have any reports of the rumours that you reported. Nothing has been brought to my attention in relation to that.
With regard to surveillance at borders, this is a matter for Member States themselves. I can assure you that, from my contacts with Member States and, indeed, from their own observation of the situation, they are perfectly well aware of the seriousness of the situation. Focus must be on the restriction of live animals and then also on animal products.
I am aware, from reports that have been made available to me, that Member States are taking the kind of precautions that we would regard as being suitable to eliminate movement and to try to ensure the lowest level of risk.
Mr Graefe zu Baringdorf asked me about compensation. As you may have heard from Mrs Schreyer when she spoke earlier this afternoon, compensation is available. There is a budget line for this kind of situation but, as she indicated to you, there are budgetary limits. I understand that approximately EUR 50 million a year are available for this. I am not aware of the exact amount of money available for an issue such as this, but I believe it is somewhat less than EUR 50 million.
Mrs Lynne asked me about the differentiation in designation between regions and countries. The situation is that any third country that has an outbreak of foot-and-mouth in any particular region is precluded from exporting products to the European Union. This is done as a result of legislation which requires that any product exported must be accompanied by a certificate stating that it is free of foot-and-mouth. If a region is incapable of providing that certification, then the product cannot be exported. That has been the situation in the past and continues to be the situation and it has applied in a situation quite recently.
With regard to the question relating to the small abattoirs, I did touch on this earlier in my own statement. I would refer again to what I said in my statement and repeat that foot-and-mouth disease was a bigger problem in the past than it is now. I gave you instances of what outbreaks there have been in the more recent past, one in Italy and a small one in Greece on the Turkish border.
We have been remarkably free in the European Union from foot-and-mouth disease over that period of time. With regard to any application for or any authorisation of compensation to the UK, we are awaiting any application for compensation and it will obviously be given the appropriate consideration in the usual way.
Mr President, Commissioner, once again we face a tragic crisis, and I shall add two points to my fellow Members' questions. Firstly, in answer to Mr Graefe zu Baringdorf, you stated that everything connected to fraud was actually within the jurisdiction of the Member States. While that may be true, the Commission must still ensure that there are sufficient staff resources to monitor this work. In that respect, what progress has been made by your directorate and the Health and Consumer Protection Directorate? However dedicated they are, do you have enough staff resources at the current time to adequately monitor all the urgent assignments they receive, this being the last problem in line following BSE and so many others? That is my first question.
My second question is this: I feel you were rather quick to dismiss the fact that local abattoirs are not a solution to this type of problem, for small local abattoirs today are not what they were fifty years ago. Therefore, is the fact that they are local not a solution to the unfolding crises? This has been seen clearly in Great Britain, particularly with the problem of the long-distance transportation of animals, which apparently engenders and spreads the epidemic.
Mr President, the British authorities have been rather evasive in providing information on the export destination of live animals. I should like to know, Commissioner, whether it would be possible to obtain a list of the countries to which the United Kingdom may have exported live animals that could possibly have been infected with foot-and-mouth disease.
Mr President, Commissioner, have you enough vaccine for this special strain, should the worst case scenario in fact occur? And secondly, according to today's front page headline in a widely-read German newspaper which carries several large colour photographs, foot-and-mouth disease can infect humans. Your views on this please.
Mr President, with regard to Mrs Auroi' s question on fraud in the Member States. In the event that there is any evidence of fraud in Member States then there is an obligation to investigate this fully. The Member State in question will be required to do so, and the Commission will have a direct interest in ensuring that was done.
On the question of small abattoirs: I can only repeat what I said earlier that the last case of foot-and-mouth disease in the UK was in the 1960s. The fact that we have had bigger abattoirs in the meantime over the last 20-year period tends to indicate that there is not necessarily a correlation between big or small abattoirs and the outbreak of foot-and-mouth. However, all issues are kept under review and this situation this will obviously be one of the issues that will be taken into account. We must be careful not to look for magic solutions and make knee-jerk reactions as to causes. That is one aspect that will be weighed in the balance in coming to a conclusion on this issue.
There are 30 million doses of vaccine in the European Union. On the question of whether foot-and-mouth disease can infect humans, the position here appears to be that if there is any infection, it is an extremely mild form causing very mild symptoms and very few cases. In other words, it is not understood to be a public health problem.
Mr Cunha then asked me about countries where exports had taken place. I am sure that information is available in my DG. I do not have the information at my finger tips, but I understand that in all probability the list will include Germany, France, the Netherlands and Belgium. The UK has kept my DG fully up-to-date on all developments. I personally receive faxes and I have had a number of conversations with the relevant minister, Mr Nick Brown, on these issues. I am absolutely satisfied that the UK authorities are keeping the Commission fully informed as events evolve.
Commissioner, will you take it from all of us that we believe you have acted proportionately and not out of panic. The only panic here would be if this were being represented as a major threat to human health, rather than animal health which it is.
In recognising the prompt action of the UK on 20 and 21 February, could you confirm that the UK has in fact now asked to draw down the remaining tranche of agrimonetary compensation, as the British Minister announced last night. Could you be specific about the additional support which will be needed if an entire farming community is to be able to survive the loss of its livelihood which, for many of those we represent, is now the case.
Finally, have you had any reports from the FVO in Dublin yet concerning the causes of the outbreak at Heddon-on-the-Wall. Given that the risk by land and air of infection is now so great, will you at least assure us that you will not rule out preventive vaccination, at least to give additional assistance in the attempt to stop the disease spreading, even if the animals have to be destroyed later?
Mr President, I have three questions. It is apparent that with regard to execution and preventive measures there is a difference in tempo between the various Member States, particularly in relation to the disposal or slaughter of livestock from Great Britain. Can you say anything about this? Will that continue to occur in future with the new regulations?
Secondly, it appears that there are problems in tracing animal movements from the United Kingdom to Europe. Is that true? What is the percentage that cannot be traced?
Thirdly, it has become clear that the transport of livestock over long distances for slaughter has certain attendant difficulties. Will that prompt the Commission to reflect on the possibility of introducing distance tables relating to the transport of animals for slaughter?
I should like to make one further observation. Farmers in Great Britain have suffered an enormous blow from BSE. Now they are again the victims of a serious epidemic, and words are not much help, but a trouble shared is a trouble halved, and I should like to say that we in my country have great sympathy for the plight of farming families in Great Britain.
As the Commissioner knows, this latest problem coming in the wake of the BSE crisis threatens to destroy agriculture and indeed unravel the entire CAP. There have been lots of rumours about people knowingly withholding information about outbreaks, or indeed movements of livestock. Is it possible for the Commissioner to talk to Member State governments to see whether it is possible under their own legal systems to take criminal prosecutions against those who act in such an irresponsible way?
Secondly, does the Commissioner welcome the voluntary action by many responsible people in sporting and other fields to curtail the movement of people. In that regard, in my own country, would he particularly acknowledge the responsible and unselfish act of the new leader of Fine Gael in scaling down its Àrd Fheis to a Dublin conference to contribute to ensuring that there is no major problem in Ireland?
That sounds like a hot potato for you, Commissioner.
Mr Whitehead, I greatly welcome what you said as a preliminary to your question, that you believe that the Commission has acted in a proportionate manner. I fully agree with your assessment that the only panic that can come from this situation is by people irresponsibly drawing attention to what does not exist, which is a threat to human health. I am very happy that you raised that question and gave me an opportunity to emphasise that point yet again.
As regards the application for compensation, as you are probably aware this is an issue that falls within the competence of my colleague, Mr Fischler, but I understand that the UK authorities intend to make an application and it may very well be in the pipeline. I am aware that this constitutes an enormous impact on farming incomes, and this is something that has been fully taken into account in all deliberations.
With regard to the Food and Veterinary Office, no FVO report is available yet, but I should say that no options will be ruled out with regard to vaccinations. As I said earlier, however, this would only be regarded as a last resort.
The question from Mr Maat concerns different levels of performance in different Member States. I strongly believe that Member States fully understand the seriousness of the situation. Member States are taking the appropriate action, given the level of exposure that they believe exists in their own Member State. I am satisfied, for instance, that one Member State alone has destroyed 47 000 sheep without any positive finding in any one of them. Other Member States have also destroyed large numbers of sheep, and markets and so on in a number of Member States have also been closed. Movements have been restricted. The Member States, particularly those at risk of having imported sheep from the UK, are taking the appropriate action. With regard to that, traceability has worked very well but there are limitations. We cannot ensure individual identification of sheep and pigs in all instances.
Mr Cushnahan then asked me about whether there should be criminal prosecution in the event of fraud. That is an issue that Member States are responsible for themselves. It is not the duty of the Commission to require Member States to initiate such criminal prosecutions. But in the event of any persistent failure of a Member State to implement the laws of the European Union, there is scope for the Commission to initiate infringement proceedings. That does not arise in this instance, but I am satisfied that in the event that there is evidence of criminal activity - and I am sure you are referring to the UK when you asked me this question Mr Cushnahan - that the UK authorities will be well aware of the fact that prosecutions of this type are appropriate in the circumstances.
With regard to the last part of your question as to whether I believe it is appropriate for the political party you identify to have restricted its Árd Fheis, firstly let me say that I do not follow the affairs of all small parties in the European Union. Another concern that might well have motivated him is: would anybody have turned up out of lack of interest?
Commissioner Byrne, I should like to go back to the question of imported meat from outside the European Union. You say that it has to be licensed. I think there are problems with this licensing. When cases break out in these countries there is a time lag. All this needs to be tightened up. You need to be absolutely certain that meat from countries that have foot-and-mouth disease infection cannot enter the European Union.
I should like to join with other colleagues and say how terrible it has been for the farming community in Britain. The farmers feel that the gods have deserted them entirely after BSE, and now foot-and-mouth. Can I also ask as regards compensation whether it is possible for the Commission to consider compensation, not only for those farmers that are directly hit by foot-and-mouth disease, but those that are also closed down by not being able to move their livestock?
We can all agree on one thing: farmers everywhere in the European Union certainly did not need this disease to come upon them at this moment in time, and certainly the farmers in the United Kingdom did not need it at all.
But it is at a time like this that you realise how mobile animals are. You need only look at the map and see the distances they travel. Mrs Doyle referred to the scare in my home county in my constituency in Northern Ireland. We had hoped that we would get away with it unscathed but it shows just how dangerous and highly contagious this disease is, through the way animals move. At this time those animals have all been tested. I have been in touch with my local veterinary department. There is cooperation with the government of the Republic of Ireland and indeed a perimeter has been set which happens to straddle the border between the two areas.
I should like to ask the Commissioner one question. He referred to intensive farming. Would he not agree with me that the hype being put forward in the media about intensive farming/factory farming has nothing to do with all this? In fact in 1967 when the last outbreak occurred, the type of farming we have now did not exist. Would he not agree with me that this is the case?
Firstly in response to Mr Parish and his concerns in relation to imports from third countries. I should like to emphasise again the very strict controls that exist on imports and the fact that the evidence of no incidence of foot-and-mouth - or very low incidence in one or two countries - is testimony to that fact.
With regard to compensation, the position here is that we can only compensate within the regulations, which does not include loss of production. On travel, I confirm that this particular disease can be wind-borne.
In response to Mr Nicholson I would repeat what I said earlier in relation to this issue about intensive and extensive farming. I do not believe that particular issue is a significantly relevant issue to this particular outbreak of the disease. I know that there is some speculation in the media in relation to this and obviously in all our deliberations about how this disease came about and how it has spread, this will be one of the issues that will be taken into account.
I am sure that the whole House will wish you and Commissioner Fischler well in the way you have to face up to all these responsibilities with this dreadful disease at the moment.
That concludes this item.
Electronic communications
The next item is the joint debate on the following three reports:
A5-0061/2001 by Mr Brunetta, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a European Parliament and Council directive on access to, and interconnection of, electronic communications networks and associated facilities [COM(2000) 384 - C5-0433/2000 - 2000/0186(COD)];
A5-0053/2001 by Mr Paasilinna, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a European Parliament and Council directive on a common regulatory framework for electronic communications networks and services [COM(2000) 393 - C5-0428/2000 - 2000/0184(COD)];
A5-0062/2001 by Mrs Niebler, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a European Parliament and Council directive on the authorisation of electronic communications networks and services [COM(2000) 386 - C5-0440/2000 - 2000/0188(COD)].
Mr President, Commissioner, ladies and gentlemen, in a short space of time, the European telecommunications industry has, thanks to the impetus given to it by the Community institutions and the innovative action of the market, moved over from a system based on national monopolies to one based on general liberalisation. Market forces and new technologies have pushed this regulatory process forward, generating results in terms of competition and new operators coming into the market, which have in some cases exceeded expectations. The proposed revision of the current regulatory framework governing the telecommunications sector, currently before the European Parliament, consists, therefore, in laying down general objectives from which are derived the regulatory principles governing the new reference framework, basically with the aim of gradually moving the telecommunications market from a phase of market liberalisation to a phase of genuine competition.
The approach to regulating the market should be geared to the future state of markets in which the conditions will be much more competitive and diversified, with the rapid spread of innovative services, and focused on the implementation of competition law, to replace the ex ante rules applied on a case-by-case basis.
This objective can be pursued by means of a body of ex ante rules harmonised at European level, which are of a transitional and exceptional nature. In other words, ex ante regulation must provide for its own disappearance once a sufficient degree of competition has been achieved, for excessive regulation is against the interests of the market. With regard to the content of the directive which is the subject of my report, Parliament has identified priorities through its Committee on Industry, External Trade, Research and Energy.
The definition of the term 'access': the definitions given in the Commission's proposal were extremely broad and the failure to define terms clearly could have led to disputes with the regulatory authorities. There is a particular risk of the rules and instruments set out in the directive being applied indiscriminately to extremely different situations, such as access for operators and users to end-user services, network facilities, system facilities, networks and roaming.
Roaming warranted more detailed consideration. I do not feel that it should be seen as a form of access, given that it has different connotations according to whether what is involved is enabling a user with a subscription to a foreign operator's network to use a mobile service in a given country and vice-versa - what is known as international roaming - or enabling operators entering the market to use the facilities of existing operators in a given country until such time as they have installed their own networks, which is known as asymmetric roaming.
The principle of light regulation: the report stresses the fact that light regulation and flexibility, central parts of the European legislation, must not mean 'anything goes', but must be a means of overcoming the problems of the current approach involving ex ante regulations which have failed to keep pace with the times and with technological progress. The management of access and interconnection rights in fact requires a balance to be found between the rights of operators which are infrastructure owners to manage their networks and infrastructures for their own benefit and the rights of other operators, which are service providers, to access to essential facilities.
Degree of competitiveness of the market: another point which required clearer definition was the assessment of the degree of competitiveness of the market. The achievement of a high degree of competitiveness is the precondition for reducing the role played by the regulation so as to enable its place to be taken by competition law alone, or, conversely, for subjecting operators that have been notified as having significant market power to regulatory obligations and subsequent cost orientation negotiations.
The definition of the 'new significant market power' is based on Court of Justice judgment and refers to a form of 'reduced' domination, since one of the features of dominance is to 'hamper competition', which is an ex post concept. The proposal for a directive applies the 'new' significant market power' or 'reduced domination' concept, which, its 'negative' feature of hampering competition having been corrected, leaves the field open to ex ante measures.
Obligations imposed on operators: national regulatory authorities may impose obligations of transparency, non-discrimination, accounting separation, access to and use of specific network facilities, and price control and cost accounting obligations on operators notified as having significant market power. The proposal also lays down arrangements for applying or revising the obligations deriving from the implementation of the current system and those deriving from the new regulatory framework.
The first remark to be made regards the arrangements for imposing obligations on operators notified as having significant market power. In fact, notification does not automatically entail any obligations but the national regulatory authorities have to specify the obligations to be imposed on each operator that has been notified. However, the fact that an operator has significant market power does not always mean that it is misusing that power. When considering whether an operator does or does not have significant market power, national regulatory authorities should at the same time consider whether it is actually using that power before imposing obligations provided for in the directive.
Lastly, environmental impact. An issue which is particularly close to my heart, as a local administrator apart from anything else, is reducing the number of masts in residential areas. Operators are increasingly being forced by technical requirements to install infrastructures which do not fit in with the landscape. It is the duty of the Community institutions, as well as national local authorities, to reduce this impact on the landscape and the environment as much as possible. It is the duty of all policy-makers, at all levels, while safeguarding the importance of competition in the telecommunications market, to find regulatory solutions which allow maximum use of the installations currently available, taking into consideration the impact on the landscape and the environment and the socio-cultural implications for the citizens.
Then there are other points relating to the different taxation systems, in which area there is a call for harmonisation, and to the need for coordination by the European Commission.
Taking all these considerations into account, we can only recommend the proposal for a directive, in that it seeks to stimulate growth in the sector, it will stimulate future investment and enhance the competitiveness of businesses, and, by increasing efficiency, will help to bring about a fall in prices and contribute to economic growth across the board.
Mr President, Commissioner, ladies and gentlemen, the biggest change going on in Europe is obviously the opportunity to network, and this is of particular political importance because the participation of ordinary citizens in it is becoming ever more dependent on their level of income, and sometimes where they live. In addition, it is those very people that are on the wrong side of the digital divide who are already today' s excluded citizens. The aims of an electronic Europe and civil society will thus not be achieved without network services helping people to establish connections with one another and get organised accordingly. We need to create a basic amount of telecommunications time for everyone, so that everyone can use the telecommunications and information society services without charge. It would be an important addition to citizens' rights. In this way a person could function in the networked society and we would not be creating an elite network.
As much as EUR 170 billion are estimated to have gone into radio spectrum auctions. This huge amount of money was obviously noticed in political circles and part of the profits was taken for the benefit of society. Apart from anything else, the timing was unfortunate. The US economy started to wane and the Union decided to build a Europe that would embrace all its citizens, which is our main strategy. This auction policy works against this, as now the charges for telecommunications services are rising. Investors have begun to shun the industry and the production of the next generation of networks, equipment and services is slowing down. The result is more problems, the stock market value of many operators having collapsed.
The Commission' s framework directive, as with other provisions relating to this package, is a relevant and balanced solution, and I thank them accordingly. The framework directive is a move towards the regulation of all telecommunications networks and services. With it the number of provisions will fall to less than a third of what there are at present. What is most surprising about all this is that the telecommunications industry, in which goods move across borders at the speed of electrical current, has no coherent European market. On the contrary, the same EU provisions have been interpreted in very many different ways and in many areas exorbitantly high charges have been maintained. Genuine competition has been prevented through many forms of trickery. As the telecommunications services sector has grown, costs have become an ever more important factor for both households and countries' economies in general. Certain big players in the industry are all for competition in other sectors, but are in truth against it in their own. The bigger the market and the more powerful a company is, the more effectively it can compete with smaller companies in the market and the new players trying to enter the market, and that is true of those other markets.
In my own proposal I have increased the scope of the national regulatory authorities and supported an improvement in resources. At the same time, I propose an increase in transparency. The national regulatory authorities are by far the best agencies to assess the situation in their own market, but I believe that it is the Commission that is best placed to assess the situation regarding the telecommunications markets throughout the Union as a whole. I also believe that if the Commission had had the proper powers the auction principle would hardly have been established of the type and on the scale we know at present. The Commission must act when a Member State is not complying with common telecommunications legislation. It is essential for companies that they are able to function on the same terms and conditions throughout the Union. As a result of Commission action we will also be able to avoid having to establish a separate pan-European regulator. As the auction principle could also extend to other resources caught in a bottleneck and new generations of mobile phone networks, I would ask the Commission now to investigate the situation comprehensively for Parliament regarding the effect of auctions on companies and consumers.
Another essential sector is the definition of significant market player. We in the committee have broadened the notion in the light of recent developments. A significant market player is now also one that has the continued ability to limit other operators' contacts with users. The same goes for a situation where a company operates in several parts of the production chain and has a significant position in one of them. We consider that many companies are in a dominant position in markets in which they can, as it were, tacitly agree on the swings in the market that will touch others.
Mr President, Commissioner, ladies and gentlemen, I should like to start by thanking all my colleagues for supporting my report on the authorisation directive and for proposing a great many extremely useful amendments which I have willingly included in my report. I should also like to thank the Commission and the Council Presidencies for working with us in a highly constructive manner over recent weeks and months.
Turning now to the authorisation directive and my report. How do things currently stand as regards the authorisation procedure for communication services and networks in the European Union? According to the Commission's fifth and sixth reports on the implementation of the reform package for the telecommunications sector and according to the reports of the European Telecommunication Office, the Member States all have completely different licensing regimes. This causes problems, especially for operators offering cross-border telecommunications services, and means that, at present, a business in the telecommunications sector can only start trading once an authority has so decided, i.e. once an individual licence has been issued.
These individual licences vary enormously from one Member State to another; some licences have extensive information requirements attached, others have none at all. As a result, the licensing procedures in the individual Member States take varying lengths of time, the terms and conditions differ and the fees charged vary widely. The purpose of the authorisation directive submitted by the Commission is to remedy this. The directive calls for simpler, more harmonised rules for market access for electronic communications services and networks in the Community. Future licensing regimes must be fair, predictable and the least cumbersome possible for applicants. Some Member States have already put this into practice and it is therefore good and the Commission is right to propose that such regimes be introduced throughout Europe.
A couple of comments on the content of the proposed directive. In future, network operators or communication service providers will no longer need to obtain an individual licence, i.e. to get permission from the authorities before providing their services. They will merely be required to meet the conditions set out in general licences. At the same time, the number of conditions that can be imposed on service providers has been sharply reduced and harmonised at European level. The proposal also provides that, in future, service providers will no longer have to furnish comprehensive information. In future, the national licensing authorities will only be able to demand the information which is strictly necessary for the authorities to verify compliance with the conditions for authorisation.
The change in licensing regimes will ensure that service providers are able to provide their telecommunications services and networks quickly, and without a great deal of red tape, throughout Europe. This is in my opinion, without doubt, a milestone on the path towards a dynamic and competition-orientated market for electronic communications in the Community.
I should like to address a problem which currently hits operators hard in practice. Time and again they come up against serious difficulties as regards the granting of rights of way. Here again, the Member States have very different rules on procedures, fees and conditions. This makes it even more difficult to develop an infrastructure - unnecessarily so. Laying long telecommunications cables is an expensive business. Operators have to apply for a whole series of rights of way in towns, communes and districts. They have to obtain planning permission. They often need consent from hundreds of property owners before they can start trading as operators. The directive should therefore at least place Member States under an obligation to publish a list of charges, procedures and conditions in connection with the granting of rights of way. This would at least give operators an overview of the legal situation, thereby saving a great deal of time when applying for rights of way.
Finally, the subject of administrative charges is another crucial point. Administrative charges as a whole should mirror the costs incurred in administering and controlling general authorisations more closely. The directive provides here for the Member States to publish reports in order to make the costs transparent. The proposal for a directive apportions the administrative charges between the individual undertakings providing services under a general authorisation. I disagree with the Commission proposal and consider that they should be apportioned equally between applicants, rather than on the basis of the turnover of the undertaking in question. Smaller undertakings, with annual turnover of up to EUR 10 million, should be exempt from any charges, thereby making it easier for small and medium-sized undertakings to access the market.
That concludes the introduction to my report. I should now like to take the liberty of highlighting an important aspect of Mr Paasilinna's report. As Mr Paasilinna has already explained, the Commission proposal stipulates that the national regulatory authorities will, as a rule, no longer be allowed to take important decisions on telecommunications regulations independently. Instead, they will simply prepare drafts, which the Commission will examine within one month and either approve or reject, as appropriate. If the draft is rejected, the Commission has a further two months in which to give the regulatory authority in question a decision.
The Commission would also decide in future if and on what frequencies radio communications can be broadcast. Parliament has always taken the view that this is a matter solely for the individual Member States. I should therefore like expressly to object to this proposal, which is also contained in Amendment No 33 by the Committee on Industry, External Trade, Research and Energy and was adopted in committee by a broad majority.
I personally am positive that the national authorities are closer to the market than the Commission and are therefore better placed to decide how and to what extent the telecommunications markets can be further liberalised on a case-by-case basis. The liberalisation of the telecommunications markets has been a real success story. Consumers today have a choice of service providers and telephone charges have fallen rapidly. There is no cause, especially at this stage of the proceedings, to take the reins away from the successful national regulators and hand them to the Commission. This would only complicate and slow down the decision-making process.
I have re-tabled the proposed amendment which Parliament will be voting on tomorrow. I refer to Amendment No 78. I ask you to support this amendment and thank you for listening.
Mr President, our thanks to the rapporteur, Mr Brunetta, for his thorough report on access to electronic communications networks as part of the open network provisions package. It refined and specified certain aspects of the Commission' s proposal. That is to be welcomed, also in the interest of culture and education, because I viewed the report from the perspective of the draftsperson of the opinion of the Committee on Culture, Youth, Education, the Media and Sport.
Telecommunications are changing our lives at a fast pace. Particularly with the rapid development in telecommunications it is important that directives are put in place in good time in order to regulate access and interconnections within the European Union and beyond its borders as effectively as possible. The Commission' s proposal focuses mainly on competition and a level playing field. It is of great importance to national regulatory agencies, certainly in relation to a position of considerable power. It is therefore a purely commercial approach and focuses on the infrastructure. What I feel is missing is the proviso that cultural diversity and plurality should be guaranteed.
This is the reason why we in the Committee on Culture have tabled a number of amendments strengthening this aspect. I am consequently very happy that these amendments have also been accepted by the Committee on Industry. In this context we are very concerned that the 'must carry' obligation should be extended to broad-band format, as indicated in Amendment No 14.
Finally, I would like to turn my attention to the regulation of the APIs and the EPGs and other accompanying facilities in accordance with the procedure of a regulatory committee. In the view of the Commission that only needs to be implemented when there is a revision, but it is now clear that developments are so far advanced that they should fall within the scope of the regulations. Well, Mr President, that will in fact be much too late. It is to be welcomed that the rapporteur has taken this line of reasoning into account.
Mr President, ladies and gentlemen, the 'telecom package' , the main parts of which are now being put to the vote in Parliament, is an ambitious venture which, in principle, deserves our support. It makes perfect sense to want to simplify and organise the current legal framework of no less than 28 different legal texts more clearly. That a horizontal approach has been chosen is logical and to be welcomed. The Committee on Culture, Youth, Education, the Media and Sport has called unanimously in its opinions on the various reports for care to be taken in all regulations on electronic communications networks and services so as to ensure that no conditions are attached to access which might, in the final analysis, have an adverse effect on the broad range of content.
In other words, we must ensure that networks and services of general interest are adequately disseminated. The Committee on Culture, Youth, Education, the Media and Sport also sees a need for harmonisation measures within the internal market, but in a wider sense than the Commission, which wants to consolidate its powers here. The institutions have agreed, after years of arduous discussion, that different legal rules are needed for infrastructure and content. They have likewise agreed that there are links between the routes and the content disseminated via them and that these links must be duly acknowledged and taken into account in the interests of cultural variety and democratic opinion-forming within society.
The market can do a great deal, but it cannot do everything. In plain text this means, for example, that in order to safeguard pluralism and a variety of opinions, the widespread dissemination of a range of content to a wide public must be guaranteed under a 'must carry' obligation, with the Member States alone responsible for putting the flesh on the bones of such a regulation. We must make it clear that Europe has no business interfering in national and regional radio sovereignty. From this point of view, the principle of coordination before harmonisation applies.
Mr President, Commissioner, ladies and gentlemen, I should first like to thank the three rapporteurs most warmly for their excellent work and for their first-class manner of cooperation. I believe that this is exemplary in this House.
We are discussing three important reports and at the same time we are talking about a sector characterised by a great degree of uncertainty. In every conceivable kind of article in magazines and newspapers we even see prophets of doom sowing the seeds of doubt on the question of whether the 3G sector is at all viable. I believe that the Commission and the Swedish Presidency have an important role to play in the run-up to the informal summit that will take place in Stockholm on 23 and 24 March 2001. It would be very good if a plan of action could be agreed there. I should like to mention here a number of elements, which strike me as important in this context.
In the first place, the Heads of Government should state expressly at the summit that they consider the 3G sector to be of prime importance for high-quality employment in the European Union, and that they are also prepared to work towards a single Europe-wide market.
Secondly, it would be very wise if the two countries that bear the greatest responsibility for the high auction results, the United Kingdom and Germany, were prepared to consider other sources of finance. Perhaps they will also be willing to postpone this financing for a little while, so that the financing burden on telecom companies would ease, with all the accompanying stabilising effects that that can bring about on the financial markets.
Thirdly, it would be a very good thing if Commissioner Liikanen were to sit round the table with all these companies to discuss the question of how the public at large can be better informed about the achievements and potential of the 3G sector, and particularly to examine collectively how, for example through collocation, more effective use can be made of transmission masts, etc., resulting in a reduction in infrastructure costs.
Fourthly, it would be a very significant step if the Member States that have benefited greatly from those auctions were prepared to boost demand by stimulating the need for 3G, for example in the field of e-governance projects, and to do more in areas such as education, in-service training of teachers, etc.
Finally, as part of the sixth Framework Programme we should use a significant part of our financial resources to solve questions such as the new internet protocol 6 (IP 6), e-banking standards, etc. I hope that the Commissioner will respond to the recommendations I have just made.
To return to the reports. In the first instance to the report of Mr Brunetta: I think it is an excellent report. It is very important that we should establish now that Parliament, in cases where open competition does not yet work and there is emphatic evidence of problem areas in the market, has the courage to take a position and to opt for the consumer. A well-known example is that of the international roaming tariffs. We have seen a Commission report of last December, from which it is apparent that there is actually a closed system, that there is too little price competition, that there is too much disguising of costs and that it is vital that there should be transparency.
With regard to the report of Mr Paasilinna I want to make the comment that the suggestion that we should strive for greater competition is supported by our group. We must indeed work towards a Europe-wide electronic communications market. Fifteen separate national electronic communications markets cannot work. A Europe-wide market must be created and that is why it is so important that the role of the Commission is maintained. I appeal passionately to the House not to support the amendment of Mrs Niebler, because that amendment misrepresents matters. We must ensure that the Commission is able to fulfil its task in that area and to guarantee that true competition is created and that a Europe-wide market becomes a reality. That is the priority. To that end we need a clear division of tasks and responsibilities between the Commission and NRAs, as is rightly advocated in Mr Paasilinna' s report.
Finally, Mrs Niebler' s report. She has produced an excellent report, and I should like to draw attention expressly to the amendment in which we are now trying to formulate criteria designed to ensure that in the distribution of frequencies Member States take account of the fact that we live in a Europe-wide market.
I would also like to congratulate all three rapporteurs for simplifying reports on a very complicated area. For me, the emergence of a fully integrated and liberalised telecommunications market by the end of 2001 is the vital precondition for the transition to a digital knowledge-based economy, which I hope will bring considerable growth to the EU.
It is essential to note that the consequences of this package will certainly not be restricted to one recipient in particular. On the contrary, the new legal framework will serve to enhance competition in this sector. This House' s objective is to encourage incumbents to continue to be major players, yet there is a danger that their over-dominance will discriminate against new entrants, when one of our key priorities is to create a climate in which new entrants are allowed to flourish. We are getting the balance right on this issue, and this I hope will actually counter concerns over the mounting debt in this sector at present.
For my group the intention of this raft of legislation is to encourage market development and to reduce the burden of legislation. However, rules with a significant effect should not be based on a short-term vision. I am therefore pleased that in the access directive the committee approved the inclusion of mobile networks in the definition, and I am equally pleased that the retail prices of international roaming, which are exorbitant at present, will be transparent and cost-based in future.
In a sector which is subject to such swift technological change, it is important to ensure that the regime is able to deal with unforeseen issues that might arise in the future. The access directive will have the greatest impact on the European consumer as it will lead to lower prices, greater choice and better services. At the same time, the new situation will create opportunities for businesses across Europe and especially small businesses.
Mr President, Commissioner, ladies and gentlemen, I should like to thank all the rapporteurs warmly for their commendable reports, but also my fellow MEPs for the excellent collaboration in the Committee on Industry, External Trade, Research and Energy.
Mr President, the liberalisation of telecommunications has created a new market environment with more competition and lower prices for companies and consumers.
Nevertheless there is still no single internal telecom market. The fifteen fragmented, liberalised markets must be merged into a single transparent market, and the legislation now before us must create the framework for this. The NRAs have an important part to play in this, but in the view of my group the final responsibility should remain with the Commission.
My second point, Mr President, concerns licences for radio frequencies. At this moment there is no question in the Member States of the European Union of a consistent policy on the granting of licences. Think, for example of the UMTS auctions. As a result, the Union is threatening to lose its leading position in the field of mobile telephone communications. In the dividing up of the radio spectrum the licence procedures should be subject to the same conditions in all Member States, because for optimum development of the radio and television market we should aim for a better balance in occupation of frequencies between public service providers on the one hand and commercial providers on the other.
I would ask the Commissioner to take a more active role in future in formulating the conditions and in relation to the way in which frequencies are distributed. I believe there is also a job here for Commissioner Monti.
Finally, Mr President, the revenue that comes from the allocation of wavebands, such as the UMTS auction, should be channelled back to the ICT sector. Mr van Velzen has already pointed this out. It also concurs with the agreements at the Lisbon Summit. Auctions should be avoided wherever possible. Consequently, it is to be welcomed that the Dutch Government decided last week not to hold an auction. In addition, the proceeds of the wavebands should never be seen as a stealth tax.
Mr President, Commissioner, ladies and gentlemen, the Greens agree with these three reports in principle. One may well ask why this should be, given that these directives basically deal with the privatisation of the telecommunications market. The public-sector undertakings have already been partly or completely privatised throughout the EU. So the point is not if they should be privatised, it is merely how.
The European Greens have a clear attitude towards liberalisation. We believe that the state has not always acted in the citizens' best interests, but we fear that privatisation will dismantle public services and we intend to fight a digital divide in society. A great deal has been said about technological neutrality. Technological neutrality may well exist at a purely legislative level. But at a social level, technology is never neutral. We want developments for the people, which are good for the people, which benefit everyone and hurt few, which is why we are in favour of maximum controls on monopolies in the telecommunications sector. Maybe this cannot prevent our still having three telecommunications giants in the whole of the EU in ten years' time. But it can prevent it if the national regulatory authorities are strengthened and the Commission also takes on an arbitration function, because then - and only then - is monopoly control even thinkable.
We are also in favour of new companies' being able to offer services which compete with former public undertakings on fair terms. This at least will give more people a chance of being able to afford Internet access even though - let me stress once again - we believe in neither the hand of fate nor market logic.
So where does this take us? The aim is to regulate a sector of the economy which should bring people greater independence and more self-determination. We want to help ensure that everyone who wants access to these technologies can take advantage of this opportunity. And we want people to be able to use digital communications to communicate and organise themselves, in brief to develop this, throughout the world. And that means fair access. Not just in private households, but also in public places, in libraries, schools and all public places.
This communication must be free. It must be available to everyone indiscriminately and, if at all possible, it must be available to everyone on the same terms, which is why we say no to the numerous attempts to restrict, censor or criminalise the Internet. Even if this is not specified in the directives before us, censorship and the supervisory authorities' quest for more and more control over people appears increasingly to be the essence of any attempt to shape the digital sector, which is why it must be said here that we Greens are in favour of open access for everyone. We want open digital communications. We do not want more supervision, we want no supervision. That is the only reason we went along with the arrangements for privatisation, given that we do not in fact want privatisation.
Mr President, the telecommunications companies proclaim that competition should regulate the market. But can we trust in competition as a regulator of the market? No, we cannot. Although telephone charges have gone down in many countries, not all charges have. For example, in Finland charges for local wired telephone calls have risen by a quarter in the last few years. In addition, it is impossible for consumers to discover what mobile phone calls cost to different companies' networks or wired telephones.
We live in a jungle, where the laws of the jungle determine prices. The lion' s share of profits are being grabbed by supranational operators whose objective it is to dominate the market. Unfortunately, the governments of certain Member States of the Union are like Tarzan, King of the Jungle, who has in his hands a limited natural resource - new frequencies. The central left governments of Germany and Britain have auctioned off mobile phone UMTS frequencies to telecommunications companies in such a way that a crisis is looming for the companies involved and many banks. The stock market bubble has now burst as far as that sort of thinking is concerned, based as it was on a belief in the power of information technology to work miracles.
The auctions have sabotaged the e-Europe project. They have weakened democracy. They have caused telephone charges to go sky-high. They are an imposition on the free flow of information and data. Would all of this have been avoidable if there had been a framework directive on telecommunications at the disposal of the EU? I would like to think so, although it is not certain it would have. But now we have to try out a framework directive, and Mr Paasilinna has been engaged on an immense task in its preparation. He is calling for a thorough investigation into the financial effects of auctions. Our group supports this. However, it is difficult to agree with Mrs Niebler' s amendment to the framework directive. It is based on the values and interests of certain European monopolies and is at odds with a democratic information society.
I would like to join my colleagues in congratulating the rapporteurs on their work, and also commending their work to the House, because of the cooperation that there was between the different rapporteurs.
However, one of my key areas of concern with regard to the e-commerce and e-Europe revolution is equality of access for consumers. Members have already mentioned the costs and the tariffs that are associated with the different structures. However, we are seeing a new divide being created between the haves and have-nots as regards digital technology and access to it. One of the key components which must be enshrined within all liberalisation or competition law in this area is the question of universal access for all, so that no matter where anybody is living they have the same access as somebody living in a large urbanised area.
We also need to ensure that people of a different generation from the present younger generation are not disadvantaged because of lack of access to training for this new means of communication and this new information network.
The final point that I would make is that we must move to a system where there is a flat rate for access to information technology and not allow internal competition to arise which will block the further expansion of this new global system.
Mr President, we support the Commission's initiative and see it as a substantial step forwards towards the simplification, at the very least, of European legislation. We would, however, like to emphasise the existence, in any case, of a serious contradictory situation affecting the electronic telecommunications sector which, if, something is not done, is likely, in time, to sabotage any endeavours to create a situation of competition benefiting the consumer.
The contradiction lies in the genuine conflict of interests present in many European States, who find themselves in a situation in which they are both regulators and holders of economic and political interests, both referees and players in the game. This is true in the field of telephony, but also in the field of digital television, where the huge investments financed by public funding give public broadcasters enormous power. We must therefore be aware of this fundamental anomaly but, overall, I repeat, we support the package. Following the result recently achieved with the adoption of the regulation on local loop unbundling, it is now time to find an initial solution to a situation in which any company operating on the European electronic communications market finds that it has to weave its way not only through the layers upon layers of directives and regulations issued over the years but also through a plethora of national regulatory authorities acting under extremely varied legislation according to a very wide range of criteria which the operator cannot even hope to predict, and it therefore finds itself in a situation of fragmentation and, at times, great legal uncertainty.
The Commission's proposals have the merit of streamlining the existing legislation to form a small number of directives, in addition to creating an increasingly pan-European telecommunications market.
It must also be stressed - and I think Mr Brunetta made this point - that the goal to be striven after is the achievement in as short a time as possible of a situation of genuine competition where there is no longer a need for the heavy regulatory hand of the authorities. We must endeavour to reach a stage where there is no longer a role for the national regulatory authorities, we must bring the electric communications sector to the point where the general competition rules valid for the entire market are applied. We will only be able to achieve this when we have succeeded in prising out the root of this fundamental problem of multiple roles and the conflict of interests, which are still there at State level, with the weight of the State in the electronic communications economy: only then will we be able to bring this sector into line with the common competition law which prevails in the other sectors.
Mr President, ladies and gentlemen, I recently read an excellent and extremely interesting dissertation by Dr Leitl on the control of abusive practices, which convinced me that what we need most is a functioning and supervised market and fair payment for services. It is clear from roaming fees, for example, that the market is far from transparent. It would be good if consumers really could find out exactly what their conversations cost or if they at least received a follow-up SMS straight away, telling them what the call had cost.
This sort of transparency results in benchmark comparisons, i.e. you can compare who is best in Europe and how we compare with the rest of the world. We want to work out a best practice method together with the Commission. Who in Europe or anywhere else in the world has the models which work best and which we can use ourselves? Above all - and this is very important - we also want to use SLIM. Various regulations being introduced today will, in fact, need to be repealed as quickly as possible once the market starts functioning.
One very important point in the Paasilinna report is Amendment No 47, because we have seen that, although the auctions were fair, a great deal of money has pulled out of this important sector. That is why we consciously do not want to treat the proceeds from auctions as straight taxation and why we politicians take the view that this was an investment, an asset which was once a public-sector asset and which is now a virtual asset for the companies. I also believe that, once the licences have expired, these rights should be retained by the companies, which can then sell, rent or otherwise trade them. That will improve the companies' rating and it will improve the capital market and, by extension, the share prices, giving us an investment in this sector and strength for the future.
Mr President, ladies and gentlemen, when one is so far down the list of speakers, one always runs the risk of repeating certain points. I want to try and avoid that. But I too should like to highlight two or three points. I too should like to express my gratitude for the interesting and exciting cooperation in Parliament right across the group divide. There are certainly material arguments here which go beyond political bounds. I too found the discussions with various representatives from companies large and small right across Europe very interesting and, although not everyone will be satisfied, I think we are on the right track towards a more viable future. It has been my conviction over recent years that we need to create tight, bundled rules which allow us to react quickly in the future to technological progress. In this respect, my maxim still holds: less regulation may be much better regulation.
I think that, in concentrating on the directives being debated today, we have succeeded in doing this. I also think that sooner or later - I think relatively soon - we shall be able to start applying general competition law. I must, of course, pour just a little cold water on one point. I personally and many of my fellow Members fully support Amendment No 78, as tabled by Mrs Niebler, and shall vote in favour of it. As I said, this support cuts more or less across the group divide, because I am positive that this proposed amendment does not stand in the way of European harmonisation. On the contrary, in my view, the type of licensing procedure and powers set out in this article are more time-consuming and bureaucratic and, in my book, constitute interference in regional affairs in the public-service radio sector, as my fellow Member, Karin Junker, has already said. In this respect I feel strongly that, whatever the approach, we must prevent the 'must carry' obligation from being abolished through the back door.
Mr President, ladies and gentlemen, the first phase of the internal market is drawing to a close, marking the end of monopolies and the opening up of national markets to competition. Today we are debating the options for the second phase.
The question has been raised, and it is more than a question, it is a choice. Mr van Velzen was one of many who said that our aim is a great pan-European market. I concur. Today, however, we are discussing the options of 'how' to achieve this, and there is a difference between choosing to achieve genuine and sustainable competition, as in a traditional sector - which is what Mr Brunetta advocates - and what we would like, which is different; i.e. public regulation of networks in Europe, with competing services but alongside the development of a universal service, and, where necessary, possible sharing of infrastructure. What is at stake, therefore, is the debate on how the market will be regulated rather than the objective of creating a pan-European market.
We believe that the option being considered is of dubious value; i.e. to have national regulation of the telecommunications market and common rules on genuine competition on a Community level. It is unsound, because, currently, national regulation means every man for himself. All the Members of this House have criticised the problems of allocating radio frequencies, the extreme variations in licence costs, the excessive debts of some of the operators, and so there may be risks of the telephone market crashing just as the property market crashed a while back.
Therefore, we are not favouring indiscriminate national regulation but we are in favour of the rules of competition, even if, for example, the Commission has tried to move towards the concept of a relevant market, which is not supported by the Council and we have to deal with - and the Commission, perhaps, is not moving in this direction - issues on development of a universal service, problems with investment savings and on sharing of the networks so as to be able to reduce costs.
We would therefore advocate - and I personally would advocate - a system of European regulators, basically to create a pan-European market, but we come up against the European framework of references and rules, and I believe that we are going to have to look more closely into this, because the solution that we currently have is an absolute hybrid, I must stress this. The proposed package, which will result from all these negotiations, cannot be seen as set in stone. Despite the efforts some have made, it is another regulatory nightmare. That is why I believe that we need to widen the public debate on the action plan that you are outlining, by involving civil societies to a much greater extent in order to reach agreement.
This has been a difficult and complex task and the three rapporteurs have certainly done a very good job in the circumstances.
We have had difficulty in reconciling the texts. We have not made the Commission' s task easier. Between us, we have overcomplicated these texts and it is going to have a job to sort these out before the second reading. It is a lesson for us in the future that, as politicians and parliamentarians, we should focus on simplification and minimum regulation. I was interested that my colleague, Mrs Gill - unfortunately she is no longer here - made the point of support for market development to minimise regulation.
We have not done that with the amendments that we have made. The problem with the work that we have done so far is that we have got bogged down in today' s thinking. We are actually finding excuses for regulating. We have spent an enormous amount of time on significant market power and deciding how to regulate it, instead of actually thinking about the way forward. I am pleased a number of colleagues, including Mr Glante, made that point as well. That is something that we need to reflect on between now and the second reading.
I am particularly concerned about the fact that we are not thinking about the way the market is going to reconstruct. We should look at the change in sentiment in the market that has taken place over the time that we have been reviewing these texts and think about the mobile market which is still enormously dynamic, has shown terrific rates of growth, is introducing new products all the time, and is within sight of getting mobile communications to two-thirds of the European population.
We are spending far too much time here thinking about transitory issues of roaming. I know colleagues feel very strongly about it but the market will actually cure those issues. I remain entirely unconvinced that the sort of interventionist approach we have taken here is right.
In conclusion, I remind colleagues that there is one more very important report to come, my report on universal service, and many of the things you have talked about and, indeed, some of the provisions on mobile are actually more appropriate for my report and not for Mr Brunetta' s. I am sure the Commission will remind us of that but I shall resist those sort of temptations when I come back to you in two months time.
The rapporteurs have done excellent work here. Mr Paasilinna is an old hand but I would like to welcome Mr Brunetta and Mrs Niebler to the secret world, the secret language, of telecommunication junkies.
What are we actually about here? What we are about is creating new rules to look at who can play and on what terms. We are looking for a genuine pan-European single market. We are looking at where regulation has succeeded and, if I could say to Mr Harbour, not only where regulation has failed but why it has failed, and that is very important.
Mr Paasilinna, in his written contribution, posed the question who will regulate the regulator and I think that the role of the Commission is absolutely crucial in this. It is not only about who will regulate the regulator but why we need to regulate the regulator.
Mr Clegg spent an enormous amount of time just last year on the local loop unbundling rules and I am posing a separate question to you, Commissioner, to ask if you will give an indication of where already we are seeing resistance at Member State level to implementing local loop unbundling.
There are a couple of positive things that I want to draw your attention to, because we also need to make sure that access in its widest sense really is available. I tabled amendments in the Industry Committee on the rights of disabled consumers, particularly because of inadequacies in the RTTE directive which I know the Commission are aware of, and I was pleased that the committee and, I hope, Parliament are going to continue to support this.
Going back to my original point, what this is really about is making sure that the European Union' s telecommunications industry has a climate in which it can thrive and survive and remain competitive. These are important steps in that direction.
Three points: first of all on this important issue of SMP. We have made a stab at trying to enhance and improve the text but I am concerned, as was Mr Harbour, that we may actually have complicated matters, so whilst I feel that we have added a menu of additional concepts, a mélange, a pot-pourri of new tools to deploy under the title of SMP, I wonder whether we should perhaps be a little more bold in the second reading and perhaps think of drawing back where we consider, on reflection, those new concepts might actually be adding to confusion rather than diminishing confusion.
Second point: NRAs. This is really a point I would like to address to the Council, not that there is much point in doing it here this evening, but the Member States cannot have it both ways. They cannot have their cake and eat it. They cannot wish to see a vibrant pan-European telecoms market established and yet not have any meaningful criteria attached to the way in which NRAs operate. That is an unsustainable position and, politically, we should push the Member States harder and harder on this. There need to be clear criteria of independence and autonomy and proper resourcing which we need to really push upon the Member States, and not be swayed by their slightly misleading claims that it is all to do with subsidiarity and therefore none of our business.
Finally, on the all-important Article 6 of the Paasilinna report and the vexed Amendment No 33, which Mrs Niebler spoke about earlier, we should perhaps have another look at it in second reading. I am not sure if you have the balance right. I am clear at this stage - and my group will vote against it - that those provisions should not cover 'must carry' provisions and we will be voting against that section of that amendment tomorrow.
Finally, I wonder whether as legislators we really do make good telecoms junkies, to quote Mel Read. I just leave that as a question mark.
Mr President, the quantum leap made in telecommunications over recent years might, under different circumstances, have brought about a commensurate improvement in everyone's quality of life. However, in a capitalist society, the only thing that matters is to maximise profits. Now that everything can be bought and sold, we have the apparent paradox of radio frequencies being treated as a commodity, auctioned to the highest bidder. The next step will be to market the very air that we breathe.
As a result, the whole telecommunications sector, which was once a public-sector service and which was developed using public funds, has already been handed over to the private sector. And now we are in the ridiculous position of examining directives which qualify as intervention of a purely state monopoly nature by the European Union in a bid to regulate various monopoly interests in the context of the full liberalisation of the market and support for competition. The sole purpose of a harmonised framework is to overcome national barriers restricting the unaccountable spread of supranational monopolies to all the Member States. The pan-European market preached by the directives is no more than unaccountable action on the part of big business, despite the supposed interest in protecting small enterprises.
This being the case, the Communist Party of Greece will be voting against the directives.
Mr President, the telecommunications package is about to achieve its first goal. Passions in one way or another will give rise yet to a colourful debate. The rapporteurs, Mr Brunetta, Mrs Niebler, and Mr Paasilinna, in particular, as well as Mr van Velzen, have all worked very hard indeed to create compromises, and I would like to say a special thank you to them.
The definition of a dominant market position has been the main area of special attention. The balance now achieved will be a clear message to the Council, which it will also then have to take account of. The Commission at one stage was going to walk all over the national supervisory authorities, but that did not happen. Owing to cultural differences the national regulatory authorities must be given some leeway and they must have their role strengthened. The Commission is above the NRAs, and its role must be to monitor the adherence to rules common to all.
We must be able to intervene in roaming charges that are currently distorting competition. A written question of mine last year was connected with the hampering effect these roaming charges have on competition. The workings of an open internal market must be respected. There must be further wide-ranging discussion with regard to the position of virtual operators. We have to consider upon what terms and conditions a virtual operator can work in the network, to permit free competition and to guarantee a benefit to consumers, though, on the other hand, the rights of network ownership should be protected. We are in a bipartite situation and we are hardly going to find a solution to it right away.
Mr President, I too should like to thank my fellow Members for their reports and the Commission. I think that this form of cooperation has brought about a good compromise which may not, of course, be supported on all points by the whole House but which has demonstrated nonetheless that we are often able, through productive debate, to bring about a result which, on several counts, has real potential for development over and above the Commission's concept.
The crucial question throughout has been whether or not to support Mrs Niebler's amendment - my fellow Member, Mr van Velzen, is engaged in conversation just now, but he addressed this point and pleaded in favour of it. I too am in favour of our supporting it, addressing as it does the crucial question of how harmonisation is to be organised at European level. The Commission has rightly pointed out that we need more harmonisation in this sector and more uniform structures. Of that there can be no question; we have been discussing this point for years. I have in the past always been a fanatical advocate of a single European regulatory authority but this idea is now dead and buried. We opted for a different variant and I think that numerous regulatory authorities have demonstrated that they are independent, self-sufficient and autonomous and that the state too is more than capable of developing excellent competition models here.
Of course, there are other models which fall short of our expectations at European level, of that there can be no doubt, and something needs to be done here. The crucial question is how to configure the relationship between the European and national levels and here I would have preferred a lighter model, either along the lines suggested by me and my fellow Member, Norbert Glante, or along the lines of Mrs Niebler's model. Which is why I shall call for a vote in favour of Mrs Niebler's amendment tomorrow.
Once again, we must pause for thought and I am most grateful to Malcolm Harbour and Nicholas Clegg, who have pointed out that they have been wondering in the meantime if the variations which they supported were the right ones and I think that is most intelligent of them. We have enough time to consider this between now and the second reading; perhaps we shall have found a common approach by then.
I would like to support, in particular, Amendments Nos 13 and 16, 19 and 20. I tabled similar amendments in the Culture Committee. These were amendments to help to ensure that disabled users benefit equally from electronic communications. Service providers must recognise their role in facilitating access to terminal equipment for disabled users and the framework directive must include, in my opinion, access to terminal equipment and software.
Article 7(4)(e) says that they are keen to address the needs of specific social groups, in particular disabled people. That is meaningless without these amendments. We do not want to regulate all equipment sold on the high street but the interfaces should be regulated for vision-impaired people, for instance. The menu on television or mobile phones should have an audio alternative. It is a small change. It is not much to ask but it would affect the lives of disabled people and mean that they could be included in the electronics communications revolution instead of being excluded.
I would first like to thank the three rapporteurs, Mr Brunetta, Mr Paasilinna and Mrs Niebler. These are not just any reports. Firstly they cover three directives which will be central to the future competence of the European economy.
Secondly, the amount of knowledge of technologies, markets and regulation which is needed for drawing up these reports is exceptional, so let me sincerely salute the reports for their high quality.
I am not able to cover, due to the time-limits, all the issues of crucial importance that I would like to. I apologise for this and will try to concentrate on the very core issues.
First, on the framework directive, the Commission is very pleased with the Paasilinna report, in particular as regards the consultation and transparency mechanism contained in Article 6. This is the key provision to ensure that not only national interest drives regulatory decisions but that European interest is also taken into account. After all, if we do not take into account European interest, we do not serve national interest in this business either.
This legislation will ensure a level playing field for operators across the single market. Its application will lead to a European regulatory culture in the telecommunications sector which will help to even out those differences in national decisions that can threaten the single market and the whole sector. I am referring here, as many here have already done, to different licensing conditions imposed by Member States for the third-generation services. The Commission is happy to support those parts of Amendment No 33 which aim at strengthening the transparency and consultation procedure and the Commission is strongly against Amendment No 78 which would weaken this procedure. However, we consider that the requirement to consult other national regulatory authorities on draft measures is necessary for the creation of the European regulatory culture.
The second key element is the SMP definition. It is the Commission' s view that the definition in Amendment No 56 is too wide. We are concerned that it could lead to over-regulation, which would lead to fear of over-regulation by the operators, which could in turn hamper investment. We also believe that this definition could undermine consistency of regulatory action. The Commission considers that its original proposal would better serve the fundamental objective of the whole package, which is to minimise regulation but provide regulators with flexible tools to ensure effective competition in every market segment.
On institutional issues, I am convinced that we must involve the European Parliament closely in the process of implementing the new framework. We must seek together the most efficient and flexible mechanisms for involving Parliament but for institutional reasons we cannot go against the agreements on comitology. Thus I regret that the Commission cannot support Amendments Nos 72 to 74.
Finally, on digital television, I will soon be inviting the market players to discuss how best to ensure that digital television systems are rolled out swiftly in Europe so that digital television becomes a viable alternative platform for Internet access. For the time being, the Commission considers that voluntary industrial standardisation is the best process, and it is not ready to support Amendment No 63.
As far as the report of Mr Paasilinna is concerned, the Commission can accept in full Amendments Nos 4, 12, 29, 32, 34, 55, 65 and 68 and the Commission can accept in part or in principle Amendments Nos 1, 2, 3, 6, 7, 9, 10, 11, 13, 15, 17, 19, 21, 22, 25, 27, 28, 30, 31, 33, 35, 36, 37, 38, 40, 45 to 48, 53, 54, 57 to 61, 66, 67, 69 and 75. The Commission cannot accept Amendments Nos 5, 8, 14, 16, 18, 20, 23, 24, 26, 39, 41 to 44, 49 to 52, 56, 62, 63, 64, 70 to 74 and 76 to 79.
On Mr Brunetta' s report on access and interconnection, I am thankful for the support for the basic principles of the directive. In competitive markets interconnection of and access to networks should, in principle, be agreed on the basis of commercial negotiations. If this does not happen regulatory intervention is warranted but we have to ensure that regulatory intervention is done on the basis of a market analysis. We have to prove first that the market is not competitive and only then impose ex ante regulation if necessary.
Therefore, I believe that imposing straightforward price regulation on mobile call termination or on roaming charges would be over-regulating. The Commission cannot support Amendments Nos 39 and 40. However, there is a field where all service providers have been subject to access regulation. This is the conditional access for digital television. This regime has worked well. Moving away from the regime of Directive 95/48 would require wide consultation and careful analysis. Therefore, the Commission does not support Amendment No 46.
To sum up, the Commission can accept in full Amendments Nos 7, 8, 15, 21, 29, 41, 44 and 48. The Commission can accept in part or in principle Amendments Nos 1, 6, 9, 12, 16 to 18, 19, 23, 24, 26, 28, 30 to 34, 37, 38, 42, 43, 45 and 47. The Commission cannot accept Amendments Nos 2 to 5, 10, 11, 13, 14, 20, 22, 25, 27, 35, 36, 39, 40, 46 and 49 to 51.
Concerning Mrs Niebler' s report on the authorisation directive, the Commission is very pleased with the support for the basic principles of its proposal. The move from individual licences to general authorisations will greatly improve market access and cut red tape. In many respects, Mrs Niebler' s report strengthens and improves the Commission' s proposals. For the key issue of usage fees for radio spectrum I welcome the elements that seek to strengthen coordination and to eliminate the possibility of unproportionate and potentially disastrous licensing conditions.
The idea of annual instalments for the payment of one-off amounts is a possible solution. We will, however, have to look carefully at the exact wording. The obligation on Member States to take account of the policy objectives of the whole framework in their systems for frequency pricing is likewise welcomed. It is also one of the key objectives pursued in the Commission' s proposal for a regulatory framework for radio spectrum policy. Specifying that frequency pricing mechanisms are subject to the consultation and transparency procedure of the framework directive is also useful.
All in all, we are happy to accept most of Amendment No 21, subject to some redrafting. However, on the matter of administrative charges the Commission cannot support Amendments Nos 7 and 20. They would delete the provision that aims to ensure that such charges will not have a discriminatory effect. Maintaining turnover as a key for dividing administrative charges seems the most appropriate way.
The Commission is willing, however, to consider some of the elements proposed in the new Amendment No 27 tabled by Mr van Velzen. To sum up, the Commission can accept in full Amendments Nos 1, 2, 3, 5, 10, 23 and 25. The Commission can also accept in part or in principle Amendments Nos 8, 11 to 14, 16, 18, 20 to 24 and 26 to 28. The Commission cannot accept Amendments Nos 4, 6, 7, 9, 15, 17 and 19.
Finally, I should like to touch briefly on the situation on the telecommunications markets and licensing for third-generation services. Of course we are all worried - Europe is the world leader in mobile communications and we have to maintain this lead.
We know the facts. The current legislation leaves Member States the choice of licensing methods and licensing conditions. We know that it has led to a wide divergence in the sums paid for the licences. The single market is fragmented. Frequency actions which coincided with the peak of the new economy stocks led to price levels which would be unimaginable in today' s market conditions.
I am ready to reply positively to Mr Paasilinna' s request for a Commission report later on the licensing issue. There is uncertainty and preoccupation in the market now, but we have to remember the fact that third-generation mobile communications will offer enormous potential for totally new types of services. There will be a strong business case for it and public authorities must ensure that the right conditions are in place, and here we need to work together. We have to safeguard Europe' s lead in mobile communications. There is no magic wand but we absolutely must get the future regulatory framework right.
Our proposals, with Parliament' s support, provide for procedures that allow for coordinated or even harmonised assignment of radio frequencies. The consultation and transparency procedure of Article 6 of the framework directive, the authorisation directive and the Commission' s proposal for a regulatory framework on radio spectrum policy provide us with the necessary instruments.
The new framework will also allow for secondary trading of radio spectrum which enables more flexible management of this resource. More than ever we need to work together. The European Parliament and the Commission should try to convince the Member States to take a more coordinated approach to frequency assignment.
I urge Parliament to debate soon the proposal for radio spectrum policy and thus send out a strong signal on the importance and the urgency of the matter.
Finally, on the proposals made by Mr van Velzen, I strongly agree with him that we need firm actions to stimulate the use of mobile Internet and take steps to keep the European lead in third-generation. We have to see that new Internet protocol version 6 will be rolled out swiftly. We have to stimulate European content production and we also need to increase the availability of public sector information for these purposes.
We have to see that sufficient research funding is available for future wireless technologies as foreseen in the Commission' s proposal for the sixth Framework Programme for research and also, the other proposals which he made, I am ready to look at them and the Commission will come back to this area. Together we must guarantee that Europe' s lead in mobile communication will be safeguarded.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was suspended at 7.55 p.m. and resumed at 9 p.m.)
Effects of globalisation on Mediterranean women immigrants
The next item is the report (A5­0058/2001) by Mrs Avilés Perea, on behalf of the Committee on Women' s Rights and Equal Opportunities, on the consequences of globalisation for women immigrants from the Mediterranean countries [2000/2251(INI)].
Mr President, this initiative report which we are debating today in Parliament is being produced at the request of the Euro-Mediterranean Forum for women Members of Parliament and is part of the general concept of globalisation which is going to be examined throughout this weekend at the meeting which begins tomorrow in Malta. The European Parliament took responsibility for producing this report on the effects of globalisation on female immigrants.
Emigration is an ancient phenomenon but it has recently taken on some new characteristics. It is not only men who emigrate, with the women then using regrouping to later reunite their children with the husband, but rather the woman herself is now the emigrant. The woman is the head of the family and it is she who seeks, by changing country, by coming to the European Union, a better personal situation, a better future for herself and her family. The woman comes as a person seeking opportunities that are not available in her country of origin. In general, she works in the service sector, she does not have a high level of training and she finds herself in a vulnerable situation as a result of being both an immigrant and a woman. She usually does work which the nationals of the various countries do not want, but which are necessary for the economy to operate properly. Recently, female immigrants have also been important for maintaining jobs, for bolstering the active population, given the ageing of the population in certain Member States, and for future prospects.
These women do not come temporarily in order to resolve a problem, but they come determined to stay, to start a new life in a country which they believe is going to accept them. In the majority of cases they come without sufficient information. They have often been deceived and are victims of mafias that traffic in human beings, from which they are unable to escape, in many cases ending up in prostitution.
This lack of information is one of the most important aspects that we highlight in this report. These women must be aware of the state of the job market, the legal requirements, what their living conditions will be and what they must provide in order to work legally in the country they are heading for.
There are also cases of highly qualified women who have to do work which is not appropriate for their training. There are situations of abuse, resulting from their state of vulnerability in a country with whose language and legislation they are not familiar, living isolated in a world which is difficult for them.
We want these women to live in a legal situation with decent employment contracts so that they cannot become victims of exploitation. This means that they must be provided with greater information in their countries of origin. We therefore call for offices to be set up in order to resolve these problems so that these women may come fully informed about the work they are going to do.
I must point out that in the Committee on Women' s Rights and Equal Opportunities, certain amendments have been introduced into the report which neither I, as rapporteur, nor my group, agree with. They refer to the concept of 'Euro-Mediterranean citizenship' . This concept raises legal problems. There is no precedent for this concept in any report or any declaration either by this Parliament or by the national parliaments. Citizenship is a national competence of the Member States and I believe that introducing this concept into the report adds little and could, in fact, create legal problems.
We have therefore requested a split vote because we would like to remove this concept from the report so that we can support it without problems. If it is retained, I think it will be very difficult for us to vote in favour of the report, which would be unfortunate since the report has some very positive aspects for women and is greatly needed given the situation in which the majority of these women find themselves. I would like to ask you to reconsider so that, by removing these terms, we can have a report which is approved by the whole House.
Mr President, allow me to begin by congratulating Mrs Avilés Perea on her excellent report. My congratulations are sincere because she has been able to deal in a full and balanced way with the consequences which globalisation have had on the world of immigration, specifically for women and in particular for women from the southern region of the Mediterranean.
I believe that the rapporteur has sought to produce a balanced text, which is necessary and possible, which reflects the differing views and sensibilities, while avoiding extremist and dogmatic positions, and a text which reflects the diverse opinions and the seriousness of the situation. Of course, globalisation is not a panacea for all evils. Globalisation does not necessarily mean well-being and wealth and, in many cases, it is or could be a source of inequality and greater poverty.
The Treaty of Amsterdam established for the first time the Union' s competence in the field of immigration and asylum, and the Tampere European Council agreed that the issues of asylum and immigration, which are different but closely related, make a European Union common policy necessary. This means that we need to evaluate present and future migratory flows in all their categories: humanitarian reasons, family reunification and economic reasons, as the rapporteur already mentioned, and demographic changes, the situation of the labour market and of the immigrants' countries of origin.
In political terms, I believe that we must choose between continuing to hold the view that the Union can continue to resist migratory pressures or accepting that immigration is going to continue and must be adequately regulated, working together to maximise the positive effects of immigration, both for the Union and for the immigrants themselves and for their countries of origin.
The situation is clearly more critical in the case of female migrants. They are more vulnerable to abusive practices. We must, therefore, accept any initiative which may make us reflect on this issue. Such matters include the demographic structure of each country of the Union as a whole, demographic development, the origin of existing immigrants in the European Union, jobs which they carry out in the place of others - in other words, domestic work done by immigrants allows women from the receiving country to work outside the home - marginalisation, prostitution and living and working conditions.
All of this must be considered within a balanced framework of rights and obligations for all nationals of third countries resident in the Union. I therefore believe - and I appeal to the generosity required by the seriousness and the exacting nature of the issue - that it would be good to remove concepts such as 'Euro-Mediterranean citizenship' , which I believe create confusion and in my view are exclusive. The Mediterranean, the birthplace of civilisations and culture, must be a factor for integration and not for exclusion.
I therefore believe that we must support action to integrate women and to provide them with dignity, and we must not forget that in many countries they are still not even considered to be citizens. A broad consensus will no doubt give our demands and our actions more force.
Mr President, I feel that we should make the purposes of this report that we are discussing much clearer than is achieved by its entry on the agenda. I do not know how many Members are aware that a Euro-Mediterranean Forum for women Members of Parliament is to start tomorrow. This forum was not the result of a European Parliament initiative. This is the second year it has been staged: the first took place last year in Naples on the initiative of the national parliaments. Parliament did not take part at all precisely because the forum was not the result of consultation between the European and national parliaments.
In the meantime, the - in my opinion, wise - decision has been taken to participate in this assembly through the appointment of two representatives - Mrs Avilés and myself - as part of the Presidency bureau and of four Parliamentary representatives to attend the plenary forum. It was decided by the forum bureau to give the women from the European Parliament the subject of 'Globalisation, migration and citizenship': this is the title of our contribution and also of the contribution of the speakers from Tunisia, for the reports expound two different viewpoints.
To be honest, I do not know whether it was wise to base a procedure involving a plenary vote on our contribution, a contribution which will have to be somewhat freer than a simple report. This has caused problems: in fact, in tackling the subject of migration and, to a lesser degree, citizenship, we have raised problems for the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and the Committee on Legal Affairs and the Internal Market - problems which I can understand - and some incomprehension within the groups, since this concept of Euro-Mediterranean citizenship is not a legal concept. I should like to banish totally the suspicion that we might be discussing something which would then require formalisation. We know how difficult we are finding it already to advance a meaningful debate on, for example, the idea of coordinating migration and creating a migration policy.
Nevertheless, we have begun to tackle the political and cultural concept of Euro-Mediterranean citizenship, for example in the Parliamentary Forum held a few weeks ago in Brussels. What is the purpose of this initiative? To enable us, within the partnership that we have initiated with these countries, to build a relationship on democracy issues, on respect for human rights, on the tendency of certain forms of progress in those societies linked to a concept of integration based on shared values. In my opinion, it is possible to meet this challenge and it will provide us with the opportunity to tackle, together with them, for example, the issue of respect for human rights - a recurring subject in our relationship with these countries about which there is always a hint of interference in their internal affairs - on fresh, equal ground, which will challenge those societies - but also our own - where, for example, the issue of migration poses cultural problems and problems of integration and convergence.
I therefore appeal to the rapporteur. If she insists on there being a vote in Parliament, I am afraid there is a danger that this report may not be adopted. I suggest that we leave it as a contribution of the Committee on Women's Rights. A contribution which will not implicate Parliament as an instrument which we will be able to invoke, which will allow us to be freer in the forthcoming debate in Malta and which will not be binding upon this House. I would ask you sincerely to consider this option.
Mr President, let me begin by saying that it is in itself a good thing that the rapporteur should focus attention on the problem of the consequences of globalisation for female immigrants. However, I have some misgivings, because what is the purpose of this report? The previous speaker made this point. Does it contribute to the finding of work, and if so, how? The problems are certainly not limited to women from Mediterranean countries. Women from other parts of the world often have to contend with the same problems. In addition, it is not the case that the European Parliament has not concerned itself with these problems before. I think, for example, of the reports on trafficking in women and the communication from the Commission on a Community-wide immigration policy, which will shortly be discussed in various committees in the European Parliament.
My group therefore considers that this report is, in fact, too immature and too superficial to provide a substantial contribution to the discussion. There are also a number of shortcomings in this report. I shall mention a few.
Naturally we agree with gender mainstreaming in this field, but I have problems with the text: in Section 15, the Dutch version speaks of the "channelling of migratory flows to Europe" , while the English text refers to "quotas of migratory flows" . Channelling migratory flows is just about acceptable to my group, but the introduction of quotas is definitely not.
A second point. Internally the European Union has still not solved the problem of the recognition of each other' s national professional qualifications and titles. That is, of course, crucial to this problem group, which is why, during the discussion in the Committee on Women' s Rights and Equal Opportunities, the Liberals invited Member States - also in the context of immigration from Mediterranean countries (and, in fact, from all countries) - to recognise professional qualifications and titles. But I find the proposal contained in the report to set up, especially for immigrants, an information office on domestic services, very odd. It sounds very limited. Surely it is not just a matter of cheap domestic help?
A third point. The report talks of Euro-Mediterranean citizenship. Does such a thing exist? Will we have Euro-ACP citizenship or Euro-Mercosur citizenship? Because the European Union has entered into treaties with these countries too. And what kind of status will such a citizen have? A higher status, or a lower one? Such a measure might well lead to discrimination. And I could go on.
My group therefore concludes that while it is in itself useful for the problems of women immigrants to be highlighted, this has been done previously and better. This report is too superficial, too one-sided and bears the marks of a one-sided approach to a very vulnerable group. As a result, my group finds itself obliged, despite the improvement introduced by us, to withhold its support from this report.
Mr President, let me begin by saying that I am a little surprised to see this report before the plenary sitting, because we in the Committee on Women' s Rights and Equal Opportunities originally decided that it should only be adopted in the Committee. I also hope that the Bureau and all the political groups are aware of the fact that the numbering of the recitals and the paragraphs in the report differ from one language version to another, which means that, in a possible vote in the plenary sitting tomorrow, it will be incredibly difficult to know what we are voting on.
When it comes to the actual content of the report, I do not think that the consequences of globalisation for women should be dealt with on the basis of the demands made by an ageing population upon the EU. Humanly speaking, that is the wrong end at which to begin. I am sympathetic to Mrs Avilés Perea' s personal views on the issues of refugees, asylum seekers and immigrants. I completely share the view that they must be accorded human rights, but the report as a whole does not attach enough importance to these issues. We cannot therefore vote in favour of the report in a possible vote to be held in the plenary sitting tomorrow.
I would also appeal to Mrs Avilés Perea to withdraw the report and to take on board the discussions in the Committee on Women' s Rights and Equal Opportunities, together with the outcome of the vote taken in that Committee.
Mr Eriksson, I must tell you that the Bureau is aware of the linguistic problems that exist and that could conceivably jeopardise tomorrow' s vote. Parliament' s language services are aware of this situation and are doing everything they can this evening to ensure that tomorrow' s vote can go ahead in Parliament with the utmost linguistic accuracy.
Mr President, to tell the truth, I was not aware of the issues raised by the previous speakers regarding whether it would be better to stop at the stage of a committee text or to take a text adopted in Parliament to the forthcoming international assemblies. In any case, I feel that a text adopted in Parliament would provide the representatives of the European Parliament with a mandate which may well, so to speak, be less free but more representative: it would be up to the representatives of this House to strike a wise balance between these two criteria. I see that the matter has already been the subject of debate and even argument, so I will leave it there. I hope that those who have spoken on the subject will be able to come to an agreement.
I have taken the floor merely to express my satisfaction at a couple of points which have been expressed extremely clearly in this report, which the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, which is more directly concerned with migration issues, has hitherto not succeeded in expressing so clearly. I refer, in particular, to the part of the report which "Stresses the link between unwarranted barriers to immigration and trafficking in human beings, particularly women; ... and calls on the Member States to improve and amend their national laws on work permits and regularisation of immigrants".
This point, which is expressed so succinctly, simply and clearly, appears to be the root of the problem, the tensions and the negative effects of prohibitionist migration laws, which, I feel, work entirely to the detriment of women migrating to Europe.
Another point which I strongly welcome and which has never been expressed so clearly by another competent committee, the Committee on Employment and Social Affairs, concerns the issue of work. Indeed, the report "Calls upon Member States to legalise and accord an appropriate legal statusto service sector jobs, which are widely filled by immigrant women". I would add, also to legalise in terms of deregulation, for here, too, the regulations are rigid and bureaucratic in granting permits and in defining those forms of work; they are constraints which are wholly inappropriate in Europe today, which drive immigrant women, in particular, to marginalisation and illegal activities. We therefore welcome these two points.
However, I am much less enthusiastic about the proposal regarding a new observatory. In my opinion, the experiment of European Union observatories should be fully analysed. I see these experiments as extremely negative attempts at creating bureaucratic machinery which is extremely ineffective in achieving its established goals of provision of information and awareness raising, as, moreover, are the awareness campaigns themselves. I would have much more confidence in rules which bring about deregulation but also grant much greater freedoms and rights to immigrant women rather than attempting to replace consensus on policies with awareness campaigns. I have much more faith in rules which guarantee rights and freedoms than in investment in awareness campaigns.
The same may be said of the issue of citizenship. In my opinion, when we have recourse to a term such as 'citizenship', either we have to define clear legal statuses, rights with corresponding duties, rights, therefore, which guarantee the new freedoms, or else the term will be likely to cause confusion.
That is what I wanted to say on the report under consideration.
Mr President, I too congratulate Mrs Avilés Perea on her excellent work and on having initiated tonight's debate on the report. However, two points must certainly be stressed, which have emerged both from the debate which took place in committee and from a series of majority votes which have contributed to creating or fostering the presence of certain positions within the report which I feel are questionable.
I will therefore divide the report into two parts: a first part, which I totally endorse, in which the rapporteur extremely courageously raises a major question of legality, managing to pre-empt to some extent in this report the need, which is present in all the European States, to tackle the issue of migration as a whole once and for all, in the knowledge now that the countries of the Union cannot have differing individual policies in such a problematic, sensitive field, and defining the rights and responsibilities of both the immigrants and the host countries. At the same time, within this policy, the role of the most vulnerable groups - women and children - must certainly be analysed extremely carefully. From this point of view, this aspect of the report is very useful, particularly in that it includes certain guidelines and decisions already expressed by the Tampere Council.
However, I would express my concern essentially on two points. I, too, find it difficult to endorse either the creation of another observatory - for, in my opinion, observatories lead to rigidity and problems - or the use of the term 'European,' or even 'Euro-Mediterranean citizenship', which has absolutely no legal status and would cause confusion.
Mr President, every Member State in the European Union applies policies on women and families. The way in which they do so depends mainly on their constitution and political institutions. Despite some progress in the treatment of women in paid employment and in implementing equal treatment boundaries throughout Europe, sexual inequality persists. The main aspects are correctly presented in the report. This applies to the description of the situation of self-employed women, to gender-specific wage differentials and to differences in types of employment and unpaid work.
These economic ups and downs have serious consequences on the standard of living of individual families, most of the responsibility for which is shouldered by women. As 8 March approaches, we need to get the point across that a person's achievements count for more than his or her sex. Domestic violence and stereotypes, not to mention mediaeval perceptions of a woman's place, should be consigned to the past once and for all. I want a Europe with one culture, where the dignity of men and women and of foreigners and immigrants is an asset, not an economic burden. The report considers that all is not well here.
Nonetheless, the number of immigrants is rising, begging the conclusion that it really is time to create optimum conditions in the European Union, otherwise conflicts may intensify. The report should cover these tasks more amply. I would remind you that enlargement to the East is imminent, bringing with it many women with different traditions and different cultures who need to be attended to, not sidelined.
Mr President, it is a common misconception that globalisation trends and related policies are gender-neutral. This is important to bear in mind when we discuss the problems of immigrant women in Europe.
The Commission considers that zero immigration is neither realistic nor justified. The policy has never been fully implemented, not only because of the legitimate need for family reunification, but also for economic reasons.
In the future, demographic factors - the ageing of our workforce and population as a whole - are likely to make immigration more, rather than less, necessary and understood. In this process we have to prevent gender-based discriminatory practices. The promotion of proactive gender equality is very necessary.
In its communication on a Community immigration policy presented on 22 November last year, the Commission stated that, in the short term, immigration can be an important element of population growth and could accompany other responses to demographic change. It will not in itself be an effective way of dealing with labour market imbalances, but can help alleviate skills shortages within the context of an overall structural strategy. Migrants, including women migrants, may have a particular role to play in some of the areas particularly affected by the increase in the number of older people, while legal migrants, the majority of whom will be of working age, will play a part in reducing the financial burden of the elderly on the population of working age.
In December 1999, the Commission launched a draft directive on the right of family reunification which, among other matters, gives family members the right to immediate access to education, vocational training and employment. The next steps will be the presentation of a draft directive on the status of long-term residents and a proposal on the admission of third-country nationals for the purpose of employment and self-employed activities and for the purpose of study on the territory of the Member States.
The Treaty of Amsterdam explicitly includes gender equality among the objectives of the European Community. This applies to our domestic, as well as external, policies. In addition, there are several political decisions which explicitly call for gender-equality concerns to be acted upon in development cooperation. In order to strengthen the promotion of gender equality as an issue which affects all policies, programmes and projects, I will, in the near future, present to the college a programme of action for the mainstreaming of gender-equality development cooperation.
The trafficking in human beings is facilitated by globalisation and by modern technologies. Trafficking in human beings, and in particular girls and women, not only involves sexual exploitation, but also labour exploitation in conditions akin to slavery.
The traditional flow between certain Third World regions and Western destinations continues. What gives rise to even greater concern is the increase in the numbers of women and children trafficked into the EU from Central and Eastern European countries. The Commission has taken significant steps against this violation of human rights. Freedom from discrimination is a basic human right, be it on the grounds of nationality, sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation. That is why the Commission very much welcomes that the Treaty of Amsterdam gives the Community powers to combat discrimination on all these grounds under Article 13. The promotion and protection of human rights is an integral part of the EU' s human rights policy.
Immigrant women are particularly vulnerable to discrimination and social exclusion. The employment strategy and the social funds are both designed to combat discrimination and secure inclusion in society. Two directives recently adopted deal with discrimination, one related to employment and the other to racial discrimination. Both integrate the gender perspective and the programme will support transitional activities.
Turning to the position of women in the labour market, let me recall that the Community' s employment strategy with its priorities of employability, entrepreneurship, adaptability and equal opportunities is about supporting Member States' efforts to introduce structural reforms into their employment, social protection and taxation systems. This is a matter of equality. It is also a matter of replacing discrimination with the economic good sense of engaging the enterprise and creativity of all those who need and want to work. This requires our social model to be reformed to engage all our people, both women and men, in an inclusive economic and social Europe with equal access to opportunity, skills, personal development and the support this implies. The European Structural Funds play a major role in this process.
To secure the rights of immigrant women is now fundamentally about good governance on the basis of shared values in a changing world for both sexes. It is about tolerance, modernisation and improvement of the various tools of policy. It is also about democracy and solidarity. Equal representation is a key issue here. The participation of women in political and civil life is fundamental to good governance, whether in Europe or elsewhere. Women' s voices are still not being heard sufficiently in major policy areas. Structural changes are required to make them more audible. Institution-building to meet the challenges of globalisation must be accompanied by equal and shared participation of women in the political process. Many of these things are well-known, well-established challenges. Hopefully the new thing we can do is to face those challenges with a more rigorous will to do what is politically needed.
Thank you very much, Commissioner Nielson.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Development policy
The next item is the report (A5­0059/2001) by Mr Gemelli, on behalf of the Committee on Development and Cooperation, on the Commission communication to the Council and the European Parliament on the European Community' s Development Policy [COM(2000) 212 - C5­0264/2000 - 2000/2141(COS)].
I would like to start by thanking the Commissioner, for this report has come back to the Committee on Development and Cooperation a number of times and this has contributed to enriching the debate within the committee. I would also like to thank the Chairman of the committee and all the group coordinators, and all the Members who have contributed to the preparation of this report, taking up, with great sensitivity, my invitation to make this report a document which compels broad consensus and a broad majority in Parliament, reflecting all the positions expressed by the European Parliament. Lastly, I would also like to thank the draftspeople of the other committees: Mrs Carrilho of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, Mrs Haug of the Committee on Budgets, Mrs Lucas of the Committee on Industry, External Trade, Research and Energy and Mrs Sörensen of the Committee on Women's Rights and Equal Opportunities, who have contributed their opinions to this report.
The report is based on a number of fundamental principles: restoring the balance of nature in order to protect the environment; protecting the food chain as a way of protecting the ecosystem; developing a self-sufficient, sustainable economy; restricting exploitative industrial monocultures; and then, restoring the balance of nature also in terms of anthropological progress and responsible relationships between man and woman, adult and child, workers and elderly people, based on a unit of society made of a man, a woman and children.
Another principle is that of responsible, self-administered development, as a cultural factor, of the need for, and the development of a higher standard of living: projects which are self-created, in order to promote the development of local culture and help people to look beyond customs originating from local culture; then awareness of the role of the institutions and the need to involve the private sector in programmes encouraging development; lastly, great, very great attention to the world of children, who, in the political world, are an invisible group of society with no voice or rights; moreover, a powerful role for women, recognising the role that women have always had in society, starting with the family and the work place.
It was with on the basis of these guidelines that the debate on the European Commission's communication took place. We found the debate somewhat simplistic compared to what ought to be the European Union's perspectives within this world of development. And so, since it has not been possible to produce a coherent report on such a complex work, I feel simply that I must say that the conditions of poor people are worse today than in 1960, that is 40 years ago, that the number of children in school has fallen and that people are not being considered as individuals, as individual people, but that all the poor people in the world are being lumped together as one economic statistic.
Debt is also an issue which can and must be tackled, provided that we succeed in monitoring the States' budgets in order to reclassify budget items and dedicate them to the eradication of poverty. Similarly, rural development must be improved, properly valued and increased, apart from anything else to offset the rush to build huge cities.
Then, with regard to conflict prevention, I feel that this issue has been dealt with more or less exhaustively in Mrs Carrilho's opinion on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and that it too can be tackled through the regionalisation of development policy.
I would stress one further point. It would appear that there is a tendency to attempt to deal with the issues of development and eradicating poverty by entrusting this task to the multinationals. I do not feel that the multinationals are the right organisations for the task. Rather, the role of the NGOs, who should have a direct relationship with the peoples of developing countries, should be strengthened.
In conclusion, I do not know whether this report will enable us to deal with these issues, but I do know that there are many children, women and men in need of our help, and we must protect them.
Mr President, the aim of my speech, which will be brief, is simply to highlight some of the aspects that I referred to in the opinion of which I was draftsperson on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. First of all, this Commission document is to be welcomed, and not only because it seeks to put right specific aspects of the way in which development and cooperation policy is implemented. It also endeavours to place this action in a broader framework with wide-ranging scope, in line with what was laid down at the Helsinki European Council. Mr Gemelli' s report has added depth and consistency to this objective and therefore warrants our approval.
Secondly, I wish to draw your attention once again to the advantage to be gained from greater intracommunity coordination of development and foreign policy. We all know that European participation plays a substantial role in supporting developing countries and that we provide more money than any other donor. These facts are not sufficiently appreciated, however, either for what they mean in financial terms, specifically in terms of commitments and the expectations that are raised, or for the responsibility that they require with regard to the political influence exercised on the development processes in the countries involved. A common strategy to confirm the international role of the European Union, given legitimacy by the principles of cooperation and human rights, can only benefit those countries that wish to progress from the level of the helpless or even of victims to the status of partners.
Thirdly and finally, we must make development policy more effective, principally through a more reliable system for the monitoring, control and assessment of programmes and their results on the ground. This would probably involve the creation of new management bodies, but it will certainly have to entail a better use of existing resources, specifically the delegations, and a genuine reform of the Community' s external service.
Mr President, I should like to begin by congratulating Mr Gemelli on having had his report adopted unanimously by the Committee on Development and Cooperation. It deserves the same accolade from the House.
It is fair to say there was considerable input from all the political parties in this House, as Mr Gemelli accepted a number of amendments during the committee stage. It lays down the foundation for development policy for the coming decade. Some of the statistics it throws up are frightening in their nature, for instance the number of people under the age of 15 in developing countries; the utter poverty in which most of them live; the scourge of diseases such as AIDS, malaria and TB; the huge and widening gap between developed and developing nations; the predictions, which I believe will never be reached in the timescales laid down. Lastly, there is the enormity of the task we face as a European Union to help eradicate these problems.
It is encouraging that the Commission, of its own initiative, has realised we cannot continue as we have in the past and that new structures and formats have to be found to close the gap between commitments and payments and that better use must be made of developing funds. Trade is the key. I applaud much of its thinking. We in Parliament must support its efforts. Decentralisation is a must to make better use of our delegation offices and cut red tape and wasted time.
As the rapporteur for regional cooperation and integration last year, I am pleased to see progress being pursued in this direction with ECOWAS in West Africa leading the way. Only by strengthening internal regional trade will many nations be able to face globalisation and WTO rules. 'Everything but Arms' is a major step forward. But to make best use of development aid there must be closer cooperation between nation states, financial institutions and the Commission. The Commission should be acting as overall coordinator to cut out duplication and not be involved in the day-to-day development issues which should be contracted out to organisations that specialise in these matters.
While budget support to national governments may spend more money quicker, it is much more difficult to police and monitoring will have to be of a high calibre. Small-scale help for entrepreneurs must not be abandoned. It is here that the members of the Committee on Development should be more active in keeping the Commission alert to its responsibilities. The Commission has laid down its six priority principles, all of which we can strongly support. The priority within the six is also important. We should never forget that without peace, stability, good governance and the rule of law none of the other five priorities can be acted upon.
Mr President, I would like to congratulate the rapporteur, Mr Gemelli, for his work in producing this report, on which all the groups have ultimately reached a consensus in committee, although, as has been said, this has not been easy.
This report deals with a field of action - globalisation - which is increasingly complex, especially when it comes to environmental problems and the problem of migratory flows, which is becoming more and more important in defining the European Union' s role in the world.
The Socialist Group has always argued that development policy should be an essential element of the external action of the European Union and its Member States. And this is for two fundamental reasons: firstly, because the underdevelopment in which at least 800 million people live strikes us as intrinsically perverse, socially unjust and economically inefficient. Secondly, because we believe that the principles of solidarity and cohesion on which the European Union is based must guide the management of globalisation, so that it may be sustainable. To this end, I recommend that anybody who is not convinced should read the latest essay by Susan George.
However, we do not support just any development policy. Commissioner, if the objective of development policy is to eliminate poverty, as you and the Council have stated on numerous occasions, you should not, in your preliminary draft budgets, take funds away from the least-developed countries for the benefit of other external commitments. If this means that you have to increase the ceiling of the Financial Perspective, then do so, and if you do not, then change your tune. If we follow the model of the Development Assistance Committee (DAC) of the OECD for the rationalisation of strategies to combat poverty, we will also have to follow the DAC on the structure of the budgets, so that we can assess the effectiveness of our policy in relation to our objectives. That is what Parliament approved and what we want to see.
If the Commission wants new forms of governance for Europe in which dialogue with civil society plays a fundamental role, we must help those organisations which are more representative in the development of the European Union. In summary, we cannot manage this policy in the erratic way that we are doing at the moment.
Mr Gemelli' s report is good. The Commission' s communication is also good although it suffers from a lack of specific points and quantifiable objectives, as the report says. Both documents are worthless if they are not applicable in practice. In the coming months various world conferences are going to take place and the debate will be reopened on the great development issues: the World Conference against Racism, the United Nations Conference on Least Developed Countries, and the first AIDS Conference. All of these issues affect our everyday policy. Racism, for example, is closely related to the problems of immigration, which in turn must be analysed from the point of view of the development of the countries of origin, and AIDS is closely related to the whole policy of patents and the pharmaceutical industry.
The Socialist Group of the European Parliament advocates the European Union' s active participation in these conferences and it is therefore necessary for European Community development policy to be effective, coherent and cohesive. We therefore hope that this report bears fruit.
Mr President, unlike the Commission our Parliament is not really in a position to establish priorities. The main question at issue at present is whether we support the six areas of special interest as formulated by the Commission. The answer is yes, with the proviso that communication and energy should be added to transport.
The European Union must concentrate as far as possible on those areas in which it has value added. A crucial element in this is a properly functioning government apparatus in the developing countries. If the essential tasks - maintenance of the rule of law, health care, education, infrastructure - are not effectively carried out, participation in the free-market economy is not really feasible. In my view therefore, the building up of administrative capacity should be at the top of the list of priorities.
Even more important than strengthening the institutions as such, is the combating of abuse of power, corruption and unlimited force. The promotion of regional cooperation should also be given new impetus. It is better for us to do less very well than a great deal badly. It is a question of effectiveness. This is why the policy of the Commission and that of the Member States should complement each other. That is, it must not be a matter of Europe following the Member States or of Member States following Europe.
The much-discussed internal coherence is also crucial to the success of this policy. In addition it is of the utmost importance that we can actually implement the priorities that we are now establishing, with the help of well-qualified staff.
Reducing poverty in the world is more important than increasing one' s own wealth. Development cooperation must therefore be a major component of European policy. That will only be possible if this Parliament itself also establishes clearly defined priorities and does not get carried away in amending the sound report of Mr Gemelli. The Commission' s proposals now need to be elaborated further into a clear strategy. That must also be given absolute priority by our Parliament.
Mr President, Community development policy must make it possible to establish a framework for discussion with the European Union' s partners, to coordinate European action with other donors, particularly the Member States and to increase consistency with other Community policies, especially commercial policy and common agricultural policy. The Commission' s current approach, however, will not give rise to a fair policy because it is still dependent on the market' s operation and the rules specified by the WTO, the IMF and the World Bank, which are still unfavourable for developing countries. Liberal globalisation to promote development has admittedly been a failure. Mr Gemelli' s report quite rightly denounces the deterioration in the economic, social and environmental situation of developing countries, the worsening of poverty and the negative impact of globalisation on these countries. It advocates a review of the WTO rules so that account is taken of developing countries.
We should reiterate, however, the basic principle of a sustainable development policy. The beneficiaries of the aid should set out their development strategy themselves, with their own needs in mind. Here, however, we have exactly the reverse - the European Union gives itself the right to dictate to its partners how to use the aid in the six areas that it considers to be priorities. We must take away this fundamental ambiguity. Are we acting in the interests of the countries that we apparently want to help, or in the interests of the European Union and its Member States? Where does the European Union stop having a direct interest and where does its development policy begin?
Developing countries are obviously experiencing difficulties in protecting their interests within the international community. For example, in terms of health care, a court case was brought against South Africa by pharmaceutical multinationals. Brazil was condemned by the United States because it manufactured or imported cheap generic drugs for combating AIDS, a disease which is killing millions of Brazilians.
The European Community must make its voice heard in the international courts in order to defend the principle of potentially granting free licences to developing countries that have pressing health care problems. I am asking my fellow Members to do this by adopting an amendment that has, moreover, already been adopted by the Joint Parliamentary Assembly.
The continued reduction of the Community budget for development, which is 1.1% smaller in the draft budget for 2002, is also incomprehensible, whereas development cooperation is one of the priorities of the Commission' s Work Programme for 2001.
There is a long list of deviations from the development policy that the Commission has, up to now, been conducting. We shall therefore vote in favour of this report, since it highlights the gulf between political statements and the progress that has actually been made, even if it does not always follow our logic to the letter.
Mr President, I agree to a large extent with the critical comments in the report and Mr Gemelli's proposals. However, I too doubt that it will be possible to halve the number of poor people by 2015. The new-liberal policies of the northern countries, which have made the rich richer and kept the poor in the poverty trap, are also shaping development policy.
The new motto 'Everything but Arms' sounds fine but misses the mark. First, the arsenals are so full, as the result of arms exports from industrialised countries, including Germany, that war can be waged and will be waged with the weapons already available. Secondly, it is hypocritical of the European Union to preach liberalisation of the markets as a universal panacea while bemoaning the fact that the 48 poorest countries have been allowed to export all their products to the Union duty free since the year 2000. Thirdly, I think it is cynical of rich countries - including Germany - to encourage a brain drain from developing countries, thereby pulling the rug out from under a self-perpetuating upswing. Development policy is not just altruism, it is self interest. It is striking that areas which provide raw materials are defined as areas of interest and, according to the new NATO strategy and the rules of engagement for the future EU strike force, areas of interest can also be secured using military force. If we want a new European Union for the twenty-first century, then we need a radical change in development policy.
Mr President, I should first of all like to congratulate Mr Gemelli on this report which is absolutely the most important report we shall be working on in this parliamentary term. There is good reason for joining Mr Gemelli in reminding both the Council and the Commission of the rules which are contained in Article 178 of the Treaty but which neither the Council nor the Commission is following. In paragraph 7 of the motion for a resolution, Mr Gemelli splendidly draws attention to the fact that there must be coherence between development policy objectives and decisions taken in the commercial and agricultural spheres, that the EU' s agricultural policy must be revised and that the EU' s markets must be opened to all goods from the least developed countries. Nonetheless, we have just experienced the incredibly embarrassing fact that, in the 'Everything but Arms' agreement, the EU has postponed free access for sugar right up until the year 2009 and that it has also postponed opening its markets for rice and bananas, in short the most important export goods from the world' s 48 poorest countries.
Combating poverty is the primary goal of the EU' s development policy. In order to combat poverty in the developing countries actively and constructively, there are a number of areas which must seriously be taken care of. There are, in particular, three very important points with which the Commission' s communication has not dealt particularly thoroughly. The Committee on Development and Cooperation has adopted a range of amendments on all three of these points, namely reproductive health, the involvement of developing countries as cooperation partners and the involvement of NGOs and civil society in the decision-making process. Bearing in mind the fact that women, and especially women of child-bearing age, are the mainstay of development and the fight against poverty and the fact that reproductive health also includes the fight against HIV/AIDS, malaria and tuberculosis, it is significant that, in general, the Commission rarely refers to health, including women' s reproductive health rights, other than in an aside. It is of the very greatest importance that the EU should help combat these life-threatening diseases that are partly responsible for halting the development process. As is well known, George W. Bush has recently suspended all aid to organisations which, in any way whatsoever, offer advice on contraception and abortion. This is a step which, in the first place, discriminates profoundly against women. Secondly, it is a real threat to public health - or, rather, the absence of public health - in developing countries. That is why it is that much more important for the EU, in future, to make a determined effort in the health field. I therefore hope that the House will adopt those amendments also adopted by the Committee on Development and Cooperation.
Mr President, I too want to congratulate Mr Gemelli on his report. The Commission' s proposal represents an important step forward when it comes to presenting a more focused programme of development aid. The activity can only be effective if it is more concentrated and results-oriented. The six priority areas listed in the Commission' s report are well chosen. At the same time, Parliament' s resolution contains a number of important additional paragraphs and remarks. Parliament places more emphasis than the Commission' s proposal upon the environmental aspects of all development. Parliament highlights, for example, the fact that a large proportion of the poor majority in the countryside is heavily dependent upon basic natural resources and that the nurturing of natural resources, forests, pasture-land, agricultural land and water resources must therefore be an important component of any strategy on poverty.
Another of Parliament' s important remarks concerns the Commission' s priority number five: transport. Parliament' s comment on this is important, namely that the focus should be broader and therefore not only be upon roads but also include access to information and communications technology, as well as to modern energy resources. Poor countries were never given any real chance of participating seriously in the development of the industrial society. There is now a great risk that large regions will end up outside the new economy that is growing up around information and communications technology. Helping to develop capacity around these forms of technology must be an important component of any development strategy. In general, there is a tendency not to attach enough importance to technology issues in combating poverty.
I hope that the Commission will be constructive in accepting the various recommendations of the Gemelli report, above all on those points where we indicate the need to look more broadly at the priorities. We shall, in any case, have the opportunity to return to these issues in connection with the budget.
Mr President, during the discussion in this Chamber one of the suggestions made is that we, if we name sectors in which we wish to pursue a development policy, should at the same time as it were, impose conditions on colleagues in other countries in the South. I oppose that. In essence the international commitments that we made at the Poverty Summit in Copenhagen, are commitments between North and South. It is our social task to try to make them operational and primary education and health care play a large part in this.
The underlying idea is that anyone who has no chance of basic education or health care in his own country, has no chance of personal development and therefore of getting a decent start. Of course, sensible interaction is required between the Member States, the European Union, the countries concerned and civil society. On that point we have set important targets, both with the six priorities and with the priorities of the European Parliament for the 2001 budget.
In practice, however, that is not easy: too few well-trained people, an organisation that is not yet effective, underfunding. Still I believe that the Commission has taken an extremely important step - and the Commissioner deserves every credit for this - by putting the emphasis on the problem of poverty and coherence between it and other policy areas. Of course, the Commissioner does not have an easy job: first Commissioner Fischler wants to give the wrong food aid again, then Member States grant Mr Lamy insufficient support when he wants to give extra aid to 48 countries. But gradually you can nevertheless see that a modest step forward is being taken. I believe that in the next few months the main point will be how all those fine words will be put into practice. If these fine words can create a climate in which we can not only well formulate a broader policy together, but can also implement it, and if we support the Commission in a coherent way, we have a good chance of succeeding.
The situation at this moment is definitely not a simple one. Those people involved in the changes in the various services are also very uncertain about the organisational changes. It is not easy, because the people in the delegations are not there yet and sometimes the necessary experience is missing. But we must build up this side of things; if the Commissioner really shows us that he and his Commission, with the support of the Council, are taking a first step in the direction Parliament wishes, then I believe we have the opportunity to enter a new phase together. Let us not look only at all the misery in the world, but also at the positive proofs that we can achieve something together. And if people in the developing countries have a good project of their own that deserves support, then we must take that route.
I should like to see us try to convert all that misery into a positive policy on poverty and to show that with our European help - the EU is the largest donor in the world - we can really make a difference. I wish the Commissioner every success: we shall judge him by his actions, as he will us.
Mr President, Commissioner, ladies and gentlemen, Mr van den Berg is optimistic. So are we, although we are aware that things are not going too well with development cooperation in the world, including European cooperation. For that reason we actually consider it a good idea that a new policy is being constructed. In statistical terms aid from European countries is considerable, but the number of poor people in the world has increased in the last ten years. So there has definitely not been a success in combating poverty. That is why it is a good thing that that priority should be established, with the proviso that we are prepared to acknowledge why we have failed hitherto, that we intend to do things differently in future, that a plan of action is agreed and that we are prepared to incorporate benchmarking in that plan.
The fact is that we are absolutely unconvinced that liberalisation of world trade leads to the abolition of poverty, though world trade can of course increase prosperity. But if corruption continues unchecked, if governments are not prepared to redistribute even the new wealth, then not much will be achieved. However, we must be prepared to cooperate fully with those partners that want to. Our lack of coherence has already been pointed out and I add my voice to those calling for coherence. I wonder if we can talk of coordination and complementarity if countries go on thinking that they must continue to pursue a strictly personal cultural, economic, and geopolitical approach. We are prepared, though, to give credit to the reform of European development policy, since reform is a must after so many years of inefficiency.
However, I should like to ask a few questions. Why is aid not concentrated to a greater extent on the poorest countries? How much will the poor in those countries really benefit? And a question to which Mr van den Berg devoted a great deal of attention: are people prepared for true partnership? Actually we have the impression that out texts still emanate to a large extent a feeling of one-way traffic, a feeling that we know so much better. Will we have any say in the expenditure of the European Development Fund? Is the Council prepared to stop intervening in concrete implementation plans? I could go on asking questions. I shall not do so, Mr President, but they are questions that preoccupy all of us here.
Mr President, one comment from the Gemelli report struck me particularly: on page 22 it is asserted that the trade policy of the European Union has substantially greater consequences for developing countries than development aid. If we take that into account, we can no longer debate in a non-committal way on the Union' s development policy. We must do our utmost to make development policy in such a way that the divide between North and South is bridged. That means first and foremost great emphasis on the coherence of trade and aid. I am gratified by the attention paid to this in the Commission document and should like to express the wish that all our trade measures should be assessed on their consequences for the developing countries. In fact, that applies to other policy fields too. The creation of a special budget line is not sufficient to counter negative effects of EU policy on developing countries. I am thinking of agricultural subsidies, for example.
In conclusion, I should like to remark that I have a problem with the term "reproductive health care" in recital aa) and Section 33. I should like to hear from the rapporteur whether funding of programmes for abortion also falls under this heading. Only recently it emerged that in financing such programmes Europe was showing a high profile in contrast to the United States. When the Dutch minister Herfkens asked Commissioner Nielson for a budget for these programmes, he was given a positive answer without further ado. Quite apart from the ethical aspects involved, I do not think that it is the task of Europe to respond to every change in US policy. The European Union has its own limited political priorities and responsibilities. Such a reactive strategy does not benefit the coherence of our policy.
Mr President, in my turn I would firstly like to congratulate the rapporteur on his report, in which he does indeed get to the heart of the matter, namely the urgent need for greater coherence in the policy pursued, greater coordination between development policy and other policy fields and between European development policy and that of the Member States.
The setting up of a permanent task force to coordinate the development policy of the Union and the Member States and to strengthen the European position in international bodies, is a laudable idea. In addition, the Gemelli report adds precision to the Commission' s document on a number of important points. Information and communications technology must indeed be a major priority. The same applies, for that matter, to conflict prevention, which unfortunately is only mentioned indirectly in the Commission document.
Then there is health policy. There is certainly an urgent need for affordable and more efficient drugs for basic developing world diseases, such as TB, malaria and sleeping sickness. The Commission' s action programme on pharmaceutical drugs is commendable but inadequate. It may encourage research into tropical medicines, but it is mainly the European taxpayer who is likely to foot the bill. A more fundamental requirement seems to me that the poorest countries should obtain cheaper licences for the production and sale of drugs against basic diseases. It is also a more fundamental requirement that an end should be put to so-called "heritage piracy" , that is, claiming patients via the heritage of developing countries by making use of the knowledge of local healers.
In the almost two years that I have been a Member of this Parliament I have already voted for five reports arguing for greater coherence in development policy. You won' t mind my asking today when the Council and the Commission are finally going to make this a priority.
Can I begin by being self-critical of this Parliament. We support the Commission in drawing up a clearer and concise set of development objectives and then produce a resolution that numbers 68 separate paragraphs in response.
Nevertheless, there is much in this report on which the Commission should reflect. Our objective should not be poverty reduction but poverty eradication. Integration in the world economy cannot be an end in itself in comparison with bringing the poor themselves to market. Poor people frequently depend on fragile ecosystems and therefore conservation and sustainability should be prime objectives of our policy. EU development policy should be guided by all UN international development targets and not just poverty.
The EU has a key responsibility, for example, in promoting access to education for all, especially girls. However, while supporting this resolution, let us recall previous statements in the Maastricht Treaty, in Horizon 2000 and then in Agenda 2000, all of which included fine statements of goodwill on development policy. The test is implementation.
Let us also recall that the Commissioner' s response in this Parliament last year that a communication on coherence had to wait until the overall development policy statement had been agreed. The protectionist backlash against the 'Everything but Arms' proposal demonstrates only too clearly the need to raise the profile of development objectives in our trade, agricultural and other policies.
Finally, we will only manage to focus on poverty if we reallocate properly our use of resources. The Commissioner and his services have been working closely with me and Parliamentary colleagues in recent weeks to ensure agreement on how to deliver this through the budget. I thank him for that.
We are very close to an understanding which will ensure that Parliament and Commission move forward together. However, a failure will seriously undermine the principles in this development policy communication and I appeal to him from the floor of the House to continue the dialogue before we reach a set of difficult votes in forthcoming weeks. I ask him to work with us so that we can turn our mutual desires into a common commitment.
The EU has been a willing donor but has, in the past, and I emphasise in the past, failed to deliver effective help when it is required and where it is most needed. Such failure has left many countries poorer today. Fortunately, and I disagree with the last speaker, the Gemelli report strengthens the Commission proposals. Commissioner Nielson and his team have done a great job and Mr Gemelli' s report - an excellent report - reinforces those new proposals. The acid test will be whether the next ten or twenty years of EU aid will reduce poverty substantially - I disagree with the last speaker, we will never eradicate poverty. The aim is to reduce substantially the poverty and misery experienced by so many.
The Gemelli report attempts to take a fresh approach, a bold approach. Out with theory, the models which did not produce results. In with practical ideas to promote real development: development of human resources, so that indigenous people acquire technical skills; development of vocational skills for rural production, so that people can grow, harvest, process, package and sell their goods for added value with which they can then buy their education, health and homes; building capacity through transfer of technology to SMEs, promoting use of sustainable energy, application of information technology, enhancing awareness of social education, health and human rights. These are the ideas in the Gemelli report which support Commissioner Nielson' s report and good work.
Therefore, this important report should be fully approved by this House because it should improve the efficacy of EU aid. It will be a blueprint for other donors and I hope that all Members from all sides will support this report and the Commission as well.
Mr President, Commissioner, I voted for the Gemelli report in committee and I will vote for it in this Chamber. I fully support the report and, like all the Members, I can find no fault with a work that I feel has been carried out conscientiously with a great deal of commitment, and with the cooperation of all the members of the Committee.
I would like to take advantage of this time available to me to raise two or three points of a different kind. Whenever, either here or elsewhere, I discuss development or development cooperation, the question that springs involuntarily to my lips is, as some of the Members have said, "How can this be?" If we consider the situation of 40 years ago and then we look at the way things are today, we realise that the North-South divide has widened, that the gap between the poorest and richest countries is wider. How can this be?
We must endeavour to respond to this question or we will be in danger of never being able to make any headway when we discuss the subject. Why is it, as Mr Gemelli asked, that there are more poor people, fewer educated people and new illnesses, and that the conditions of children, babies and women have deteriorated. What are the reasons for this?
In my opinion, there is one basic reason. We talk about development policy and we talk about public resources: these represent a tiny, tiny stream flowing from North to South; but then there is a very big stream, a huge river of private resources which flows from South to North. Therefore, the problem is whether the Member States and the European Union and the other rich countries will succeed in establishing a development policy capable of promoting coherence between public and private policies. Of course, this would not mean depriving the private sector of the ultimate goal of its initiative but putting more pressure on it more than we have done thus far. This is the point. If we do not do this, then we will be like King Canute trying to stop the waves. So what is the risk now, Commissioner Nielson? You know better than me: it is that, in the current globalisation and in the information society, those who are excluded from wealth are also excluded from knowledge. In other words, they are twice excluded. This is a serious risk and that is why we need to take radical decisions now, at this historic time.
With regard to the issue of debt and of whether our countries have made good the commitments undertaken 25 years ago to allocate at least 0.7% of their respective GDPs to development policies: well, only one country out of 15 - Sweden, which has the honour of holding the Presidency of the Union - has stood by this undertaking. We need fresh support for development policy, support which has thus far not been forthcoming, from all the economic systems in which we live, not just from the States or public institutions.
One last point, Commissioner Nielson: I have also read the Commission's action plan, but we are not talking about that. We requested an information campaign in Europe on cooperation policy and public aid policy. I have seen no sign of this. There can be no support for a development policy without the backing of the European public, and how will we obtain such backing if an information campaign is not staged within the European Union, not outside it?
I could be tempted to start an information campaign here and now in the light of Mr Imbeni' s remarks about only Sweden being at 0.7% or above the ODA. In fact, there is a group of countries which actually are above 0.7%. Sweden is about 0.8%, as is the Netherlands. Luxembourg has just made it above 0.7%. Denmark is at 1.0%; Norway, not a Member, but still the closest competitor to Denmark. Norway is around 0.9%.
So it is fine that we have the G7. Fortunately for development cooperation we also have the G0.7. Ireland has decided to reach 0.7 at the latest in 2007 so things are moving and some of the bigger countries are, in fact, also trying to increase the level.
To add one more remark on this quantitative aspect: working at European level we should recognise the fact that Member States have accepted that the Commission can continue working at the level of ambition that has been defined. For the ACP countries we have the money promised for the ninth European Development Fund and for the rest of the world we also have, as part of the Financial Perspective, clarity and certainty as to the budget level for development cooperation. This is quite important, when we look around the world, that we have the availability of resources. One big element in the complex equation of what we do is to be considered stable. Member States have said that they are giving the Commission the benefit of the doubt to see if we can do this better than we used to and they are not squeezing us on funding. We have to be quite humble against that background and it is a challenge to live up to this.
To Mrs Sauquillo, I would just give the information that on 9 February we had a very good meeting with a whole range of different development NGO networks in Europe and at that meeting they asked us about how to organise future discussions. I can tell Parliament that I immediately accepted the idea of regular meetings on substance with the different development NGOs and this will be very useful.
However, I find it more important to have a substantial debate, an ongoing discussion, with Parliament than with anybody else. One does not exclude the other but it should be remembered in any discussion about the role of NGOs that this House has the legitimacy and representation which gives any opinion from here a somewhat bigger weight than any from anywhere else. This is also part of my approach in dealing with these issues.
Mr Rod pointed out the problem of whether we or our partners are deciding what we are supposed to do. This is in any case a complex issue. We can only offer to do those things in the developing countries that we know how to do. We have had to limit ourselves to some extent because there are many things we do not know enough about to be delivering good assistance in those fields. There are some limits to what we can make our obligation and we also have to ensure that it fits in with what other donors can offer. It is not correct to say that we have designed our priorities by thinking how we could help ourselves by doing these things in the developing countries. This is simply not fair, especially when we look at the new policy and the very strong focus on poverty.
Mr Rod also mentioned access to medicines. It should be noted that the Commission has recently taken a number of steps in the follow-up to its communication on AIDS, malaria, TB. We decided two weeks ago in the Commission on a programme of action which follows up what we did in the autumn. This actually includes some very strong ideas on opening up for a more focused attention on tier pricing and also opening up for bidding and becoming a supplier across the geography for non-OECD companies from, for instance, Brazil, India, South Africa, China which should have access to bids on all our agendas relating to malaria, TB and AIDS.
Mrs Sandbaek, the opening up for exports from LDCs has been an issue which I assume everybody is well informed about now. I listened carefully to the different evaluations concerning how Member States finally decided on Monday. There was very little doubt as to the Commission' s views and its original proposal. The Member States have now decided. I take some relative satisfaction in looking at comments from everybody outside the EU, as well as comments from Third World representatives, that they now sincerely hope that other big trading partners and players in the global trade policy discussions will now do something as good or comparable to what Europe has done. There is absolutely no doubt that Europe is now in a better position than before the LDC conference and in the effort of creating a basis for a new global round in the WTO framework. We can always discuss whether we have done our part and whether it is good enough. But what we have done is something which the others now have to match. Relatively speaking, this is very good at this time.
Mrs Sandbaek also questioned what Europe is going to do in view of President Bush' s announcement of cutting US support for organisations involved in family planning activities. We are strongly engaged in this area and the relationship between poverty, conflict, AIDS and gender equality is so strong that we have absolutely no doubt in our mind as to the need to react strongly and immediately to the threat coming from the US Administration in this field. I announced in the UN in New York in January that Europe is able and willing to fill the decency gap and we will do that.
There is a misunderstanding, and I noted Mr Belder' s remarks here, that this is about abortion programmes. The reality is that the work of UNFPA, and of the International Planned Parenthood Federation, even looked at in a very narrow, yes or no perspective, is clearly a part of the solution and not part of the problem. They are reducing the number of dangerous and illegal abortions carried out in this world and not the other way around.
To Mrs Maes, I would say you are right that the battle against poverty is not over and has not been won. One of the reasons why development assistance has not worked is, quite simply, because there has not been enough of it. Some of it has not been good and the crazy conflicts, the problem of corruption, all these problems are there. But we are in a situation where, for once, it is reasonable to say that more of the same is part of the answer. We know what good development cooperation is and the sigh of relief, the sense of getting things in order now for the EU, reflects that fact that there is a global consensus to relate to. Otherwise we would have invented something very new and exciting which we could choose to call a wheel or whatever, but the interesting thing is that there is not really much new in what we have done. But we have become mainstream. We are hooking into the priorities and the ways of working which reflect best practice in the understanding among donors and partner countries in the south.
This is why I feel so confident that the priorities that we have listed, the policy paper and the support it has got is strong, real stuff that we can use. Getting it done will be quite a challenge but we will face up to it.
To Mr Howitt and Mr van den Berg I would say, on the issue of priorities, that it is pretty well established that we agree on the aims of actually being able to deliver something that more than lives up to the 20-20 principles from the Social Summit in Copenhagen for instance. Giving priority to health and education agreed and so on. But our problem, and this also comes back to what Mr Imbeni said, is strangely enough the fact that we do not know what we are doing. To some extent we do know what we are doing but we have no record of the composition of the different activities. We are not able to say how much we are doing on environment because the labelling of our different projects was never organised in such a way that we can take out the files and say, "Well, this is it" .
We are not able, as of now, to say how many kilometres of roadway we built last year. This is something I am trying desperately to produce - clear, tangible, real, down-to-earth statistics, telling people what we are doing. But it is all obscured by commitments and long-term programmes etc. and there is no link between the spending and the commitment. This is where we are now. So delivering, technically, in the manner that Parliament would like will require more homework than we are able to perform in a very short time. This is the core of the discussion that is still outstanding, not an issue of substantial disagreement.
Honestly, at the beginning I myself had some doubt as to the importance of writing the overall policy statement for development cooperation because in my view it was not really that new. Today, almost a year after we did it, I am of a different opinion because first of all the actual process of writing it and having it accepted showed that it was definitely worth the trouble and that debate was necessary to create real ownership in the Commission throughout the different services with regard to these principles. The next thing was that Member States were much more enthusiastic about having one paper covering the whole geography saying what our policy is. We never had that before. So, even if it is not revolutionary, I see a strong meaningful value in having it and certainly, as I sense in our discussions over the months between the Commission and Parliament in this field, we have real value in having this shared framework of what it is that we think about when we talk about the development policy paper. So it is valuable.
The next thing now is that we are going to use it and the moment is important because together with the launching of the Cotonou Agreement, the hammering out of country strategy papers for each and every one of the 77 ACP countries, we are in business, and we are going to use these principles. For the rest of the geography we are going to move from country to country applying the same rules. This is where we will be calling the bluff on the reality of the acceptance of focusing on poverty when we come to middle-income non-ACP countries and start looking at the real distribution of what we are spending our money on in these countries.
So, we will have tons and tons of work and a lot of political challenges to correct the course of what we are doing in the coming months and years in this area.
Another big drama will be the actual delivery. I will continue being very open and frank with Parliament, not to reduce our own responsibility for executing the budget but rather to make sure that there are no misunderstandings as to the size of the challenge and its nature. We now have a good policy and we are fortunate to have the backing of this House for that policy. The next thing is to move forward hand-in-hand and implement it and make sure, as I have said before in this Parliament, that we change the situation from what it is today, where we can say that as Europeans we are proud that we do this, to some years from now when we should also be proud as to how we have done it.
Highly migratory fish stocks
The next item is the joint debate on the following reports:
A5-0047/2001 by Mr Varela Suanzes-Carpegna, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation laying down control measures applicable to fishing for certain stocks of highly migratory fish [COM(2000) 619 - C5-0585/2000 - 2000/0253(CNS)];
A5-0046/2001 by Mr Varela Suanzes-Carpegna, on behalf of the Committee on Fisheries, on the proposal for a Council decision on a Community financial contribution towards certain expenditure to implement certain management measures on highly migratory fish [COM(2000) 651 - C5-0556/2000 - 2000/0268(CNS)];
A5-0051/2001 by Mr Piétrasanta, on behalf of the Committee on Fisheries, on the proposal for a Council regulation laying down certain technical measures for the conservation of certain stocks of highly migratory species [COM(2000) 353 - C5-0016/2001 - 2000/0149(CNS)].
The Chairman of the Committee on Fisheries, Mr Varela Suanzes-Carpegna, has the floor.
Mr President, Commissioner, ladies and gentlemen, we are once again holding - and once again at night - an important debate on the common fisheries policy, specifically on its external aspects, on what we could call the external fisheries policy, by which I mean the European Union' s participation in Regional Fisheries Organisations, which from now on I shall refer to as RFOs for short, and the renewal of a fisheries agreement with a third country, in this case Equatorial Guinea.
I would firstly like to congratulate my fellow rapporteurs this evening, Mr Piétrasanta and Mr Gallagher, on the wonderful work they have done.
To focus on the first of these aspects, the role of the European Union in the RFOs, in this case we are dealing with RFOs that regulate the populations of highly migratory species, that is, tuna and related species, such as swordfish. These are fish resources of the highest commercial value to which we must apply the utmost effort since they are of enormous economic importance, both to the Union and to third countries.
I would also like to draw your attention to the Community decision-making procedure in this field. In committee we have introduced an amendment to the regulation on control measures, so that the Commission may present us with an annual report on the control and monitoring measures carried out within the scope of the RFOs in which the European Union participates. This report must include the provisions which are adopted by the management committee of the fisheries sector in implementation of the provisions of that regulation. The European Parliament is given very little information and, what is even more serious, there is a sense that these consultations with the European Parliament are useless, since we are consulted after the event, when the measures have already been adopted, thereby making a mockery of the role of the European Union' s principal democratic institution.
We must change this system, Commissioner. We are already trying to do this de facto through the ICCAT meetings, a system which we must extend to all the other RFOs in which the European Union participates, and we hope there will be an increasing number of them.
Our Committee on Fisheries wishes to have prior knowledge of the proposals the Commission is going to make in these fora. We want the Commission to discuss them with us and then put them forward, thereby fully involving the European Parliament in meetings which it is going to continue to participate in - or at least I hope so - as an observer, as it has been doing recently thanks to the code of conduct established between our institutions.
I am not going to dwell on the enormous role which the RFOs are expected to play, on which our committee has already produced several reports. Please allow me to remind you, in this context, that we are producing an own-initiative report which is closely related to the RFOs: I am referring to the control of illegal fishing in international waters, to the report on ships flying flags of convenience, which is unfortunately also a frequent problem in the fishing grounds for highly migratory fish.
The European Parliament wishes to participate, together with the FAO, in the definition of new notions, which are more precise and more developed, of undeclared and unregulated illegal fishing, of declarations of catches, of inspections at sea and in ports, of prohibitions of landings etc. for this irresponsible form of fishing.
Commissioner, we have therefore also asked to attend the initial control and inspection meetings of the RFOs, and also those on criteria for allocating quotas, since they must be linked to those organisations, so that in the future one of the main criteria for allocation may be the real capacity for compliance with the control and inspection measures which these RFOs implement. It seems neither advisable nor reasonable that a State should increase its catch quotas if it does not have the means necessary for controlling them.
In summary, we are happy with the Commission' s efforts to regroup the broad and diverse regulations referring to highly migratory fish, although these efforts present us with decisions that have already been adopted and which are binding at an international level because no objections have been raised against them. The Commission is, furthermore, only making these efforts in order to achieve greater legal certainty. However, we would like the European Parliament to participate more actively in the proposals which the Commission must put forward in these fora, communicating them to the Committee on Fisheries beforehand.
Secondly, not only as rapporteur for these reports, but also, above all, in my capacity as current Chairman of this Parliament' s Committee on Fisheries, I must repeat here once again, Commissioner, our committee' s request, ratified by Parliament, for the administrative structure of the Directorate-General for Fisheries to include within its organisation a specific unit to deal with the management of the populations of these highly migratory species.
The many RFOs in existence for these species, and those that may still be created in the future, as well as the importance of the European fleet which fishes for highly migratory fish, plus their high commercial value, which we mentioned earlier, are crying out for greater material and human resources from the Directorate-General for Fisheries and for the creation of a specific unit within it. Commissioner, if you attended a meeting, either a preparatory working meeting or an annual meeting of one of these RFOs, and saw the resources deployed by other delegations and the resources available to the Community delegation, you would immediately give the order to create such a unit.
In this context and within the reform of the staff organisation of the Directorate-General for Fisheries currently taking place, Parliament therefore repeats its desire that this request be considered.
I would finally like to refer to the amendments approved by the Committee on Fisheries in relation to the management expenses arising from the European Union' s membership of these RFOs for highly migratory fish.
Our Committee on Fisheries has considered, and it has been taking this line previously, that if the European Union is to have exclusive competence in the field of the common fisheries policy, the international financial commitments acquired by the Commission, in exercising that exclusive competence, must in turn also be met exclusively by the Commission, by means of the Community budget, and not be passed on to the Member States. To have competence must mean having the financial capacity necessary to confront it. And a policy described as common - as is the case with the fisheries policy - must fully apply the principle of sufficiency of resources which governs it.
These are the considerations, Commissioner, which I have wished to raise in relation to these two reports for which I have had the honour to be rapporteur.
Mr President, Commissioner, ladies and gentlemen, the most sought-after species of fish in the world are those which are referred to as "highly migratory" , including the commercially important species of tunas and billfishes (swordfish, marlin, sailfish).
Large quantities of these species are caught: in 1997, 3.5 million tonnes of highly migratory species were taken in the Atlantic, Pacific and Indian Oceans combined. The European Union was a very active participant in these fisheries throughout the oceans of the world. Vessels flying the flags of different Member States accounted for over 400 000 tonnes in 1997, second only to Japan.
Several regional fisheries organisations have been established to regulate fisheries for these species: the International Commission for the Conservation of Atlantic Tunas (ICCAT) and the Inter-American Tropical Tuna Commission (IATTC), covering the eastern tropical Pacific, the Indian Ocean Tuna Commission (IOTC). The EU belongs to both the ICCAT and the IOTC and has applied for membership of the IATTC. These international organisations adopt recommendations regarding, among other things, technical measures on minimum size and weight, time and/or area closures, restrictions on certain gear types or fishing practices and limits to the capacity of some fleets.
At present, these measures are scattered throughout a number of regulations. The sensible aim of the Commission' s proposal is to draw together, in one regulation, all the technical measures relating to highly migratory species. Some of them have been in effect for many years while others were only adopted by the regional organisations at the most recent meetings held just last autumn, and we have taken these into account in our report.
The simplest and most objective way to evaluate the efficacy of the technical measures is to look at the status of the stocks which they are meant to conserve. Many, if not most, of the important tuna and billfish stocks in the Atlantic are in bad shape. According to the 2000 Report of the Standing Committee on Research and Statistics (SCRS) of ICCAT, the spawning stock biomass of bigeye tuna has suffered rapid declines over the past five years and the current levels of fishing cannot be sustained - further declines are anticipated. Of the major stocks, only skipjack is not thought to be over-exploited.
In summary, management of the tuna and billfish stocks in the Atlantic has been more notable for its failures than its successes and, as the most important fishing power in the region, the European Union must accept its share of the responsibility. Each of the three ocean areas are experiencing similar problems, which is not surprising considering the high mobility of not only the tuna and billfish but also the fleets which exploit them. The problem of excessive fishing effort has been noted, and catches of small fish must be monitored in particular. As regards excessive effort: some form of vessel register is being created in each area as an initial step to limiting capacity. These are new initiatives, so it is too soon to evaluate their effectiveness, and they will undoubtedly not be enough to have an impact on the extensive overfishing of stocks such as bluefin.
As regards catches of small fish, the ever more popular practice of setting purse seines on FADs, rather than free-swimming schools of tuna, has led to high exploitation of juvenile tuna. The simple expedient of imposing a minimum landing size has been demonstrated in ICCAT to be totally ineffective. Limited closed areas and seasons may offer some protection but they have proved difficult to implement.
The IATTC plan for compulsory retention on board may be more useful but that solution is not presently viable in other areas as it is only in the Eastern Pacific that all large seiners have observers. Finally, unless a way is found to eliminate fishing by vessels flying flags of convenience (FOC), all the other efforts proposed will come to nothing.
In conclusion, I would draw your attention to two other comments which should be made. Firstly, the special attention which should be paid in order to also reduce by-catch, other than that involving juvenile fish, which is often the result of longlining and purse seining. ICCAT is taking action on this, and other organisations should also be addressing this problem. The final problem is that of authorising certain countries, which do not currently have quotas, to fish in their exclusive economic zone, their EEZ. They, quite naturally, wish to be allowed to fish the stocks within their waters, but in that case it would be logical for the European Union to reduce its share of the catch, which it has so far refused to do. The EU must be more flexible on this question.
Mr President, as we all know, species of highly migratory fish share a series of characteristics which require their fishing to be subject to a particular kind of monitoring. Their movements, both through exclusive economic zones and through free waters, their current regulation by four regional fishing organisations, their high economic value, which makes them the target of many fleets, and their association with species which are not subject to direct fishing, such as dolphins and marine mammals, explain the fact that even the United Nations has decided to intervene by means of the agreement on highly migratory species.
Therefore, the Commission proposal to group together in a single text the technical measures for the conservation of these species, which have arisen from Community legislation and from the recommendations of the international organisations, is very appropriate and is generally to be applauded.
There is no doubt that a single text will not only be useful to legislators and to the fleet, which will not have to refer to dozens of different regulations in order to find out what their obligations are, but that it will also contribute to finally improving control. It is even possible that a single text will respond to this Parliament' s frequent demand that the recommendations of the regional organisations be incorporated into Community legislation with a speed that we are still far from achieving.
With regard to this proposal, Mr Piétrasanta has produced an excellent report and, furthermore, he has sought to place his trust in the opinions of other MEPs who are already involved in certain issues. I am referring in this case to the Commission' s peculiar intention to sidestep the ICCAT recommendation to restrict the number of ships authorised to fish long-finned tuna by means of the subtle trick of not including certain so-called 'experimental ships' in the restriction. When we are eight months away from the final ban on driftnets, when this species has just been subject to a TAC and when the ICCAT' s 1999 scientific report expressly warns against this so-called 'experimental' fishing, the Commission' s intention is quite simply irresponsible, and the tactic of transplanting a recommendation in one paragraph in order to remove its content in the next one is unacceptable.
We know that there is already an internal Council agreement to try to lessen the impact of the ban on driftnets on certain Member States, but this has already been suitably compensated for within the Council by means of quota assignments. The intention therefore to limit the presence of boats, whether we like it or not, with a fishing tradition in order to open up the ports to new fleets is completely unacceptable and I therefore ask for your full support for the amendments tabled by the Committee on Fisheries.
Mr President, it only remains for me to thank the rapporteur once again for his collaboration and to congratulate him warmly on his wonderful report.
Mr President, we are talking today about a type of fishing, that of highly migratory fish, which requires the European Commission to maintain a strong international presence. To the increasing activity which the European Commission must carry out in the International Commission for the Conservation of Atlantic Tuna we can add that which is carried out in the Indian Ocean Tuna Commission and the activity which is required by its participation in the Inter-American Tropical Tuna Commission. The Commission' s human resources for this task are altogether insufficient and the sector therefore feels under-represented. Furthermore, neither the Commission nor the Member States affected are carrying out parallel diplomatic work in the search for allies, since there is a lack of a cross-sector focus and a joint vision in the Union' s external relations, which leaves our fishing sector unprotected, which is not the case with the fleets of other fishing powers. In the practical field, we pay the price for this when it comes to decision making or reaching agreements, as happened in relation to the lack of scale on swordfish at the last ICCAT meeting.
We therefore wish to see the creation of a specific unit for highly migratory fish in the Directorate-General for Fisheries. A single text and a single regulation require that we have a single management unit.
In relation to the reports by Mr Varela Suanzes-Carpegna and Mr Piétrasanta, I congratulate both rapporteurs on their wonderful work. The Socialist Group supports the Community meeting all the expenses incurred by the observers, since the representation of the Union in the international fishing organisations falls within its exclusive competence. We also support the request for greater information on the control and monitoring activities carried out within the regional fishing organisations.
My group also supports the amendments in the report by Mr Piétrasanta, whom I congratulate on his very thorough work, including the Latin corrections. I believe there are questionable aspects in his explanatory statement, but we share his concern about the presence of ships flying flags of convenience whose operation does not come under any control. The Community and the RFOs must not hesitate to confront them, because the first to be affected by this type of fishing are the resources and the Community fleet, which complies with the rules of the common fisheries policy.
The Commission must liaise with the sector in order to define the strategy on the management, control and conservation of these highly migratory species. In our view, the strategy must be based on the defence of the historic rights corresponding to our fleet. Commissioner, if the Commission wants an easy negotiation, the simplest thing is to agree with the other States, as happens too often, and give in to States which have no fleet or any real interests.
However, the Community fishing sector has created a market which did not exist before and has made great sacrifices in adapting the fleet to the resources available, and therefore before allocating higher quotas to other countries the quotas corresponding to the Community fleet must be respected.
Lastly, we Socialists believe that the Commission must pursue certain imports, mainly those from Indonesia, which are based on dumping. It is estimated that this type of import, which enter the Community with an export subsidy from Indonesia, amounts to 14 000 tonnes.
First of all I would like to support very much what my colleague Mr Piétrasanta said and say that our group will be voting for the reports by Mr Piétrasanta and Mr Varela Suanzes-Carpegna.
I only have two points I want to make. The first concerns the very important amendment tabled by my colleague Mr Piétrasanta in committee. Stocks of blue and white marlin are severely depleted in the Atlantic and they do need protection. In 1996 ICAT adopted a resolution saying that the contracting party should promote the use of mono-filament leaders in recreational and long-line fisheries. This gear helps with the live release of marlin and so can contribute to the conservation of the stocks. Mr Piétrasanta wanted to strengthen this resolution by saying that the gear should be obligatory rather than just simply encouraged. After all the stocks need our help. However, the amendment was defeated as it would have interfered with the catching of sharks by EU industry. However, there are no international or even European regulations on shark-fishing and these species are also in some cases over-fished. It is unacceptable to reject measures to conserve depleted species because they would hurt completely unregulated fisheries for other depleted species.
The second point I want to make is in relation to the financial contribution report by Mr Varela Suanzes-Carpegna. Member States should finance measures, including observer programmes, to monitor their responsibilities. The Commission has offered to fund half the cost and that is sufficient. We will be opposing one amendment, but supporting the overall report.
Mr President, Commissioner, as the representative of the Member States the European Union plays a major role in regional fisheries organisations. Quite rightly, measures agreed on in these organisations are given a place in Community law. However, in my view, the method followed deserves no beauty prizes. Parliament is asked, as a kind of rubber stamp, to approve an ordinance that already has a binding character.
Rapporteur Varela Suanzes-Carpegna has, in my view, not understood the Nice Summit. He believes that the European Union is a superstate, and must shoulder all the costs of deploying observers to monitor the catching of tuna on board ships of Member States. When the rapporteur lands back with both feet on the territory of the Union, he will have to acknowledge that the Union is a far-reaching collaborative agreement between Member States. Cofinancing is certainly not a dirty word and does not imply a renationalisation of policy. It seems to me only common sense that Member States that benefit from the tuna catch should contribute proportionately to the costs. A cost-benefit analysis for each Member State might be a cause of embarrassment to the rapporteur.
The stocks of fish species that migrate over long distances are in serious danger because of overfishing, the catching of under-sized fish, and by-catches. Rapporteur Piétrasanta rightly observes that the Union must accept its responsibility for the poor management of these fish stocks. Precisely because of that, the Commission must take a leading role in managing these fish species.
The danger that more and more ship owners will send their ships to sea under a cheap flag of convenience and so evade the management measures is a real one. The blacklist with embargoes on importing from countries that pay no attention to management measures agreed within the regional fisheries organisations should be supplemented with a public campaign aimed at informing the public on the methods of fishing, by-catches and the killing of dolphins. In this way the public will have the opportunity in its purchasing behaviour to opt for best fisheries practice. Such a campaign would involve one of the major forces in the free-market model, namely the consumer.
Mr President, Commissioner, ladies and gentlemen, I have to say that I greatly appreciated the Commission's initiative to combine all the provisions on highly migratory species in a single text, although I agree with Mr Piétrasanta that it would have been preferable to wait for the end of the autumn series of fisheries meetings so as to be able to incorporate the decisions taken at the meetings in the regulation.
With regard to the species described as highly migratory, the total catches have increased significantly. Indeed, in 1997, 3.5 million tonnes of highly migratory fish were caught in the Atlantic, Pacific and Indian Oceans. As we are quite aware, the European Union is an active participant in these activities of fishing the world's oceans. Recently, a number of regional organisations have sprung up which aim to regulate the fishing of these species. These organisations adopt recommendations which provide, amongst other things, for limits to the capacity of some fleets, time and area closures and technical measures on size and weight. If no objections are raised, the recommendations become binding upon the contracting parties.
I would, moreover, add that the regional organisations continue to adopt effective measures to resolve various types of problems, such as those listed above, but it will certainly be difficult for them to resolve a thorny problem which is common to all the areas such as the elimination of fishing by vessels flying flags of convenience.
Hence the need for a joint action of cooperation between the regional fisheries organisations and the national governments, in order to prevent shipowners, who feel overburdened by the regulations in force, from deciding to fly a different flag.
In conclusion, may I draw your attention to and emphasise the fundamental role played by the regional fisheries organisations in this matter where, given the huge scope of the subject and the specific local situations, it would be difficult for the Community institutions to respond adequately to the different requirements, as the regional fisheries organisations are able to do.
Mr President, Commissioner, the proposal for a Council regulation laying down certain technical measures for the conservation of certain stocks of highly migratory species now incorporates measures that were dispersed between various regulations into a single legal framework. This is therefore a proposal to be welcomed, since it creates more efficient conditions for implementing one of the most important aspects of the common fisheries policy. It is aimed at fish species that are under considerable pressure from fishing due to their great geographical mobility and their high commercial value. For reasons, however, that I must say are beyond me, the rapporteur has issued an opinion on the Commission' s original proposal and not on the compromise proposal arising from the December meeting of the Fisheries Council, and on which I think it would be more appropriate for Parliament to issue an opinion.
I am not going to repeat aspects that have already been highlighted by the two rapporteurs and, especially, by my colleagues in the PPE-DE. I simply wish to emphasise two important aspects. The first concerns the issue of disciplinary measures to be imposed on vessels flying flags of convenience. This is a crucial aspect that we must resolve. The second aspect is that ships experimenting with new fishing methods must be included in the quotas for their respective fisheries. Lastly, I wish to state that it is becoming necessary for the European Union to fight within the various international bodies for coordinating fisheries management in which it participates so that all of the world' s fishing fleets, especially those of the great fishing powers, fully respect the same rules for conservation that the European Union itself respects. I think that this is a fundamental point. Finally, I wish to thank the two rapporteurs for their excellent work and I hope that their reports will be adopted with the amendments tabled by the Committee on Fisheries.
Mr President, ladies and gentlemen, on behalf of the Commission, I should like to start by thanking the two rapporteurs for their comprehensive reports on the three proposals on highly migratory fish stocks. Fishing of these species has certain characteristics in common, irrespective of where it takes place, which is why we have proposed a coherent package of measures. Our aim is to implement the recommendations of various international organisations in which the Community is actively working for these resources to be preserved.
Let me start with a few comments on the two regulations, one on control measures and one on technical measures. We have included both new and existing provisions in these regulations. As the international tuna fishing organisations are very proactive and decide on new measures every year, we have suggested a fast-track procedure which will allow new measures or changes to existing control and technical measures to be implemented for the Community quickly and efficiently. I am delighted that Parliament also supports this idea.
As regards the proposed amendments, I should point out that we can accept the first amendment to the regulation on control measures if it is changed, i.e. the Commission proposes that it submit a report on control measures in the Member States to Parliament and the Council every three years. This would then be coherent with the control regulation which applies to internal fisheries. The amendments to the regulation on technical measures are acceptable to the Commission in substance, but there is a procedural problem here. I think it would be better to take account of this problem when the regulation on technical measures is next amended. That way, the present proposals could be implemented immediately and I would gladly promise to submit a new proposal to implement the most recent measures decided in the international tuna fishing organisations by 1 October 2001, i.e. by 1 October this year. We shall then consider your amendments in a fitting manner in this proposal. Which is why, at this point in time, I am unable to accept Amendment Nos 1 to 7, which concern, as stated, the procedural issue and the start date of this proposal. Amendment Nos 8 and 9 concern technical measures, which we can accept.
Now to the regulation on financial support for the assignment of observers. This proposal is part of the Commission strategy set out in our communication on regional fisheries organisations. We want to promote the introduction of a system of observers working on board Community ships in order to guarantee that juveniles, especially tropical tuna juveniles, are protected. Hence our proposal of financial support.
Now you are calling for the Commission to bear the full cost of this observation system. I should point out that it is primarily the duty of the Member States to implement Community law, in all areas. The Commission has not plucked the proposed figure of 50% out of thin air; it is based on past practice or, more specifically, on the 1995 Council resolution on the cofinancing of control measures. Which is why the Commission cannot, unfortunately, agree to the proposed amendments to the regulation on financial support for observers.
The joint debate is closed.
The vote will take place tomorrow at 11.00 a.m.
EC/Equatorial Guinea fisheries agreement
The next item is the debate on the report (A5-0044/2001) by Mr Gallagher, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the protocol establishing for the period 1 July 2000 to 30 June 2001 the fishing rights and financial compensation provided for in the agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea [COM(2000) 690 - C5-0712/2000 - 2000/0287(CNS)].
The protocol of the fisheries agreement between the Union and Equatorial Guinea expired at the end of last June. It was therefore decided to extend the protocol by one year and a new protocol was initialled by both parties on 16 June 2000.
This new protocol fixes the technical and financial conditions governing the fishing activities of Community vessels in the waters of Equatorial Guinea during the period 1 July 2000 to 30 June 2001. The protocol concerns tuna only. It is important as it will ensure the continuity of Community tuna activities in the Gulf of Guinea. There has been an uptake of licences by French, Spanish, Portuguese and one Italian vessel.
The current proposal is a result of problems which transpired during the negotiations for the conclusion of a new protocol. The delegation from Equatorial Guinea encountered several difficulties in attending meetings with the Commission. Although these problems have now been resolved, there was not sufficient time for substantial negotiations to be undertaken. The current proposal, which I support, will ensure continuity while negotiations for a new protocol are carried out in the course of this year. The current agreement provides little in the way of serious targeted measures and contains no provisions to ensure their transparent implementation or any assessment of the result. A project aimed at setting up a proper system for fisheries management in Guinea must be embarked upon, so as to ensure that Atlantic yellow fin tuna and big-eye tuna stocks are not increasingly over-exploited.
An explicit reference to the application of ICAT rules should be included in the text of the next protocol. I support the Commission' s approach that in future negotiations with third countries, there should be a high percentage of special measures. This should also be the case with Equatorial Guinea. As rapporteur, I can support the proposed extension of the protocol for one year. I would stress the need for greater efforts to ensure that any new protocol is subject to a proper control system and that there is adequate transparency in the operation of the agreement. I would urge the Commission to bear this in mind during the forthcoming negotiations.
The three amendments which I have tabled are consistent with the points I have just raised and they are also consistent with the traditional approach of this Parliament.
I would like in conclusion to point out that the Council had already adopted this proposal last Monday. Of course, this is nothing new. It happens on a regular basis and we all have an opportunity to make it very clear to the Commission in this debate that we do not accept this. Of course, it has happened time and time again and we must do something to try and control this. This is something that all of us on the Fisheries Committee regret. It poses the question as to whether the work carried out in the committee and today' s debate have been a total waste of time. I would hope not but I would sincerely hope that the Commission and the Council will take on-board the recommendations contained in my report before adopting a more permanent protocol.
Finally I would like to take the opportunity to pay tribute and thank the secretariat of the Fisheries Committee for their assistance and also the secretariat in my own group.
Mr President, we can only express our satisfaction at the conclusion of a new fishing protocol with a third country, with which we already enjoy a long history of working together. This protocol guarantees three things of enormous importance: the continuation of the supply of fish and Community employment; the safeguard which is always offered to a fishing region by the presence of fleets which, like the European fleet, are subject to regulations and responsibilities in relation to the control and management of activities, and, naturally, the Community contributions to improving the local fishing sector, contributions which are specifically laid out here.
I therefore ask that you support the three amendments which have been presented by the rapporteur and the Committee on Fisheries.
However, we do not feel able to vote in favour of Amendment No 4, which insists that the whole cost of the agreement be financed by the shipowners. Although this is a traditional demand by a political group in this House which has always been rejected, to propose it when another more than controversial protocol has just been concluded, in which the shipowners involved not only do not pay the 25% which is paid in this case, but pay absolutely nothing, is particularly offensive.
Furthermore, in view of the agreements concluded with the countries of the North, it is incomprehensible to read in the explanatory statement that there is a lack of transparency in the agreement with Equatorial Guinea. To begin with, in this protocol, all the items, including those on cooperation with local fishing, are not only itemised, but are set out to the last penny, something which does not happen in other agreements, where any differentiation between what is financial compensation and what is development aid is non-existent. We must put an end then to attempts to create more obstacles for certain agreements, which, compared to others, are exemplary in terms of transparency and details, something which the Council agrees with, having called for greater equality of treatment since 1997.
While we are on the subject of agreements, I would like to end by mentioning the Commission' s working programme for this year, whose timetable for the renewal of protocols is incomprehensible. By way of example, the negotiation with Cape Verde, which has been pending since November of last year, does not even appear in the Commission' s timetable. And in the majority of cases, the mandates for negotiation that have been planned are contingent on the agreement being concluded, as in the flagrant example of Gabon, an agreement which expires on 30 March and whose mandate for negotiation is planned for the fourth quarter of the year.
Commissioner, I am sorry to say that the least the Commission can do is keep its agenda up to date. Anything less is shameful.
Mr President, the Socialist Group can only support the proposal to extend the fishing agreement between the Community and Equatorial Guinea by one year.
We are also pleased that, according to news reports from two weeks ago, an agreement has been reached to renew the aforementioned agreement between the Community and Equatorial Guinea for three years. This is a modest agreement, both in terms of fishing opportunities and in terms of financial compensation - since 1994 it has been restricted to tuna-fishing ships - but it is no less important for that.
The previous protocol contained a financial contribution for grants and aid for units for monitoring fishing grounds and for non-industrial fishing. However, we agree with Mr Gallagher and we share his concern that little or nothing has been done on these inspection and monitoring tasks, so much so that what concerns us most about fishing relations with Equatorial Guinea is that the country may become a flag of convenience as a result of this lack of control, which has already led to sanctions from the ICCAT.
The Commission must call on the Government of Equatorial Guinea to act in accordance with the Convention on Maritime Law and with international law. We call on the Commission to provide more information on these aspects and to act more diligently in dealing with the authorities of that country so that it may adapt its practices to international law and to the recommendations of the ICCAT. The Member States should also apply these principles in their relations with that country as well as within ACP fora.
The sector too often feels abandoned as a result of the lack of a joint policy. Ladies and gentlemen, a single musician cannot perform a symphony. As well as a whole orchestra reading the same score, a conductor is required, and the Commission must show that it has the will to act as the conductor.
And while the Commissioner is present and given that six months after the expiry of the agreement, negotiations with Cape Verde have ground to a halt, could he tell me if this deadlock is caused, as the press says, by differences on fishing opportunities and financial compensation, or by the Government of Cape Verde' s unwillingness to allow the Community to tell it what to do with that funding?
It will be no surprise to anyone that the Greens will vote against this agreement, as we do with all third-country fisheries agreements.
I have one specific question for Commissioner Fischler. The agreement with Equatorial Guinea concerns tuna, but Equatorial Guinea is a well-known flag of convenience country. Members of ICAT, including the EU, have agreed to prohibit the importation of big-eye and blue fin tuna from Equatorial Guinea. I presume that negotiations are already proceeding for the next agreement, as this one expires in June. Could the EU not use its influence to encourage Equatorial Guinea to cease allowing vessels to use its flag to fish illegally. The EU is concerned about the growing use of flags of convenience. This would seem to be a very good opportunity to get one state at least to be more cooperative with international legal norms.
Mr President, Commissioner, ladies and gentlemen, we have before us an agreement of great importance, both for Equatorial Guinea and for various regions in Europe. To speak of tuna in the North Atlantic, however, necessarily requires us also to take account of the situation in other regions, such as the autonomous region of the Azores, for example, where in 2000, we have just experienced a second year with almost no tuna catches at all. Our fishing fleet, which comprises around fifty vessels, has been all but grounded for the last two years.
Given these circumstances, we must wonder whether some types of fishing, such as purse seining, may be threatening the sustainability of tuna stocks in the North Atlantic. On this issue, I would like to know whether the Commission has already conducted any research into offsetting the consequences of this type of fishing. Secondly, we would also like to know whether the Commission is aware of the crisis spreading throughout the tuna fishing industry in the Azores and Madeira and whether he intends to adopt any measures to combat this. To conclude, I should also like to highlight the fact that there are tuna fishing methods, such as those using lines and poles, as practised in all of the Micronesian islands, that pose no threat to dolphins and turtles as other, more aggressive methods and techniques do. I should therefore like to know whether the Commission would be prepared to take this fact into consideration.
Mr President, ladies and gentlemen, first I should like to thank the rapporteur, Mr Gallagher, for his report and for the support which he has given our proposal. Everyone who referred to the excellent fisheries relations which we have with Equatorial Guinea was quite right. These relations go back to 1984, when we concluded a framework agreement which is, in fact, a very important agreement for the Community because it opens up tuna fishing to our fleet in the Gulf of Guinea. The previous protocol to this agreement expired on 30 June last year. However, negotiations on a new protocol initially broke down, which is why we agreed with Equatorial Guinea that the old protocol should be extended by a year.
Since 1 July last year, the provisions of the protocol have applied provisionally, as it were, without any change to fishing possibilities or financial compensation. In the meantime, thank God, we have managed - at the beginning of this month - to sign a new protocol for the next three years. The text of the protocol is currently going through Commission channels and will then be submitted to Parliament and the Council for approval.
As far as the proposed amendments are concerned, I can accept the first two in principle. Nonetheless, I feel that they do not belong in the text of the regulation, as the forwarding of the required reports and information to Parliament is already regulated under the framework agreement signed by our two institutions on 5 July 2000.
However, the Commission is unable to accept Amendment No 3 because it would contradict the principle applied hitherto, that fisheries protocols are annexes to the framework agreement and that no special authorisation is therefore needed from the Council in order to negotiate an extension. It goes without saying that the Commission always abides by the Council's guidelines during negotiations as, of course, it did in the present case.
Now to the question raised in connection with Cape Verde. I do not share the view that there should be any special problem here, because our side and, more importantly, the main Member State affected, rejected what was on offer. What Cape Verde had in mind was for us to have to land all catches on the Cape Verde Islands. However as, for various reasons, there is no possibility for exporting from Cape Verde to the Union, it would have made little sense, because then we would have had no access whatsoever to this fish.
I cannot agree with the amendment by Mrs Attwooll and Mr Busk proposing that the shipowners rather than the Community should bear the cost of the agreement with Equatorial Guinea. If for no other reason than because this is not in keeping with the negotiating guidelines adopted by the Council back in 1980. The guidelines stipulate that the cost must be borne by the Community and the shipowners jointly, with the shipowners' contribution taking the form of licence fees.
I know that it is very late at night and everyone is very tired but I did ask a specific question of the Commissioner and I think the Commissioner misunderstood me. The Greens are voting against this agreement, as we do with all third-country agreements. We are not happy, as you said in your introduction, in relation to the agreement with Equatorial Guinea.
The question is in relation to flags of convenience. Equatorial Guinea is notorious in relation to that and you did not address the question. Maybe it is too late tonight, but we would like an answer because you are negotiating, despite the fact that there is an agreement to ban tuna imports and this agreement is very much related to that. We need a reply. Maybe it is too late tonight, but it is important.
Mr President, I clearly heard the lady Member state on behalf of the Group of the Greens/European Free Alliance that she opposed this sort of agreement in principle. But I see no reason why I should comment on this principle of the Group of the Greens in my reply. As for what she said about flags of convenience, the question of this playing a role in the specific context of Equatorial Guinea has not yet been raised - either during preparatory meetings or anywhere else. But I would be more than happy to have my services investigate and forward a reply to you in due course.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
(The sitting was closed at 11.50 p.m.)